Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 29 October 1999.
Statement by the President
Ladies and gentlemen, I would like to tell you how shocked I have been, as I know you have, by the tragedy that has taken place in the state of Orissa in eastern India, due to the terrible cyclone which, as you know, has caused the deaths of tens of thousands of people. More than 200,000 houses have been destroyed and more than one and a half million people are now homeless.
I would simply like to express, on your behalf, and on behalf of the European Parliament, my sincere condolences to the victims' families. If you agree, I shall write to the Indian Prime Minister to send him our condolences.
Furthermore, we shall be asking the Commission to implement an aid plan to address the most immediate and urgent needs. I was anxious to make this announcement to you.
Adoption of the Minutes of the previous sitting
The Minutes of Friday 29 October have been distributed.
Are there any comments?
Madam President, last week Prime Minister Sarkisian and seven other leading politicians were murdered by terrorists in the Armenian Parliament. An expression of sympathy from us would be appropriate.
In this context I would like to ask whether our own Security Service and the Belgian authorities are prepared for incidents of this kind.
Mr Rübig, that was not at all relevant to the Agenda.
Madam President, I would like to make an observation regarding Friday' s voting in Strasbourg. I think the fact that only forty MEPs voted on important issues on Friday has somewhat tarnished Parliament' s image. I am aware that it is not unusual for only a few MEPs to attend certain deliberations, but if voting is involved, then I think that this is extremely detrimental to the image of our Parliament. Forty MEPs voted on important matters. I know that quorum is not an issue - this is in line with the Rules of Procedure and there is nothing that can be done about that - but we should avoid this situation at all costs. I therefore wonder whether it might not be a good idea to refrain from scheduling any more votes for Friday in the future.
Thank you, Mr Vander Taelen. I have noted your words and, on a personal level, I can tell you that I entirely share the feeling you have just expressed and I do indeed hope that there will be many more MEPs present at the Friday votes than are here now. We know that this is a longstanding problem, but of course we all share the same desire.
Madam President, this is not really a point of order, but new events are constantly taking place, and I was obliged to take a decision on Friday because there was nobody who could answer my questions. On Friday morning, the Armenian Ambassador to the European Union, Mr Chitechian, invited me to attend the funerals last week of those murdered in the Armenian Parliament. Having checked to see whether I was able to attend, I then took the decision to attend these funerals and I tried to inform the Presidency and the Secretariat of my decision. Unfortunately, it was between 4 p.m. and 5 p.m. on Friday afternoon and there was no-one I could speak to. So, I faxed you a letter to tell you that I would be attending in a personal capacity, but would nevertheless represent the European Parliament to some extent at these funerals. I was therefore present at the funerals and at the official ceremonies held in the memory of those murdered in Armenia. I wanted to inform you of this, Madam President.
Thank you, Mrs Isler Béguin. You were quite right to do so.
Madam President, I would like you to inform us as to whether there is any truth in the rumour that - and if this were to happen, I believe it would be disastrous for the information policy of the European Parliament - the press reports covering the part-sessions in all languages of the European Union are to be discontinued. These press reports have always been extremely useful as they reach a wide audience and make known in each language the activities of the MEPs speaking a particular language or from a particular national party. That is why it is something that we, if you like us older MEPs and Members of the previous European Parliament, are quite perturbed about. If this is the intention, then we would like to know.
Mr Alavanos, I shall answer you straightaway. It is true that tonight, in the Bureau, we will be holding a debate on information policy. I can also tell you that I have no intention of discontinuing this report. I hope that the Members of the Bureau will follow me in this matter.
(The Minutes were approved)
Agenda
The next item is the agenda.
I have received two proposed amendments to the agenda; firstly, the communication by the Commission, which has been tabled as the first item on the agenda, and which was due to address the fight against discrimination. The Commission has informed us that contrary to what it had laid down, it is not able to adopt the proposals on the subject and therefore does not wish to make a communication on the matter.
On the other hand, the Commission is quite prepared to make a statement on the situation regarding British beef and veal following the meeting of the Scientific Committee.
I shall therefore ask you if you agree that the communication on discrimination that was tabled should be replaced by a communication on British beef and veal.
(Parliament gave its assent)
We shall have a communication on British beef and veal then.
A second problem now arises. Some of you have requested that this communication be followed by a debate and not by the question time that had been envisaged originally for the first communication.
Madam President, on behalf of my group, I have requested that the communication proposed by the Commission concerning the case of British beef be followed by a debate. This is for various reasons. The first is that we are in the European Parliament and, last Friday, we held a debate without the Commission and without the report from the experts. During this debate I believe that Parliament, and certainly my group, tried to place the issue within its corresponding framework, that is, within our competences and duties as MEPs, towards our citizens. I believe that Friday' s debate, without the Commission and without the report of the experts, was a positive step because we are obliged to create confidence and offer responses to the people' s problems; we should not always become embroiled in debates amongst ourselves which may be very interesting but only when a joint approach is required.
The second reason is that, in the past, and also very recently, this matter has lent itself to images which may have been amusing in some cases, such as the image of smuggling meat between two countries of the Community, but I do not think that we should re-awaken certain conflicts between our countries since this would seem a farce given the gravity of the issue. We therefore believe - and of course my group is prepared to do this - that it is important that the Commission should give an explanation and that we, in the debate, should express the positions that we have taken as groups. My group is prepared to do this and I believe that this would be more effective in restoring citizens' confidence, rather than holding a Question Time as we go along.
Madam President, our Group of the European People's Party and European Democrats has called for us to follow the system that we always use and debate BSE on a 'catching the eye' basis. I must say, Mr Barón Crespo, that I am absolutely amazed that you are demanding an impromptu debate now. You criticised me last week when I called for the Napoletano report to be referred back, for quite understandable reasons as we saw it. You said that conflicted with the agreements. Fair enough, I had to accept that.
This morning our group considered this afternoon' s discussion. Some Members in the group also felt that there should be a debate. The Members who called for that will recall that I said that we had no idea what the other groups' positions were. I said it would be unfair to demand a debate here, because we could prepare ourselves for the debate, whereas the other groups would be unprepared. Therefore, as a matter of principle, we are not in favour of having an ad hoc debate which this House is not prepared for. That is why I am in favour of sticking to the present procedure. Commissioner Byrne will make a statement to us, and we will then discuss it using the 'catching the eye' system and ask our questions. We should then deal with this serious topic at a later date in a very orderly and serious fashion, giving us the opportunity to conclude the debate with a resolution. But right now we are most definitely opposed to having a debate sprung on us under the ad hoc procedure!
(Applause from the PPE group)
Madam Speaker, I do not see much cause for drama here. I would like to think that we could organise a small debate. It goes without saying that it has not been possible to prepare this matter properly in the groups or at the Conference of Presidents, as the news of this resolution came so late. I really do not think this is much of a crisis; debate is a good thing, but the most important thing is that we get a chance to hear this announcement in the first place.
It is very important that we have the opportunity to question the Commission on this sensitive issue and the issue between questioning and debate should not loom so large. We have a procedure and that is that we should proceed now to questioning in depth. Certainly in my group we have not prepared a list of speakers, nor do we wish to revert to that procedure at this moment. But we would welcome the opportunity to question the Commission in depth and eventually we can have with due process a reflective debate on the matter. We should not be discussing a sensitive question, such as this beef issue, on the hoof.
Madam President, with regard to Rule 1 et seq, it seems very unfortunate to me to compare the rights of MEPs with the situation regarding British cattle. I believe they are unrelated.
Mr Barón Crespo, are you standing by your request that we hold a debate and not a question time as usual?
I shall put this proposal to the vote, with a request for a vote by roll call.
(Parliament rejected the proposal)
British beef and veal
Madam President, I am pleased to have the opportunity today to update Parliament on the developments over the past few days in relation to BSE.
To begin with, I would like to update you on the opinion adopted unanimously by the Scientific Steering Committee last Friday. This opinion was on the scientific grounds of the advice of the French Food Safety Agency (AFSSA) regarding the measures applicable to British beef exports.
I arranged for the summary recommendations of the committee' s opinion to be issued to Parliament on Friday together with a copy of my statement to the press. Yesterday, I also arranged for the full copy of the report to be issued to you. However, you may not all have had time to digest their contents and I will, therefore, briefly summarise the main issues.
The opinion addressed in particular three questions from the Commission. These questions can be summarised as follows:
Is there any new evidence in the documentation provided by AFSSA?
Is there a need to re-examine any of the four Scientific Steering Committee opinions directly related to the scientific rationale of the date-based export scheme?
Is the date-based export scheme satisfactory with regard to the safety of meat and meat products concerned?
In its opinion, the scientific steering committee confirmed that there is no need to review the decision to lift the ban on UK beef exports.
Allow me to quote three of the more important conclusions of the committee:
"there is clear evidence of the continuing progressive decline in 1999 of BSE in the UK. There is no justification at present to infer any new route of infection" ;
"the SSC concludes that there are currently no grounds for revising the overall conclusions of the SSC opinions directly related to the rationale of the DBES" ; and, finally:
"the SSC considers that the measures taken by the UK make any risk to human health from the UK DBES at least comparable to that in other European Member States" .
This followed a very thorough examination which focused on the concerns raised by the French authorities. I was greatly encouraged by the unanimous view of the Committee. It has provided the reassurance necessary that the DBES is sufficient to ensure that British beef exports are safe.
And let me be very clear: I have always insisted that the opinion of the committee would be instrumental in determining the Commission' s handling of this dispute. I have gone on record several times, including in my hearings before Parliament, that my decisions on food safety will be science-based. My priority is to ensure that there is no threat to public health. Sound, independent and excellent scientific advice is essential in this respect.
In this particular case, we now have scientific backing for the existing systems of controls.
It is on this basis that I have called on the French and German authorities to take the committee' s opinion into account and lift their national restrictions on imports of British beef. As I said on Friday, these restrictions are no longer necessary in the light of the safeguards in place.
However, we have to accept that this is a highly charged issue where we need to proceed cautiously. This is why I also insisted on Friday that everybody needs a few days to reflect on the full implications of the scientific committee' s opinion. My meeting last night with my French and British counterparts was held in this spirit: we need to discuss the best way forward to resolve this dispute.
The French authorities have now requested clarification on five key points. Very briefly, they want further information on traceability, testing, derived products, controls and labelling. I do not consider this request for clarification to be unreasonable. Accordingly, a meeting of officials will take place this Friday to discuss the issues in question.
Let me quote the very short communiqué agreed by all participants last night which agreed this strategy:
"We have drawn up a method to emerge from the crisis as quickly as possible by identifying five points - which I have already mentioned - worthy of being looked at by our experts over the next few days. Our experts will begin this work on Friday. We undertake this work in a constructive spirit and a common will to assure public health of our citizens" .
I am very surprised at the reaction in the press to last night' s developments. It is not a setback. It is not a victory for France or a defeat for the UK. It is simply a further necessary stage in resolving this difficult issue. A few extra days in discussions is a very small price to pay for a successful conclusion. I need not add that the alternative - legal proceedings - would be a far longer and more painful process.
Some additional reassurances or clarifications may be necessary to allow the French authorities to lift their restrictions on UK beef. However, that should not prove to be an insurmountable problem and it is in that spirit that discussions should continue. It is the clear implication of these discussions that the ban will be lifted.
However, I would like to make very clear that there is no question of re-writing the date-based export scheme. It has been upheld by the scientific steering committee as a set of reliable safeguards to ensure that British beef exported under the scheme is safe. It does not need to be changed.
Finally, I will continue to insist on a very quick solution. Let me remind you that today is the very first working day since the adoption of the scientific committee' s opinion. We have all worked long and hard over the past several days and these efforts will continue until we have found a solution. I will, of course, continue to keep Parliament fully informed of developments.
Madam President, I should like to thank Commissioner Byrne for that statement. He has had rather a baptism of fire as a new Commissioner. Would he agree with me that the situation as regards beef has now tended, in the public eye, to throw into chaos the question of the acceptability of judgments delivered at the European level on food safety and that this bodes rather ill for Mr Prodi' s plan for a European food safety agency? That is of great importance to my committee and will be of importance to this Parliament in the months to come.
Specifically on the ban and the judgment of the Scientific Steering Committee, could he say why, if the judgment is so clear and unanimous, there is any need for further negotiation . . .
. . . or should we call it clarification. The boundary between clarification and negotiation seems - at least from the other side of the Channel - to be somewhat blurred. Will he take action against France after the Commission meeting on 10 November if, by that stage, having had several days to digest the unanimous decision, the French Government has taken no action to lift this ban?
In answer to the first part of your question, Mrs Jackson, I believe that the very opposite is the case. Rather than throwing President Prodi' s plans for a food safety agency into chaos, it highlights the very need for such an agency at Community level. We are working on that very point in my service at the moment. Not only are we concerned to identify and establish its level of competence but also it would be of considerable importance to identify clearly and mark out the jurisdiction that the food safety agency would have at Community level and how it will interact with the agencies at Member State level. It will be important to identify where the function of one begins and ends and dovetails with the other. Once that has been clearly established, in my belief, the problem that we have seen over the last four or five weeks should not arise again.
I should emphasise also that, what we are engaged in now, and the exercise that is going to be undertaken on Friday and the subsequent days is, as I have said, a clarification. It is not a negotiation. A negotiation implies that two parties come to a negotiating table, each with their own views, and something comes out of it at the end which reflects both their views. What we are engaged in here is an exercise in clarification of the five points that I have referred to. The French authorities have not unreasonably requested more information in relation to these very important issues. Most of them are a request for information as to how the date-based export scheme actually operates, both on a practical level and on a technical level. My service is perfectly happy and willing to give that information to the French authorities. Civil servants from the UK will also be involved. There are practical considerations involved in how the issue works on the ground which are necessary to explain. So I am perfectly satisfied that it is more accurate to refer to this exercise as a clarification.
In the event that my statement that the clear implication of this exercise is that there will be a lifting of the ban turns out to be incorrect, then, as I have said from the very beginning when we first saw this issue on Friday 1 October, there would be the initiation of infringement proceedings. That remains my view. I have said on numerous occasions since then that court proceedings would be the last option. I believe it is much better to achieve a result by discussion with the parties so as to ensure that everybody understands what is involved. That is the exercise we are engaged in at the moment. In the event that does not yield results, then my view that it is appropriate to bring infringement proceedings will prevail.
Madam President, Commissioner, do you agree with me that it really is astonishing that Member States are now seeking fresh explanations and clarifications when this has been the subject of discussions with the same Member States in the Standing Veterinary Committee for over a year and a half, and do you agree that Member States still imposing a ban on imports should present fresh scientific evidence, failing which it simply gives the impression that they want to push the internal market still further into some distant future?
Do you also agree with me that you should make it compulsory, immediately - or rather in the next four weeks - for those Member States and all others to universally apply the newly evaluated BSE tests. No doubt the two Member States who still have an import ban will support you in this! Lastly, do you agree with me that even if there were - were, that is a subjunctive - if there were such an agency of the kind that Mr Prodi would like and which has not yet been fully discussed in this House, even if that were the case, a situation like this could recur again and again? The reason being, of course, that there would still be national agencies that could, at any time, claim that there was new scientific evidence. Would you therefore agree that your hope that a European agency could avoid such a situation is quite simply an illusion?
Not a lot astonishes me nowadays. I believe, however, the clarifications that are asked for by the French authorities are not unreasonable. They are related to the date-based export scheme itself. They are related to five topics: traceability, further testing, issues surrounding derived products, further information relating to controls, inspection and controls by the Food and Veterinary Office on the single plant that exists in Truro, in Devon, which slaughters and exports this product, and finally, on the issue of labelling.
In relation to the labelling issue, there is EU-wide legislation in draft at the moment, intended to be implemented by 1 January 2000. Those provisions have been put back for one year because Member States had not completed the preparatory work to enable the legislation to be implemented. In the meantime, the UK authorities have in place their own beef assurance scheme labelling system and have indicated that this labelling system, on a voluntary basis, would operate in respect of exports to France and elsewhere. That, I should stress, is being operated on a voluntary basis. It is not being legislated for at EU level. I would not have the competence nor the desire to do that. As a transitional measure, pending the final implementation of the EU-wide labelling system, this proposal has been put forward by the UK on a voluntary basis and will operate in that way.
I agree fully with what you say, Mrs Roth-Behrendt, that there is no new scientific evidence being put forward by the French authorities. That was confirmed by the Scientific Steering Committee last week. There was up-to-date information but no new evidence to change the opinion of the Scientific Steering Committee.
In relation to the agency I can only refer you to the answer that I gave to Mrs Jackson that my belief is that the establishment of a centralised Commission level food safety authority will go a considerable distance to eliminating these kinds of difficulties. There may be teething problems along the way but it will be the challenge of all of us involved in establishing the legislation for that agency to ensure that the competences of each of the various institutions - whether they be at Community level or at Member State level - properly interact and that each side knows exactly where their competence begins and ends. In those circumstances one is in a position to bring more certainty, rather than less, into the situation.
Madam President, Commissioner, together with the Scientific Committee, you have taken responsibility for the consumer and I believe that I myself was one of those who have experienced this crisis at first hand and I have always monitored the work of the Scientific Committees. But I think that we must be particularly vigilant as regards the identification of cattle in the different countries of the Community. Of course you have answered one concern in terms of labelling and traceability, and I beg you to do the same, especially in terms of complete transparency throughout the Community on the whole beef and veal sector, whose past we are all familiar with.
So what different control systems are available to you across the Community and how far have you got with the various tests, particularly the BSE test which has been accepted by the Commission?
There are, at present, four BSE tests, three of them of the very highest reliability and the fourth one quite reliable. They are post-mortem tests. Further work is on-going to try and achieve a situation whereby these tests, or a development of these tests, might well be used in a pre-clinical situation. We have not reached that stage yet but it is the hope that we will. Work is on-going in relation to that at the moment. Tests are being undertaken as we speak.
The control systems that are in place - the inspections and controls - are undertaken by the Food and Veterinary Office in respect of the DBES scheme. That office has conducted two tests in the last six months. Certainly the last one was as recently as the first week in October. Whereas I have not yet got a written report from that particular inspection, I have a verbal report to the effect that the findings are satisfactory.
Madam President, Truro is in Cornwall, not in Devon.
Can you give assurances that France is not just playing for time? With the Scientific Committee having ruled on Friday that British beef is safe, it seems incredible that we have this further delay. I believe it is probably just a face-saving exercise on behalf of France. I am sorry that the Agriculture Minister, Mr Brown, seemed to cave in. Whatever the reasons for it, it does not help consumer confidence. We need to make sure the ban is lifted as soon as possible. Can the Commissioner give assurances that it will be lifted in the foreseeable future? Last Friday he mentioned a two week time span. Can he tell us now what he feels the time span should be for the lifting of the ban by France?
Thank you, first of all, for your correction in relation to the location of Truro.
I am, as best I can be, satisfied that the French authorities are not playing for time. They have asked for these clarifications. I believe these requests are not unreasonable. I believe my civil servants and those in the UK can reply and give the information that is necessary. This can be done within a matter of days.
In relation to the delay, I should like to point out that the Scientific Steering Committee' s report was delivered on Friday night. This is the first working day since then so it does not seem to me that there has been much evidence of a delay in the meantime.
In relation to Mr Brown, he and I have discussed this issue on a number of occasions over the last two weeks or more. I have found in my dealings with him a determination on his part to resolve this difficulty as speedily and satisfactorily as possible. You have raised the issue in terms of him having caved in, but that is far from the true position. He has dedicated himself to this in negotiations with me and then with Minister Glavany most assiduously. In my opinion the views and position that were adopted last night were the intelligent, rational, reasonable approach to adopt to this situation and, in my view, is far from a cave-in. I hope that my judgment in this will prove to be right and that within the next ten days or so we will have a final resolution to this particular problem.
Commissioner, I think - and this is not because I am French - that we must put this Franco-British squabble behind us. We already had occasion to say so on Friday and I think that the work being done by the Agriculture Ministers shows that it is crucial to find a compromise that is acceptable to everyone and not only to us, the MEPs who are rather trailing behind the news, but especially to consumers. If there is a problem today and French specialists have recommended that this ban should not be lifted, this means that there are some serious questions to be asked. Personally I am trying to put myself in the shoes of consumers who must by now have an idea of the situation. On the one hand you have a French food safety agency which says that there are in fact risks, and on the other, experts who tell us unanimously that there is no problem at all. Personally, this raises serious questions in my mind. I have read in the press that there are only three prion specialists on the Scientific Committee. I therefore turn to you, Commissioner, in order to find out if these three prion specialists really abstained, in which case those who voted unanimously were not prion specialists and we would then be able to understand why the proposals, the compromises and the supplementary questions tabled by France have been accepted.
Like you, I am also concerned as to the protection of consumers. That is part of the brief that I have been asked to undertake. I have noticed with interest and already welcomed the statement made by the French Minister for Trade and Consumer Protection, Mrs Lebranchu, who referred to the unanimous report of the Scientific Steering Committee over the weekend saying it would provide a reassurance to consumers. I welcome her statement in that regard.
There has been a little confusion in relation to the interaction between the Ad Hoc Committee and the Scientific Steering Committee. I should like to shed some light on that at this stage, having been given the opportunity to do so by the last question.
The Ad Hoc Committee is made up of experts on BSE. They met last Monday for the second time. On the previous occasion they were given the evidence from the French authority, which I had asked the French authorities to provide. They also asked for up-to-date information from the UK. They got that information also. They then met last Monday, considered all of that, applied their own experience to it and produced a report which, in effect, recited all of the issues involved and the aspects, dangers, risks and the pros and cons of the arguments relating to BSE. There was no vote taken by that committee. It is not their function to do so. It is an advisory ad hoc group that feeds into the legally established committee, established to carry out the function of advising the Commission in relation to these matters - that is, the Scientific Steering Committee. It is that committee that took the vote and it is that committee that was unanimous in its view, having reviewed all of the information that was contained in the Ad Hoc Group' s report and some other documents that were supplied by the Ad Hoc Group and obviously applying their own scientific knowledge. These sixteen scientists are drawn from most of the Member States. They are vets and scientists of the very highest calibre, at the pinnacle of their careers, people of the very highest reputation. They formed their view - which we now know - which was expressed unanimously.
So there is not any confusion or contradiction between any ad hoc view and the Scientific Steering Committee. That is the genesis of how the decision-making process actually takes place and the interaction between the Ad Hoc Committee and the Scientific Steering Committee.
Madam President, Commissioner, do you think it is right that at the very point the export ban is being lifted - and there is no doubt that we belong to a legal community - earlier decisions about labelling and identification should be deferred? Do you think that these are confidence-building measures?
My second point is this: what is your opinion about the fact that we have different measures in place within the Union for combating scrapie and BSE? As a matter of principle, would the correct approach not be to eliminate and cull all herds infected with BSE in the case of incidences of BSE in all Member States, and would this not have been the correct approach right from the beginning as a means of preventative consumer protection?
In relation to the issue you raise about scrapie in sheep and BSE, whereas they are similar diseases they are quite different in their forms of transmission and so on. One cannot readily extrapolate from information available in relation to scrapie directly across to BSE. It is informative but it does not directly extrapolate one from the other.
I believe the issue relating to labelling is an issue that builds consumer confidence. I have spoken about this on a number of occasions, including at my hearing in September, that the provision of information to consumers must be the very first stop in any armoury of a Commissioner charged with consumer protection. The provision of labelling obviously provides information. I regard this as a good way forward.
Madam President, Commissioner, please give me a straight yes or no answer. Have there been more than forty fatal cases of atypical Creutzfeldt-Jakob due to mad cow disease, that is, a zoonosis? Commissioner, did or did not the European Parliament' s Committee on Agriculture receive a draft directive one month ago saying that until 2003, we would not be able to show the cattle' s provenance on the label? Commissioner, in what way is the scientific competence of the members of the Scientific Steering Committee superior to that of the German scientists, of the Scottish scientists and of the French scientists who tell you that there is a risk of zoonosis. Commissioner, who chooses the members of the Scientific Steering Committee? How are they chosen? How independent are they? Commissioner, how do you explain the fact that for seven years, two MEPs, the Belgian Socialist José Happart and myself said here, between September 1989 and March 1996, that there was a risk of zoonosis before the British Minister for agriculture admitted it on 24 March 1996 in the House of Commons? What good is the precautionary principle, Commissioner, when, if there is any doubt, we do not refrain from selling cattle that are still suspect? And finally, Commissioner, are you still prepared to say to the country of Fleming and Newton that Galileo was wrong to say that the earth turns, when the university and the Scientific Steering Committee say that the earth does not turn?
My information is that there have been more than forty cases diagnosed of new variant CJD. In relation to the provenance of animals from labeling, you are correct to the extent that the legislative regime that is to be established at Community level will ultimately provide that products which are imported from another Member State will identify that it is of EU origin rather than from a Member State origin. What is happening in this situation is that on a voluntary basis the UK propose to keep on their beef the labelling that they have put in place under their beef assurance scheme. It is a purely voluntary aspect and it is not governed by legislation at EU level.
I should say that I am absolutely satisfied as to the competence of the Scientific Steering Committee. It is made up of the chairmen of the eight scientific committees dealing with such issues as food, toxicology and other issues, and then eight others who were selected and appointed by the Commission. They are, let me emphasise, absolutely and completely independent. The Commission cannot tell them what to do, either in relation to the substance of their reports or indeed as to their timing.
In relation to your reference to the Scottish scientists and so on, my understanding is that this issue relates solely to beef on the bone which is not part of the DBES scheme. I am not at all convinced that anything that the Scottish scientists have said on that issue is relevant to exportation from the UK under the DBES.
In relation to your question on the precautionary principle, this is derived from a concept that was first laid down in the environment field. It lays down the basis on which the precautionary principle will be applied. It is quite specific in the way it says that it should be applied and one of the specific aspects is that there has to be an absence of scientific evidence in relation to a particular danger, or serious doubt as to the scientific evidence. We have a unanimous report from the best scientists and vets in the European Union available to the Commission and they have expressed their view that the British beef exported under the DBES scheme is as safe as any other beef in Europe. In those circumstances it is not appropriate to apply the precautionary principle.
Commissioner, would you agree that it is of paramount importance that we have a European solution to this problem and would you accept our congratulations that you have put your best efforts towards that in the events over the weekend.
Nevertheless, would you not agree that since the unanimous confirmation of the safety of the date-based export scheme, provided you personally endorse it in this House, as I hope you will, there is a very limited area for clarification of what more can be done.
Would you not accept that some of the issues now raised by the technical experts - and I particularly refer here to labelling, to improved diagnostic tests and so on - are incremental improvements in safety measures for Europe as a whole. They are not a replacement or a supplement needed for the date-based export scheme. If that is the case, would you not further agree that the debate about the safety of British beef ought to be concluded by 10 November next and on Wednesday, if the Commission has no word on that matter, will you bring forward, regrettable as they are, the legal proceedings which are then overdue?
Mr Whitehead, thank you for those kind words. I agree with you that it is of paramount importance that this issue be resolved at European level for the reasons that I identified earlier. It is important for a number of reasons, not least consumer confidence, and it is to that end that I am trying to resolve this issue as I am sure also Minister Glavany and Minister Brown are doing.
In relation to the date-based export scheme, of course I endorse it. I welcome the opportunity, in response to your question, to do so again. You may have noted I did so earlier and I have done so on a number of occasions. Let me repeat that it is not my intention to put forward any legislation to amend the date-based export scheme which itself is the subject of legislation. It is not my intention to do that and I have made that situation clear over the weekend on a number of occasions and I did so again yesterday.
These improvements, as you describe them, are incremental. Some of them are not related to the application of the date-based export scheme but I have to say that some of them probably are, particularly in relation to the issue for instance of traceability, to the issues surrounding derived products. Some further information was requested as to how exactly the derived products scheme would operate under the DBES. Of course I am perfectly happy to give a clarification in relation to that but I should remind you of something that I am sure you are aware of: there is no exportation of processed beef under the DBES from the UK because it is necessary first to identify and approve a plant for that purpose and no such plant has been proposed by the UK authorities. Therefore there is no exportation of derived products under the DBES scheme but it may happen and in the event that it does, questions were asked of me yesterday to clarify exactly how it would work, how products might be segregated and so on. These are not unreasonable questions which I feel perfectly happy to answer over the next few days.
In relation to when this should take place, the meeting is taking place on Friday, I would hope that it would conclude its deliberations and its explanations on Friday. There may be other meetings next week. I suspect that the French authorities may well have a further discussion with their food safety authority and I would expect a response from them certainly no later than Thursday of next week. I would then be in a position to first of all give an up-date to the Commission next Wednesday and give a final conclusive version on the following Tuesday at the Commission meeting in Strasbourg. It may all happen earlier. If it does, so much the better. If it does not, on Tuesday week I will be bringing a report to the Commission.
In my innocence and naivety I thought that when the scientific steering committee met last week and made their announcement, indeed the announcement was made by Mr Pascale, himself a Frenchman as President of that committee, indicating the unanimous approval of that committee that British beef is as safe as any other beef in the EU or possibly safer than any beef worldwide, that was the top of the pyramid. I did not think you could go any higher than that. Now we are told by Mr Byrne that we need just a few extra days of discussions. Well, it appears to me that we have had three months since 1 August in which the French and the Germans have defied EU law. Are you now telling me Mr Byrne that during those three months when a vast dossier was prepared by the French food safety agency that they did not examine the technical implications embracing traceability, testing, derived products, controls and labelling? Are you telling me that only now at this last minute after the scientific steering committee has made its unanimous pronouncement they want further technical clarification of those points? It seems ludicrous. What exactly are they asking for?
We heard Mr Martinez questioning the competence of the Scientific Steering Committee. Is Mr Martinez aware, and are you Commissioner aware, of the fact that the AFSSA, the French food safety agency, has an annual budget of EUR 52 million and has a board of governors of whom 50% are appointed by the French government, the other 50% representing farmers, food retailers and food distributors? So let us ask some questions about their competence. We were assured at the highest level in Paris that this matter was not being driven by protectionism but was being driven purely by science. This smacks to me of pure commercial protectionism and now it has been exposed. Are you aware this is the way that the AFSSA is being driven, Mr Byrne?
(Applause from the PPE group)
I am glad of the opportunity to reiterate my view that the Scientific Steering Committee is, as you describe it, the top of the pyramid. They are the best available I rely on their advice, there is no doubt in my mind, and I am not in any way challenging their view.
However, I should say that the issues that have been raised by the French authorities in requesting some clarification of the issues that they have identified seem to me quite reasonable. I have referred to some of them earlier in the answers that I have given, particularly to Mr Whitehead. They seem to me to be not unreasonable and therefore I think it correct to take this opportunity over the next few days to clarify these issues so as to avoid having to go to litigation in the European Court of Justice. That seems to me to be the sensible and the quickest way forward.
In the event that we do not achieve a result along the lines that I envisage then, of course, that option is open and will be looked at in a short space of time, but I believe that the course of action which I have identified as being appropriate, and that others have agreed with me is appropriate, including my colleagues in the Commission this morning, is the appropriate way forward and I intend to pursue that line at least for another number of days.
Thank you, Mr Byrne. The use of my gavel was not aimed at you but at an MEP who was trying to interrupt you.
Madam President.
(Heckling by Mr Martinez)
Oh, just shut your trap!
Commissioner, I believe that as long as we do not have consistent labelling, we will never be free of disputes about BSE in this House and in Europe in general. The fact that you are now telling us that compulsory labelling going back to animals' place of birth will not be implemented until 2003 - Mr Böge has already touched on this - well, in my opinion that is partly to blame for this whole cankerous BSE crisis. Now that the legal basis has changed - and that is the reason why we have this new regulation now - so that this is no longer to be dealt with under Article 37, that is by means of consultation, but under Article 152, under the co-decision procedure - we in this House damned well have a duty to bring this deadline forward from 2003! Yes, that is our duty, and my question to you is this: you said that you would put pressure on these countries concerning this issue, which is to be the subject of a decision in the next few days. I would like to know what scope the Commission has for exerting pressure so that these Member States bring in consistent labelling and identification of bovine animals before 2003? If that could be done as quickly as possible, we in this House would not have to worry about BSE any more!
Proposals in relation to labelling are before Parliament, as you say, under Article 152 which is a co-decision procedure and you are correct to say that those labelling provisions provide for information in relation to the animal from birth so that thorough labelling arrangements are a valuable tool.
They provide information but they will not, of course, provide absolute guarantees in relation to public health but they at the very least provide information. Other procedures have to be put in place, which we have put in place, and we are examining so as to ensure public health safety and I am talking now in particular about the DBES scheme itself. But yes, I agree with Mr Goepel, that the labelling issue is an important issue, it is before Parliament and we will obviously have an opportunity to discuss that in the future.
Commissioner, throughout the crisis of the last few days, the Commission has, on several occasions, adopted a position in favour of a European food safety agency. As far as this agency is concerned, it could take one of two forms. The one that I find quite positive would consist of creating an authority formed by a group of European experts without detracting from the decision-making power of national states on the fundamental issues which are the closest to citizens' concerns. There is quite another concept which I feel is much more negative and this consists of establishing an additional feature which would take away a nation' s right to safeguard themselves, a right which is nevertheless inalienable. This form would, because the Commission seems unable to act in any other way, immediately prioritise the free movement of goods over consumers' health, as we have just seen in the business of the ban on British beef and veal where, Madam President, we should really wait until the tests are available. Furthermore, this leads us to the following extraordinary conclusion that the precautionary principle is not being applied within the European Union, when we are trying to make it prevail in relations with third countries, particularly with the United States.
Well, Commissioner, what form would you choose for the food agency; one which takes a flexible and liberal approach towards countries, or one which takes an authoritarian approach towards countries?
Yes, as I said earlier, I am in favour of the establishment of a European food safety authority and the work is on-going in my service in relation to this. I have had a number of discussions with colleagues and with Members of Parliament also in relation to this on an informal basis. So work is proceeding on this issue. No final decisions of course have been taken and, as I said to you a moment ago, the constitutional structure of that authority has yet to be decided and how it would interact with the other institutions of the European Union and with the national food safety agencies of Member States. It also has to be carefully choreographed because we want to rule out any difficulties like the ones we are faced with at the moment.
However, we have to be careful about, as you say, the removal of Member States' inalienable rights because any interference with the Member States' rights may very well encroach upon the rights of Member States' , thereby requiring Treaty changes. I am not sure that we want at this stage to move quite that far. I am not ruling that out, but I want you to understand that in addressing your question in that way you should be aware that for progress to be made in that particular area, if it is intended to reduce the jurisdiction or the rights of Member States, Treaty changes would be necessary.
Let me just finally address the issue of the precautionary principle you mentioned. I have mentioned the precautionary principle in the context of imports from the United States and I am sure you are referring to beef and hormone-treated beef. I have referred to that in this House and I have referred to that in the Environment Committee on a number of occasions. I have to point out to you that the advice that I am receiving from the scientists in the European Commission is that the beef imported from the United States contains the hormone 17-beta-oestradiol. I am advised that is a complete carcinogen. In those circumstances, it is appropriate to apply the scientific evidence rather than the precautionary principle because with clear scientific evidence, it is open to me and the Commission to make a decision based on that scientific evidence. It is only in the absence of scientific evidence, or where there is a clear uncertainty in relation to scientific evidence, that the precautionary principle comes into play. So that is why we do not apply the precautionary principle to the hormone issue on the importation of beef from the United States.
What British farmers, and in particular farmers in the English West Midlands region that I represent, are looking for is a speedy resolution to this particular problem.
The scientific committee has clearly demonstrated its belief that British beef is as safe as any other beef anywhere in the European Union and under those circumstances I am sure that the Commissioner would agree with me that a delay of perhaps another few days only is better than two or three years going through courts which ultimately frustrates everybody, satisfies nobody and in particular does not satisfy British farmers who have followed the rule of law, have done what has been asked of them and are now in a position to sell an excellent product throughout the whole of the European Union. What I would like the Commissioner to go through just one more time again here now for total clarity is his belief that this delay will only be a few days and that at the very latest he envisages this process being completed by the Tuesday of the Strasbourg session, and preferably before.
Let me say to you that I have met Mr Ben Gill of the National Farmers' Union on a number of occasions, I have spoken to him on the telephone and I have seen what he has had to say on the subject over the last couple of days and in particular overnight. I have kept in close contact with him and I can assure you I am conscious of the problems that this issue poses for farmers in the UK.
I fully agree with you when you say that a delay of a number of days, if it achieves a resolution of this difficult problem, is by far the better solution, rather than embarking upon litigation in the European Court of Justice. I also further confirm to you, and repeat what I said earlier, I hope to bring a final report on this issue to the Commission no later than Tuesday week in Strasbourg.
Thank you for addressing us so clearly.
I just wonder whether or not, having listened to all the debates, you are actually totally and utterly aware of the devastating effect of this decision on UK farmers. You have said already quite clearly that the standing committee on scientific evidence is the highest authority.
Mrs Jackson asked you as the very first question if we have another committee to look at our food safety across the European Union will that actually be better than the present standing committee and will people take any notice of it. It appears to me that they have not taken any notice of it. You actually argued almost to the contrary that in actual fact the standing committee on scientific evidence is probably not as good as a food agency. British farmers are suffering as a result of indecision. It is about time the decision was ratified. The previous speaker said in a few days; it was actually in August the decision was taken. How many more days do we need to have a decision?
Can I also ask you: there is a practice within Member States, or some Member States, to feed what I would call banned substances to some of their beef cattle. Is the scientific committee and the Commission going to look at that? Or are we going to continue with a situation where the press are just going to use it to attack Member States?
Commissioner, all I say to you is that British farmers, the European Union and agriculture are suffering as a result of indecision. We want to see the decision taken on Friday evening, not waiting until Strasbourg. There is no more scientific evidence. Did the French sign up to the Florence agreement? Has the United Kingdom met all the conditions that were laid down in that agreement? Why has a decision not been taken immediately?
(Applause from the PPE group)
I am totally aware of the problems that all this has caused for British farmers. This issue has been going on for a long time now, long before I came to the Commission. The decision that was taken by the French authorities on 1 October is a decision that has had to be dealt with as best one can in the meantime. Since then the one feature that can be pointed to is that there has not been any indecision on the part of the Commission or on the part of those who are involved in trying to resolve this difficult issue.
I have said on a number of occasions - and I have said it again here today - that I believe that the application of steady diplomacy, cool heads with firm determination, will make more progress than knee-jerk reactions resulting in the Commission ending up in the Court of Justice in Luxembourg two years hence. It will not do the farmers of the UK any good, in my view, if the ban remains in place in the intervening two-year period.
I am firmly convinced that the view I take, the line that I have adopted, the decisions that I have made, reinforced by my colleagues in the Commission this morning, are the correct decision. I look forward to a speedy resolution of this issue.
I have mentioned on a number of occasions over the last weekend in various interviews that it is my firm wish that this matter be resolved quickly and diplomatically. Sometimes it is difficult to achieve both of those at the same time. That is what I am trying to do. That is what I am trying to achieve. Allowing me a week until Tuesday to do that is not unreasonable.
To bring this debate to a close, Commissioner, I think that it would be useful to let the matter lie. For much of the debate, I have had the impression that a kind of war was being fought to see whether it would be Great Britain or France who would lose face. I think that that is not what the issue - or the debate - is about, but it does affect the following question in a major way: what is being proposed for European consumers as a whole? British consumers, just like French and Spanish consumers, have the right to know what they are eating and from this point of view, I consider labelling and traceability to be both unavoidable and essential.
But, Commissioner, should it not be pointed out that the source of the whole business, geographically speaking, is Great Britain. Excuse me for saying so, but that is where the first cases of BSE occurred. And why was that? Because there is a farming system there that is particularly geared towards high productivity, because there more than anywhere else, farmers are sacrificed at the altar of the food-processing industry and because instead of crying over British farmers, we would do better to help them to achieve sound means of production, more appropriate means of production. This is something they have already begun to do. I would not want to forget to mention the fact that at the worst moments of this mad cow crisis, the Welsh and the Scots, who have continued to maintain more traditional farming methods, have been punished in the same way as English producers.
Therefore, Commissioner, please tell me what financial resources will be released to pay for traceability, for the slaughter of whole herds in which there is a single case of BSE, for cases of cattle plague, because that is the only way we will be able to reassure consumers. I also think that from this point of view, every European country needs to stop repeating the words "precautionary principle" , as we have done for years, whilst continuing to practise the same frenzied methods of high productivity, and to highlight two or three rather limited examples in order to exercise their rights. Well, Commissioner, what resources will this agency be given?
I fully agree with you when you say this is not an issue of losing face or winners and losers. The characterisation of this difficult matter in those terms is quite unhelpful. Also, those who address it in that way do not give full justice to the seriousness of the problem.
I also agree with you that assurance for consumers is of paramount importance. It is the DBES scheme which has been devised by the Commission with the advice of the scientists which, in my opinion and the opinion of those scientists who advise the Commission in these matters, will give that assurance to consumers.
I also agree with you that it is extremely valuable to have labelling and traceability. In relation to the labelling issue, you have asked me what will be put in place at Community level in the legislation regarding labelling. From 2003, all beef will be labelled with place of birth, place of fattening, place of slaughter, breed and age of the animal.
It is not possible to provide this labelling and information at present because the Member States have not yet provided the information for that to happen. But it is being addressed and that will be the situation from that date.
Again, I should like to emphasise the importance that I attach to this entire issue in terms of consumer confidence and, in particular, the issue of public health. It is my intention to take this into account over the next number of days in the on-going discussions.
Thank you, Commissioner Byrne.
This item on the agenda is now closed.
Before we continue with the agenda, I would like to point out that tomorrow morning, the reports by Mr Hughes and Mrs Smet will be debated together, as that is what the rapporteurs wanted and everyone agreed to do.
Macroeconomic dialogue
The next item is the statements by the Council and the Commission on the macroeconomic dialogue in order to encourage growth and employment (Cologne process).
Madam Speaker, Members of the European Parliament, may I first say how pleased I am to have the opportunity to come here to meet you and especially to be allowed to contribute my views to the macroeconomic dialogue, which is only just beginning. It is thus a new process. The adoption of a single currency in Europe has increased the need for dialogue on economic policy. Both the ECOFIN Council and the presidents for the euro area have seen evidence of this in their work.
In order for the euro to quickly acquire the weight it deserves, not only as part of the international economy but also in discussions concerning the economic policy of the Union area, the common points of view on economic policy in the euro area in particular must be explored in more depth. The European Council in Helsinki is expecting a report from the ECOFIN Council on the development of coordination with respect to economic policy, which again will help to step up this debate.
The economic and monetary union opens many new possibilities for Europe. We must seize this opportunity and do everything possible to safeguard economic growth and employment development. The best way to do this is to ensure that the benefits of a single currency and a single market are fully exploited. The economic and monetary union means a new beginning for Europe, both in terms of entrepreneurship and of economic policy.
The European Employment Pact, which was signed last summer at the European Council at Cologne on the initiative of Germany, is an initiative which will promote mutual understanding and a reform of the European economies. The macroeconomic dialogue is part of the European Employment Pact. The implementation of this Pact begins with the organisation of the first macroeconomic dialogue, which will take place on Monday next week at the meeting of the ECOFIN Council. For the first time, all the prime movers at Union level will be seated at the same table: representatives of the Council, of the Commission, of the European Central Bank and of the parties in the labour market. Until now we have met up with representatives of the parties in the labour market twice a year, and been engaged in a separate dialogue with the ECB. Now we are coming together at the same event.
The participation of the ECB is a significant feature of this. It is a clear indication that the bank is prepared, for its own part, to be involved in open and direct discussions, and to justify its reasoning and its actions.
It is important to recognise the main principles of dialogue. They ensure that the independence and autonomy of the parties involved are respected. The dialogue will be based on confidentiality, which means that there is no intention of issuing joint conclusions or passing joint resolutions. The time will be used for discussions. There will be no public report on the discussions: each side will report to their own quarter on the content of the meeting.
We may question the usefulness of the parties having confidential talks behind closed doors. The answer is that this dialogue is primarily aimed at generating an understanding of the fundamental principles of economic policy. It complements - but by no means excludes - public debate on economic policy, which takes place in any case. It is a lot easier to begin discussions on the basis of a common viewpoint and a joint analysis of the situation. It is not possible, of course, to arrive at anything as concrete as this at European level, nor is there reason to talk about negotiations or coordination. Even so, we believe that the dialogue will make a positive contribution to the climate of debate surrounding the issue of economic policy.
In Finland, the responsibility for dialogue on a political level lies with the Economics Council, whose duties and objectives are of a general and unofficial nature. We have found how beneficial it is to maintain contact through discussions, especially in difficult times. These discussions have concerned matters of principle regarding social and economic development. Similar practices exist in several countries. National experience and procedures, of course, are not directly transferable to European level but there is plenty to do at that level, too. Macroeconomic dialogue at European level cannot take the place of national dialogue, either. We need both. We just have to find the right content and form for the dialogue at European level.
In our presidential capacity, we have also wanted to make sure that this dialogue works. It is for this reason that all 15 Member States are not present, only the representatives of the Council. This, too, is significant. The debate should not focus on the situation and problems of individual countries - the matters on the agenda concern the whole area, a joint area of responsibility. This provides significant parameters and policy guidelines.
The participants in this dialogue were specified in the conclusions of the European Council at Cologne, and it was declared that the limited number of participants would ensure the success of the dialogue. Naturally, we have acted accordingly. The conclusions of Cologne also emphasised the fact that the macroeconomic dialogue is perceived as a sustainable and on-going process. For this reason, in its arrangements, Finland has wanted to look ahead with an emphasis, above all, on continuity. Therefore, future presidents of the Council will also be taking part in the meeting, whose tasks it will be to develop and further deepen the dialogue.
The dialogue is not about coordinating economic policies; it is linked with those current challenges which concern the development of economic policy cooperation. Much of the decision making that has an impact on economic development and employment still takes place within the Member States despite the introduction of the economic and monetary union. Above all, it is a question of budgetary policy and determination of wages. Can we be sure that the conditions and demands created by economic and monetary policy have been internalised? From the point of view of individual Member States, there is a risk, not of inflation, but of excessive nominal pay increases, which will lead to a sharp decline in competitiveness and profitability in business and, consequently, to job losses.
Still, there is no reason to paint such a sombre picture. It is, however, vital that those who make decisions on economic policy - especially on monetary policy - can feel confident. That is why we need dialogue and reassuring signals, just as we need the decision makers to act swiftly and decisively in potential problem situations. This is a positive way of promoting the prospects of an economic policy which favours economic growth and employment.
As part of the dialogue, we also have to improve the statistics on economic development - including wage and cost trends - and the flow of information. The two levels of dialogue - technical and political - complement each other successfully. Discussions must be based on facts, and it would be better still if we could agree on these facts. It is, above all, a question of being realistic.
Madam President, I would like to point out that macroeconomic dialogue forms part of the complex process of the Employment Pact and that, as the Presidency-in-Office of the Council has explained, it is a consequence of the Cologne decisions, trying, through the establishment of this dialogue between social partners and the people responsible for economic and budgetary policy with the participation of the European Central Bank, to achieve our ultimate objectives. In accordance with the broad guidelines of economic policy, these objectives simply consist of achieving stability in monetary policy through budgetary measures and wage trends which are appropriate and more favourable to growth and employment, including exchange rates and interest rates in the long term.
The macroeconomic dialogue will be initiated in accordance with this philosophy. Its significance has been clearly defined by the President-in-Office of the Council and I do not intend to insist on it. I simply want to point out that the first technical meeting took place on 29 October and the next will take place on 8 November. Despite previous experiences, such as the social dialogue established after Val-Duchesse, it is clear that the new macroeconomic dialogue has some different characteristics.
I would like to concentrate - so as not to repeat part of what has already been said - on the contribution which the Commission made to the technical debate on 29 October. Firstly, I would like to point out that the Commission' s Directorate-General for Economic and Financial Affairs provided, prior to the debate, two working documents. One related to the economic situation and the other was intended to prepare the informal exchanges on macroeconomic policies in the medium term. Both documents should serve as technical contributions to the debate.
The first Commission document aimed to present the general economic situation and the macroeconomic perspectives in the short term. The diagnosis of trends for the European Union contained in this document is of a descriptive and analytical nature. And its contents confirm that it is possible to have a more rapid return to growth than the one announced by the Commission in its macroeconomic forecast in the spring. The growth announced for 1999 will be around 2%, similar to that established in the forecast. But this 2%, as an annual average, reflects a different performance. Performance was lower than expected in the first part of the year but, nevertheless, the upward trend which will occur in the second part of the year will favour growth of close to 3% as an average for the last two years, thereby reaching similar and even higher figures for 2000 than those which we had forecast in the spring. The document also includes the possibility that growth may be higher in the future.
The second document presented by the Commission must serve to prepare for informal exchanges on macroeconomic policies in the medium term. The document presents the macroeconomic conditions needed to promote durable growth, drawing certain conclusions from the slow growth recorded in the past, especially since the middle of the 1970s. A technical analysis allows us to reach the conclusion that the deceleration of the growth tendency in the European Union can be explained by a combination of external impacts, exacerbated by divergence in national policies, in a context of structural rigidity. In particular, the lack of consensus on the content of macroeconomic policies in the period prior to the entry into force of the Treaty of Maastricht and of the initial guidelines on economic policy played a fundamental role in the increase in negative effects, external impacts and the development of greater obstacles to growth and employment.
It is worth emphasising that the change to the rules introduced on the implementation of Economic and Monetary Union has lightened the load of those responsible for national macroeconomic policy and is helping to overcome these obstacles, so that growth may become more sustainable. The document analyses the conditions necessary so that the policy mix may continue to be as balanced as possible, thereby allowing us to achieve longer-lasting growth.
At the meeting on 29 October there was a discussion of this information which was very open and constructive, and I will tell you about this in a summarised fashion. With regard to the diagnosis of trends, all the participants agreed that the perspectives had improved considerably, and that the negative external impact of 1998 had already been absorbed by the internal development of the European Union itself.
With regard to possible risks to future growth, there were differences of emphasis, especially when some of the participants pointed out the risk that further external impacts may affect the Union' s economy.
In relation to economic policy - the second document provides a response to the challenge of transforming the current upturn into a sustainable process of higher growth - each participant expressed their position very frankly. However, I would like to emphasise some of the elements of the debate which may be very useful for the purposes of today' s debate. Firstly, the broad guidelines of economic policy are confirmed as a fundamental element. All the participants agreed on the need to maintain price stability and negotiate wage agreements which are compatible with the objective of continuing the process of consolidating the budgets - in accordance with each country' s stability programmes - and of completing the structural reforms in accordance with the Luxembourg and Cardiff processes.
Secondly, I would like to point out that there was also absolute agreement on the key principle of the macroeconomic framework, which I referred to earlier. That is, the more we promote the objective of stability of monetary policy through budgetary measures and appropriate wage trends, the more favourable monetary conditions will be towards growth and employment.
Thirdly, I would like to point out that the discussion clearly demonstrated the usefulness of this type of direct exchange, which allows each of the participants to express, directly, their points of view and receive adequate answers from the other participants. The role of the social partners was fully recognised as a third element of the policy mix.
Fourthly, some of the ideas offered by the participants warrant special attention. I would like to highlight the fact that there was an emphasis on macroeconomic policies, particularly monetary policies, having to take into account progress on the supply side of the European economy. In this way, we will increase the possibility of sustaining, without inflation, higher growth in demand. The combination of the complete realisation of the single market together with the single currency, in a context of structural reform and strong international competition, will allow for a reduction in the risk of bottlenecks that may arise in the event that wage and budgetary policies are inadequate.
Lastly I would like to point out that the representatives of the Commission underlined the fact that the supply of labour currently seems to respond more positively than it did previously, but that there exists a significant reserve of qualified and available labour. If we add to this the availability of existing capacity, given the high potential tendency towards inflation, the consequence of raised profitability, structural changes will be put in place which those responsible for economic policy must take into account when adopting their respective decisions.
These are what seem to me to be the most relevant elements of the meeting of 29 October and which, today, as I said, I wanted to share with you so that you may then comment on them and debate them.
Mr President, ladies and gentlemen, by way of introduction, I would first of all like, on behalf of our group, to put it on record that we regard the macroeconomic dialogue as a welcome innovation, because for the first time it obliges all the key players in European economic policy to participate in a direct exchange of views with each other about the overall economic situation. At the same time, we are delighted that Parliament has received this information so soon after the first meeting, although that should go without saying in my view.
Secondly, I must add, however, as an Austrian, that this dialogue between social partners, between political institutions, between fiscal policy and those with a political mandate has been going on in a similar way for years in my homeland, Austria, and has made an important contribution to Austria' s present position as an economically successful and socially secure country with a high employment rate and lower jobless figures than others can boast. That should encourage us to take heart for this dialogue. There are a lot of things that we too need to reform and there is some room for improvement.
The previous speaker touched upon this - the dialogue can only prepare, accompany and supplement. It is no substitute for policies. It does not relieve those in positions of responsibility from their specific obligations. The dialogue is a supplementary component of the many and various measures for growth and employment. And for precisely that reason I would also like to point out that this debate fits into the overall framework of these two plenary sittings. Our debates during these two days include the Smet report on working time and the Menrad reports on employment policy in the Member States in 1999 and 2000. And tomorrow' s agenda includes a debate on Mrs Palacio Vallelersundi' s question about the strategy for the European internal market, while last week in Strasbourg, in connection with the ECB report, there was a debate about how the macroeconomic dialogue with Parliament could be deepened and reinforced. That request has been taken on board in our report.
I do not think that anyone would argue that comprehensive and coherent strategies are needed for growth and employment, and I am glad that the term growth and employment itself deals with the prejudice we so often hear from the left to the effect that growth can be set against employment, and that currency values and price stability can be set against employment measures. The dialogue and the name of this dialogue show that we are all in the same boat. It is a question of being willing to take an overall view and to accept overall responsibility.
The macroeconomic dialogue is a constructive way of tackling urgent problems. I therefore call on everyone involved to take part in this macroeconomic dialogue in a responsible manner and to accept this responsibility for the economic and employment policy future of Europe. We must eliminate constraints on growth and on business start-ups. We must fight the mood of pessimism and deliberate scare-mongering with a new intellectual, innovative, up-beat approach, and I hope that this dialogue will help us do what is needed at the right time, in an open and responsible fashion, and that it does not mean that mundane political opportunism or legitimate group interests will result in our obstructing each other.
Mr President, the macroeconomic dialogue that the European employment pact has established is a highly praiseworthy new exercise. There is never enough dialogue between political leaders and economic operators. I would nevertheless like to question the real impact of a dialogue which is fixed beforehand by abstruse procedural rules. First of all, there is a technical level which allows fifteen experts to discuss matters and twenty-five other experts to listen; the political level will bring together twenty-four high representatives and 18 aides. It is understood in advance that the aim of this two-level dialogue is not to reach agreement on common guidelines or binding commitments; this dialogue will therefore not result in an ex ante agreement for the coordination of different fiscal, budgetary, monetary or even contractual policies.
Governments and the Central Bank will remain free to decide on their own respective policies. Their social partners will continue their free negotiation on conditions of work and pay.
What will be the added value of this exercise? Whilst I hope that I will be pleasantly surprised, please allow me to remain sceptical. To tell the truth, the European Union would gain from rationalising the different projects launched by successive Presidencies following the Amsterdam summit. Who, apart from the professionals involved in Community policy, is still involved in the processes known as Luxembourg, Cardiff, Vienna, Cologne and tomorrow Lisbon or Helsinki? The debates on employment guidelines which are, of course, always useful, overlap with discussions on the broad economic policy guidelines and now with the macroeconomic dialogue.
Green papers and white papers come one after another and are all more or less alike. The Commission' s communications pile up on top of reports and resolutions by Parliament, the Economic and Social Committee and the Committee of the Regions. So many words, and quite often incomprehensible to the average citizen! Community texts look more and more like the political literature that used to be produced by the former Soviet Union. The bulk is made up of quotations and references to sacred texts adopted by the European Council or the Commission: replace plenum of the Central Committee with European Council and politburo by Commission and the texts become interchangeable.
European citizens do not expect more words, rather concrete measures for employment. Macroeconomic dialogue only makes sense if it results in macroeconomic action. Maintaining price stability is still crucial. Inflation affects the poorest people first but the Union' s sole ambition cannot be a policy of stability which is established as dogma. Each Member State taken individually is too open to other markets to practise a policy of growth in isolation.
The Union is a rather closed entity. Intercommunity trade represents some 90% of the common GDP. At a time when economic recovery might permit both a reduction of public deficits and a policy of maintaining growth, effective coordination of budgetary policies focusing mainly on infrastructural investments, research, education and training could achieve a sustainable economic revival.
Mr President, Mr President-in-Office of the Council, Commissioner, on behalf of the Liberal Group we support this initiative which we consider to be very appropriate in terms of ensuring the necessary consensus in the economic and social field as well as absolutely essential in order to achieve a climate of stability, growth and greater employment in the European Union.
While accepting this approach, I would like to make two observations. The first takes up the observations of the Socialist representative with regard to the good sense in taking account of fundamental aspects, of structural reforms, which were already contained in the White Paper on Competitiveness and Employment. The report of the European Central Bank explains that there are certain problems in achieving greater levels of growth - or greater stability in the European Union or greater competitiveness in a process of open economy, needs which are even more accentuated bearing in mind the coming Millennium Round - specifically because certain structural aspects still need to be dealt with in more depth: from the labour markets to, as has been said, the training system, or other equally important aspects such as, for example, an improvement in the levels of research and development.
On the other hand, I would like to refer to the participants who must be taken into account in the macroeconomic dialogue and I would dare to suggest that three more should be added: the representatives of two institutions of the European Union itself, the Economic and Social Committee and the Committee of the Regions - two institutions which represent an extremely important economic and social dimension and, in the case of the regions, clearly, some of them have an absolutely essential role in guaranteeing these objectives - and finally the organisations of small and medium-sized enterprises. All of us say that the SMEs play a very important and decisive role in ensuring greater growth and yet, I have not seen them incorporated into this macroeconomic dialogue.
Having made these observations, I would like to reiterate our support for this initiative.
I want to speak about three areas: context, dialogue and democracy.
Firstly, the context within which this macroeconomic dialogue is taking place. There is a huge and vitally important factor missing although it is reflected in the Treaties and I refer of course, as you would expect me to, to the environment.
Article 2 refers to sustainable development as one of the objectives of the European Union, although many of us might question the methods which are set down to attain it. But certainly some of them are macroeconomic, as reflected in this debate. And sustainable development I would like to point out is not the same as sustainable growth which we have been hearing a lot about this afternoon. If growth is quantitative and not qualitative I would submit that we are actually creating instability by making money out of oil spills, clearing up after crime etc.
Article VI, Title 2 of the new Treaty clearly states that environmental considerations should be integrated into all areas of European Union policy and practice and we believe that includes macroeconomic dialogue. For example, climate change, if unchecked, is certainly destabilising to anybody' s economy as the European Union' s own research shows. Our own research also shows that economic development in the conventional sense is becoming limited in some areas due to lack of fresh water and that the European Union already produces more toxic waste than it can deal with as a by-product of economic growth.
The environment has therefore to be factored in and I would like to know how that is going to be done. Who is going to be represented? We would also like to ask for real dialogue within this, not just economic propaganda. It is essential that we look for new ways and the best ways to meet the objective of balanced and sustainable development in a way which meets our own needs, those of the environment and which does not have a negative impact on the living standards of those in the poor parts of the world. So how are we going to evaluate the wider effects of our own macroeconomic policy?
Thirdly, I would ask for the democratic deficit in this process to be repaired, certainly at the next Intergovernmental Conference. I listened to the list of those who were going to be present and it struck me that the process is actually similar to what happens down the pub on a Friday night where you get together with your mates, then go home and tell people what happened and if you are lucky other people might hear the best stories.
I want to know how, as elected Members, we are going to be involved in this process, particularly if it is going to be as closed as has been laid out for us. It appears to me that we are not being treated as parliamentarians here, as being grown-up and mature enough to participate in the process of dialogue on macroeconomic policy, and I would urge you to change that and at least open up in the meantime so that we know what is happening and can explain it to our constituents.
Mr President, the declarations on employment from the European Union Summit meetings are continuing at a steady pace. With the same steady pace, however, mass unemployment, underemployment and part-time employment are also continuing to torment the working people of Europe.
Mr President, the European Employment Pacts, the Cardiff, Luxembourg and Cologne processes and their combined effects, the macroeconomic dialogues and the technical and political bodies engaged in those dialogues are doing nothing positive to boost employment levels for the working people in Europe. This dramatic worsening of the unemployment situation is due to the initiatives being undertaken and the policy currently being pursued; that is, a policy which not only puts economic factors before social factors and price stability before social security, but also one which declares that the Stability Pact is the supreme law which must be applied at all times. This is not a policy for the working people, rather a policy for capital gains.
When the European Central Bank considers a growth rate of over 2.5% dangerous, whilst the Commission is calling for a growth rate of over 3% in order to reduce unemployment to 7% within 6-7 years, then this can only lead to greater pressure on the labour market which in turn will upset working relations. It will also lead to part-time employment, fewer jobs and reduced salaries, and it will cripple the social security system. From this viewpoint, the only success that can come of macroeconomic dialogue with the participation of employer and employee representatives is to enforce collective bargaining and readjust salaries to suit the demands of credit capital, the euro and the ruling economic policy which is guided by EMU and the Stability Pact.
The transparency which goes hand in hand with the procedures for macroeconomic dialogue and the continued absence of the European Parliament from this dialogue are giving rise to concerns that we are once again faced with attempts to overturn fundamental rights of workers and to undermine any social model still in existence in Europe.
Mr President, at the European Summit in Cologne, the Council decided on a European Employment Pact with a view to cutting unemployment substantially and permanently. One of the three main components of this Pact concerns the institutionalisation of the macroeconomic dialogue at European level.
My political group would firstly like to state that this dialogue is the latest in a long line of hybrid "European talking-shops" . As the proposals stand at the moment, four parties are involved in this dialogue: representatives of the European institutions, of various committees, of employers and employees, the latter two insofar as they are organised at European level.
Secondly, this consultative body, on account of its tripolarity, embraces elements of both government and society. Its corporate nature casts uncertainty on who should be held responsible for the realisation of the macroeconomic policy and its implementation. In this way, transparency and the separation of powers, two key principles of our European democratic constitutional states, are not honoured at European level. Put more bluntly, they are being blatantly ignored and, as such, further jeopardised.
Also, it is quite remarkable that the European Union appears to be assuming the dimensions of a state, whilst it is primarily a cooperative of national states and as such, could not be a state in itself and never will be. With this proposal, the European Union seems to have become too big for its own boots and chooses to ignore the principles of subsidiarity and proportionality for the time being.
A fourth point concerns the serious possibility of overlap with the Economic and Social Committee. The transparency of the process for developing the general guidelines for economic policy and employment policy would benefit more from an official and public recommendation by the Economic and Social Committee than from tripartite-flavoured consultation, the outcome of which has, at best, the quality of obligatory effort. Could the Commission explain how it views the relationship between the proposed macroeconomic dialogue and the existing Economic and Social Committee? Do European bodies not run the risk of endlessly repeating themselves? After all, meetings cost time and money. Could the European Commission indicate how it sees the intrinsic role of the Economic and Social Committee once the macroeconomic dialogue has been set up?
Fifthly, the macroeconomic dialogue concerns a field of policy with regard to which the European Union does not issue any legislation. Macroeconomic policy and employment policy are primarily a matter for the individual Member States. Needless to say, it is beneficial for Member States to exchange ideas and dovetail their policies, as far as the macroeconomic situation in the relevant country allows for this. General agreements are reached via guidelines, within which the Member States have sufficient scope for a degree of policy freedom necessary to incorporate measures which will accommodate the specific features of their national economy. Given this situation, a macroeconomic dialogue at European level is largely up in the air. Efforts are, of course, required to reduce the unemployment levels which are still far too high. We should, in particular, focus our attention on the long-term unemployed. But talks at an abstract European level do not create jobs. We therefore advocate freedom of policy at regional and local level because that is the level at which there is expertise in the actual labour market. Exchange of information and good practices at European level are highly commendable but the official institutionalisation of a European macroeconomic dialogue hardly has any impact on this, if any.
Mr Niinistö, Commissioner, if the millions of European unemployed had heard this first account of the macroeconomic dialogue promoting growth and employment, they would have despaired. It seems that, apart from evoking the odd principle, there is nothing incisive, there are no proposals and there is no blunt analysis - and we need a blunt analysis of the state of many of the European economies, especially those of the European continent.
Commissioner, when I hear talk of macroeconomic dialogue - given that the definition seems extremely evasive - the conciliation process in Italy comes to mind. What I am afraid of is that this macroeconomic dialogue will try to export to European level the method and mechanism of the Italian conciliation process, which is the method that has given our country its lowest growth rates, its highest unemployment levels and its highest inflation rates. In Italy, conciliation between social partners and the Government has become a pact between the representatives of established interests -unionist, political and those of Confindustria (the Italian Manufacturers' Association) - seeking to protect the established interests and revenues from the possibility of the unemployed and all those who are not represented by conciliation having a place in the new economy.
In Italy, conciliation with the social partners has blocked all the strategies and the hypotheses for reform on the crucial points - I am thinking of the labour market, public spending and social security spending in particular, a labour market act which closely follows the one adopted in the seventies. Both the representative of the Council and the representative of the Commission were right only about one thing, that is the request for pay moderation. In Italy, starting with pay moderation, which the trade union oligarchs allowed, any plans for reforming the economy have been blocked. I wonder why we have to tell European workers that only one thing is certain, that their pay will be moderated. And I wonder why, on the other hand, we must not say that if - thanks to liberalisation and thanks to being able to accept the challenges of the new economy openly - we manage to reverse the downward trend in economic growth, there will be wealth and there will also be the prospect of salary increases. Instead of having collective national or European contracts, maybe these salary increases can be linked to productivity and the profits of firms.
In conclusion, I think that we should use this dialogue, if necessary, to explain to the European citizens why employment has increased by 45% in twenty years in the United States but only by 4.12% in Europe. I think that the European unemployed, and maybe even immigrants need liberalisation, less State interference, less taxes and less State intervention in the economy. Maybe this would lead to economic growth and more employment.
Mr President, many things have already been said which I think can be summarised in this way: either the macroeconomic dialogue is sheer hypocrisy, hiding the lack of a real economic policy for the Union, and so it is completely useless, a mere imitation and a waste of time, as other Members have already said, or the macroeconomic dialogue is something real and substantial, and so there is hypocrisy on the other side and they are trying to use flimsy words to hide the danger, to my mind, of a trend towards State intervention in the European economy. What does macroeconomic dialogue actually mean? What could it mean? According to the sacred texts of the economy, it means conciliation and policy on revenues, which Mr Della Vedova has just reminded us have been around in Italy for some time, with the results he emphasised. So macroeconomic dialogue and policy on revenues basically come down to wage policy and pay moderation policy? Let us just admit it! A group such as the European People' s Party - Democrats cannot agree with this because its aim is the free functioning of the market, which leads to the free distribution of revenues, starting with workers' income in particular. Workers' income must be linked to productivity, and not to coordination strategies of varying degrees of obscurity decided upon by others.
Furthermore, who are the participants in this macroeconomic dialogue? The Council? The States? The Commission? The European Union? The European Central Bank? Well, when free traders see the Central Bank in this group they go into a state of shock - a Central Bank can never be part of an assembly of this kind, never! If, in fact, the Central Bank tells the truth, it commits harikari, so to speak. If it does not tell the truth when talking to the other participants - as indeed it should not because the Central Bank should do otherwise - then it is telling lies and wasting time. Then there are the social partners. Well, these four participants are a highly dangerous mix which, on the one hand, is trying to eliminate Europe' s real problem, which is the lack of a real economic policy and, on the other hand is doing its best to clog up the system with negotiating games of varying degrees of obscurity, and to hell with unemployment and to hell with the market.
Just one more point. Cologne had based its hypothesis for an employment pact on three pillars, but too little is said about the third pillar, the liberalisation of the markets.
At the beginning of this year a macroeconomic dialogue became absolutely essential and no doubt the first meeting of the partners to that macroeconomic dialogue next week will be an historic step.
Sadly we here in Parliament will be witnessing it from the sidelines. Despite an absolutely resounding rejection just last June in the European Parliament elections of the remoteness and secrecy of our institutions collectively, that first step next week will be adding to the democratic deficit in that Parliament will be excluded and there seems to be no good reason for this.
The partners to the dialogue are of two types. First there are those like the social partners or the central bank who have a direct influence on facets of the equation such as wage formation or the level of interest rates and then secondly, in a class of their own, are the European Commission and the Commission advisers on the direction, for example, of the policy mix. They do not directly affect any of the facets of the equation, they have not got that decision-making power. They are there to advise and influence. In this respect this institution is one of the Commission' s main interlocutors. We might disagree with the advice and the direction they will suggest but we will not have the right to be there at the macroeconomic dialogue to say so.
I am told that these sorts of things are technical issues and that we in Parliament should remain above them, but to me the issues that will be discussed in the macroeconomic dialogue that have been touched upon here are not technical, they are highly political and we, as the democratically elected institution, should have a part to play in that macroeconomic dialogue.
That leaves the excuse of what some call the need for confidentiality, trust or even secrecy. Some have used the word secrecy. That is a retrograde step. We have found all sorts of ways in the budgetary procedure to find a working arrangement for this institution together with the Commission to maintain confidentiality and that could be done in relation to this dialogue.
On the content, I hope the macroeconomic dialogue will call for and take note of evidence on the success of the active labour market measures we have been increasingly pursuing since Luxembourg. Has that resulted in an increase in the effective supply of labour or do we need to hang on to the increasing unsustainable view that structural unemployment represents the bulk of unemployment? Can we begin to abandon concepts like that, can we perhaps begin to take a more realistic view in the setting of interest rates, a view which would accept that conditions have changed and that we can now begin to hold back on interest rate increases as unemployment falls so as not to choke off a fragile growth?
These are the sorts of points I would love to be at the macroeconomic dialogue next week to make, but sadly neither I nor any other Member of this institution will be allowed to be present at that meeting next week. That is a real retrograde step and an absolute shame.
Mr President, the fact that so many of Europe' s citizens turned their backs on the EU at this summer' s election is largely due to the fact that they did not think that the EU and the Member States had succeeded in creating jobs in Europe. Growth in the EU is still too low, and unemployment in the vast majority of countries unacceptably high. Quite simply, not enough is being done by the individual Member States. The tax system is still preventing new jobs from being created and, in fact, my own country, Sweden, is an example of one country where this is happening. Laws and regulations in the labour market, too, are still an obstacle to job creation and, where this issue too is concerned, I can cite Sweden as an example. According to a recent survey, it is Sweden and Germany which have the least flexible labour markets.
If the macroeconomic dialogue is to be fruitful and produce results, which is something we all want to happen, and if European countries together are to be able to provide better conditions for new job opportunities, then I am firmly of the view that all Member States without exception must participate in EMU.
In Sweden, there is a debate going on at the moment about whether Sweden, including the Swedish Government, has less influence within the EU because we are at present outside EMU. Former Finance Minister Erik Åsbrink and - most recently, yesterday - former Commissioner Anita Gradin have expressed the view that this is the case. I fully share their opinion.
To believe that a macroeconomic dialogue can seriously be conducted if some Member States remain outside EMU while the majority of countries are a part of it is, in my view, an illusion which cannot be maintained in the long term. For the sake of employment and welfare throughout Europe, I am therefore looking for a clearer and sharper perspective upon EMU from the Commission and Commissioner Solbes Mira, as well as from the Council.
Mr Karas said that "we are all in the same boat" . I should like to say to him, "no, unfortunately, we are still not all in the same boat" . But it is important that, in future, we should in fact be so.
Mr President, complete or partial unemployment is a tragedy in human terms for millions of families. It is a social catastrophe even in those European countries that claim to have the fewest unemployed people, and here we have the Cologne European Council and the European Commission, which are both content to gorge themselves on words as they talk about the European Employment pact. The measures that are envisaged though are ridiculous given the extent of the problem. The worst thing is that they are cynically using unemployment as an excuse to give more money to employers. The extra EUR 500 million that the European Central Bank is being asked to release on the pretext of stimulating job creation, as well as the EUR 1 billion for hi-tech SMEs are officially supposed to be used for investment.
Now I would like to take one recent example, amongst so many of those big companies who make their workers redundant at a time when they are experiencing increased profits. The ABB Alston Power Trust is preparing to shed a large number of jobs in several countries within the Union, in England, France, Germany, Italy and Sweden, not to mention other countries in Europe or across the world. Why then does the Commission not use its authority to oppose these kinds of job cuts? It is deciding on a huge number of directives which have the force of law in the areas affecting competition.
I shall stop now. How can we understand the Commission' s refusal to react to this attitude of big companies, which is irresponsible in human and social terms, unless the explanation is that it serves the interests of these big companies and that it does nothing for the unemployed apart from offering words of consolation?
Mr President the procedure relating to the macroeconomic dialogue that has been presented to us is characterised by two dominant features at the moment. The first is the fact that very vague aims are expressed, in terms that are much more emotional than practical. The second is the way that they are formulated appears to be liberal but actually results in further constraints.
The first matter concerns the very vague aims of growth and employment. These are things that we have been promised for years. It has been discussed in Vienna, in Luxembourg, in Cardiff, and in goodness knows how many other places. We now have to recognise the fact that until now the Europe of full employment has been the same Europe that has made unemployment worse. This is unemployment that does not exist to the same degree in developed countries that are not Members of the Union such as Switzerland or Norway. To seriously address the problem of full employment would mean questioning the validity of removing borders but that will not come into the discussion, because that would mean opposing globalisation. It would mean questioning the validity of excessive taxation and bureaucracy but that will not come into the discussion because that would mean opposing the doctrines of socialism. It would mean questioning the validity of our immigration policy which takes a heavy toll of employment not to mention the costs that it incurs, but that will not come into the discussion either because it would mean opposing the orthodoxy of the single-system Europe.
I fear therefore, that the real problems will not be addressed but also - this is the second aspect, as vague as it is - that the terms of this dialogue will result in further constraints. We are being told that there will be dialogue, but the simple fact that certain subjects are being mentioned means that they will fall within the Union' s area of competence, and the Union is beginning to look more and more like the frog who ended up exploding because he wanted to become as big as a cow. We are also being told of coordination, harmonisation and cohesion; even striking a balance is mentioned, never constrictive regulations and detailed laws which would restrict everyone' s freedom. This, however, is the direction in which we are inexorably heading. Currency standardisation has resulted in the standardisation of financial policies; the standardisation of financial policies has resulted in the standardisation of economic policies and the standardisation of economic policies in the standardisation of social policies. We all know full well that this is the direction in which a hidden hand is leading us in this area. Hazy arguments will not bring about the freedom of nations, as they would have us believe; they serve only to hide the aims to which they would like to lead those nations. These aims are undoubtedly already known, but only by a select few.
Mr President, monetary union binds the Member States of the European Union together in a permanent, mutually supportive community in which national approaches are possible but are not permitted to play a crucial role. The regulatory policy necessary to supplement the European market on the road to a socially and environmentally sustainable European market economy cannot succeed in the European Union unless priority is given to community interest. Hence, also, the importance of the macroeconomic dialogue. The macroeconomic dialogue is not an end in itself. It serves to bring about growth with a positive impact on employment in the European Union and to help to overcome mass unemployment. It thus complements structural and labour market policies.
However, I wonder if we have really grasped the scale of this dialogue yet. In a society with such a great division of labour, it is essential for the economic actors' activities to be coordinated, either by the market or through economic planning. I believe that market-led coordination will not work. We need political guidelines. That is why the Maastricht Treaty rightly emphasised in Article 103 that coordination of this kind is necessary. All we need now is the implementation measures. Unfortunately, national governments are either unwilling or unable to achieve the implementation measures, as mentioned in the Delors White Paper. We know a good many national governments which have seen that there is a major interdependence between monetary, financial and wages policies and which, like Austria, the Netherlands, Ireland or Denmark for example, have drawn the obvious conclusions, with positive consequences for the labour market and for budget consolidation as well. That is why I think it is incredibly important to make it clear that coordination means understanding the conflicting interests of the individual economic actors and getting them to act without having to limit their autonomy.
Even today there is no real insight into this coordination, and I think that the ECB contribution to the last sitting highlighted the dangers we need to be aware of and how great the fears here are. We accordingly need a genuinely successful coordination of wages, monetary and finance policy. This will provide the basis for coordination across the European Union. It will not just imply good governance but also a European multi-level system of governance.
What actually strikes me is the failure to involve the European Parliament. I would like to stress once again that the European Parliament was calling for the coordination of policies long before the Maastricht Treaty existed, as a means of genuinely achieving European added value. I believe that nowadays transparency is a given for all democratic institutions. Just as we demand it of the European Central Bank in the dialogue, we must also call for greater transparency on the part of the Council of Finance Ministers, the Jumbo Council, the Social Affairs Council and the European Council, and demand direct European Parliament participation. It is not a question of confidential information or of keeping state secrets - although Members of Parliament are quite capable of that - it is really all about how we shape our future in the twenty-first century, and in that respect there should be no information, no analysis, no forecast that is dealt with sub rosa, no, everything must be genuinely accessible to the public. That is why I believe that European Parliament participation should really be required again. We are not talking about information like that at this sitting, or, following this sitting, at the joint meeting of the Council and the Commission with the two committees responsible. This is actually about dialogue with Parliament, because we really must ensure that we are involved here, so that in the interests of our citizens the macroeconomic dialogue truly creates really concrete guidelines that can then be taken up in the employment forum under the Portuguese Presidency.
Mr President, nobody can say that any form of dialogue, macroeconomic dialogue in particular, is useless. But come now! Let us not present this as an institutional reform or as a significant step forward in the evolution of the European Union. What kind of dialogue is this? A confidential and secret dialogue? A dialogue with no flexibility, silent witnesses and no freedom of speech? And whom will this dialogue affect exactly? The European Central Bank which is not accountable to anybody? Governments which, or at least most of which, cleave to trade unions and the automatic guiding of the EMU, which will effectively function as a mechanism which embodies and by-passes collective bargaining?
In my view, this is making us regress; it is a return to the Privy Councils of pre-Cromwell days when there were no records of proceedings and the people knew nothing. From this point of view, I would like to congratulate Parliament for not participating. In my opinion, in refusing to take part in such short-lived institutional fabrications, the European Parliament, which is a vehicle for openness and transparency, is showing dignity.
Mr President, last week, in plenary session here in this House, I enquired after Wim Duisenberg' s opinion and commitment regarding the macroeconomic dialogue which is about to kick off in the next couple of days. His reply was courteous and obliging, albeit rather reserved. He said that the exchange of information is fine, as long as absolutely no coordination of policy takes place beforehand. This reserve, which is somewhat exaggerated to my mind, is also something that can be detected in the other partners in the dialogue. If the leaders, the majority of whom are men, are in the least ambitious, then there will certainly be a healthy dose of scepticism at grass-roots level. This is also true of the circles I come from, the trade unions. There too, there is a rather sceptical attitude towards involving the government and central banks in wage development.
I think this is a serious case of getting cold feet. Surely, there is a whole world of possibilities between preliminary policy coordination on the one hand and complete non-commitment on the other. This world is what we refer to in the Netherlands as the "consultation system" , a set-up of frequent and reasonably structured consultations between the main socio-economic operators. This is a joint framework of analysis where attempts are made to come up with solutions to shared problems.
A key element of this process is the organisation and guarantee of trust, as well as commitment among the respective grass roots. The latter is essential but cannot be brought about overnight of course. It is a world which is yet to be conquered at EU level. In my opinion, this is one of the great challenges of this post-EMU era.
This is why I regret that at the start of the process, parties are threatening to hide behind the interests of their own autonomy on their own patch of authority: the government with respect to their budgetary policy, the two sides of industry with regard to wage negotiations and the European Central Bank with regard to monetary policy. The very presence of this autonomy could make the dialogue so interesting.
I am also among those, as is Stephen Hughes, who would have liked to participate in last Friday' s meeting and who have had discussions with the European Central Bank on this rise in interest rates. I am convinced that various colleagues here in this House would have made a brilliant contribution to this debate. Whether this means that we could have made Mr Duisenberg change his mind is a different matter but this could perhaps be a goal for the future.
Also, I would like to take part in this coming Monday' s political debate on the effects of this rise in interest rates, which will probably be implemented soon after, and by that I do not just mean the effects on the current financial rates but also on the real economy. There is a strong wish in Parliament to bring this about. I feel we should not only focus on this but in particular that we should also endeavour, together with our colleagues in the national parliaments, to enter into this debate with our government representatives and the European Commission. This is why it is so beneficial to have this debate now. I do hope that there is no question but that this will be carried through at heads of government level and I feel optimistic about Prodi' s initiatives in this direction.
Mr President, it is very important indeed that the Council and the Commission think very carefully about the meeting that is being held and the meetings that will be held in the future on the macroeconomic dialogue. It is absolutely pointless to exclude the European Parliament from that discussion. We debate the annual economic report with the Council and the Commission. Last week we had Mr Duisenberg in the European Parliament to oversee the work of the European Central Bank. We have finance ministers coming before the Economic Committee of the European Parliament and we have the social partners also coming before the European Parliament. I hope that at this stage it is an oversight in not involving the European Parliament in this discussion. It seems to me a rather pointless exercise if we are not present.
I want to talk about the outputs from the dialogue. Frankly, that is much more important at this stage than who sits around the table at the first meeting.
It is called a macroeconomic dialogue. I hope it is a dialogue and not a monologue. Our experience from our discussions with the ECOFIN Council and the European Central Bank is that we are very much involved in a monologue. We sit and listen to the orthodoxy from the ECOFIN Council and we listen to the orthodoxy from the European Central Bank. They show absolutely no imagination whatsoever.
The macroeconomic dialogue is critical. At the moment we are operating in a very benign economic environment. We have low inflation, we are returning to growth and things are reasonably stable. What happens in the future when we have a problem in our economy and where there is a serious external shock or a serious internal shock and you have to talk to the social partners and the other economic actors about some perhaps unpalatable measures that need to be taken at a European level?
I say to the president of the ECOFIN Council and to Commissioner Solbes Mira that what we set out in the macroeconomic dialogue in the next few days is not just for what is occurring at the present time, but to set the mood so that in the event of a problem or difficult issues we can actually sit together with the social partners and work out solutions to our problems. Equally, we do not want this monologue - having listened to Mr Duisenberg it will certainly run the risk of being a monologue - to be a discussion only about wage levels. There are many more things involved in the real economy of the European Union than the level of wages of people in employment. We need to look at the reform of labour markets. We need to look at the reform of the capital markets. We need to look at the reform of the product markets. All those things impact upon the social partners.
In conclusion, my group will look with interest at the conclusion of the macroeconomic dialogue. We see this as a first step. But please involve us in the future and understand that in times of difficulty this dialogue could be critical to the way in which European citizens accept the institutions of the European Union when difficult decisions have to be taken.
Mr President, ladies and gentlemen, the President-in-Office used the image of a relay baton to be passed on with the macroeconomic dialogue. But it is not totally clear to us where he wants to run with this baton. We are still afraid he will just do a few splendid laps of honour round the stadium for the gallery, and that we will have to make do with unproductive or inadequate results. I would like to emphasise what has already been said here about Parliament' s non-participation.
The lack of European Parliament participation in this dialogue is more than just a slight drawback. There is a direct link between democratic productivity, the productivity of the results achieved through a dialogue of this kind, and the type of participation. None of you involved in the dialogue, neither the Council nor the Commission, nor the European Central Bank, will be held directly to account if European solutions fail to emerge - unlike those elected to this Parliament, unlike those who sit in this House and are considered directly responsible by the electors who have voted for us!
I warn you not to underestimate that point, because I believe that participation by Members will lead to better results in this case. There are pivotal shortcomings in the thought process. These relate to both the employment guidelines and to the key features of our economic policy. What is more, in some important areas thinking revolves around out-of-date ideas that public budgets can be consolidated just by limiting revenue and at the same time cutting expenditure. But that is not the sort of thinking that can eliminate remaining deficits.
Last but not least, experience in America has shown that you cannot save your way out of remaining deficits, but rather that you have to eliminate them through growth. That is why it is necessary to support the economic development process in Europe, so as to tap all the available potential. That is why we are asking you very directly as to when agreements will be reached in which concrete benchmarks will be negotiated on the contribution of public investment to steady growth, which is also bound to have a positive impact on the labour market? When will you finally agree quantitative and qualitative employment targets to ensure that employment is raised to the level prevalent in Japan or in the USA? And when will you enter into a concrete agreement with us so that we can implement a consolidated strategy to exploit all the economic potential of Europe' s countries as well? There is no sign of that yet!
Mr Speaker, first I would like to thank you for this debate. I believe that it is useful; it has certainly been interesting. It is important that Parliament is involved in these deliberations. I am obliged to confirm, however, that the European Council at Cologne very explicitly limited the number of participants in the dialogue proper, and that the country which holds the presidency of the Council cannot but comply with this restriction.
I believe that the macroeconomic dialogue will make progress and will bring results. This is quite an opportune time, but also a very challenging one. Economic growth seems to be underway, it is beginning to take shape. It does not present itself, however, as some fundamental reduction in unemployment. On the other hand, although there is unemployment, there are bottlenecks and a shortage of manpower in certain industries. This sort of situation is very challenging. It is important that we try to create confidence and faith in the future among the economy' s key players. In the private sector: those who provide employment; and consumers, who generate demand and opportunities for employment.
As was mentioned earlier, the single currency has increased our opportunities, but at the same time also produced new risk factors. As far as the macroeconomic dialogue and its nature are concerned, I would like to express my agreement with what Mrs Randzio-Plath said earlier. It is important that the economy' s main players can enter into confidential discussions in so far as their duties overlap. Each one will have their own duties to perform, both the ECB and the social partners, but in places they are tangential to one another. It is important that these main players understand one another' s reasoning and basic points of departure.
As the country to hold the presidency, Finland also wants to stress the importance of transparency in this matter, although the operative word here is confidentiality. This is very much due to the fact that all participants are likely to speak about their own issues and their own area and may not necessarily be seeking joint decisions, but mutual understanding. I am convinced that Parliament will get its voice heard, and I for one will be very happy to convey news of this debate to the dialogue next Monday.
Mr President, this has been a particularly interesting dialogue and I would like to begin by making an initial political comment. I believe that it is in fact dangerous to glamorise and glorify the facts and create false expectations in the same way that it is dangerous to dash efforts and to generate feelings of emptiness and despair.
I therefore believe that we should see macroeconomic dialogue in its true light. It is not a one-off event or even a process which will change the way things are in the European Union. It is, however, an innovation. It is a new endeavour which will enhance communication between those members and leaders of economic life who have never before sat at the same table. It is a dialogue between the masterminds of monetary policy, i.e. the European Central Bank, the political powers of Europe, represented by the Council and the Presidency, and the social partners, representing workers and manufacturers. We have full participation. All of us, the new Parliament and the new Commission alike, must act on a decision reached at the Cologne Council and it is important that we show the political will to develop, change and transform this dialogue since we are the ones who will be trying it out first, and with this first-hand experience we will be able to see where changes need to be made. I would like to stress that macroeconomic dialogue, as was also stipulated in Cologne, focuses in essence on the need for both employment and growth.
A particularly interesting agenda has emerged through the various participants in this dialogue on both a technical and political level. How effective can the action plans of the Member States and the employment policy with its 22 guidelines be in addressing the problems of structural unemployment, long-term unemployment and youth unemployment? Can restructuring within the labour market and the restructuring and reforms which must take place pursuant to the Cardiff decisions in both the products and services markets create the preconditions for monetary policy to operate within another framework? Alternatively, can the common currency, today' s low inflation rate and the anticipated growth rate create the necessary framework for job creation within the European Union?
When a dialogue at this level and with these procedures is only held twice a year, it is not possible for it to provide all the answers to such questions. But I believe that politically we must look at its positive side and consider the major concern of the peoples of Europe- after all, MEPs do represent the peoples of Europe and speak on their behalf - which is why the interesting yet burning issue of employment and unemployment is at the heart of macroeconomic dialogue. In other words, financiers, finance ministers and the unions of industry on the one hand, and the labour ministers and social partners in the area of trade unions on the other hand, are discussing employment and placing it at the top of the common policy agenda. That is precisely the reason why it would be worth our while to give this dialogue some time, to see how it progresses and to see the ensuing results, before we begin casting stones and calling for changes before it has even got under way.
Mr President, both the President-in-Office of the Council and Mrs Diamantopoulou have made certain observations concerning the issues covered in this debate and, therefore, I shall simply introduce certain additional elements. Firstly, we are aware - and this has been explained well - that the dialogue is aimed at preparing the political debate, not replacing it. Therefore, it is an essential element of information which, unfortunately, cannot lead us, as some MEPs have suggested, to the definition of a different economic policy. The coordination of our economic policy is not on that level at the moment. Neither does the dialogue intend excessive consensus nor authoritarianism. It is an exchange of information with the aim that the different economic operators should understand the reality better and be able to act accordingly.
The problem regarding the content of the dialogue and of the members who take part in it is, and will always be, contentious. Should it include the issue of the environment? Should other elements be included which clearly relate to the economy but not to the aspects of macroeconomic policy to be applied at a particular moment? An increase in the content of the dialogue will possibly not make it more useful, but will cause it to lose some of its effectiveness because we will be causing greater dispersion.
The second problem, concerning who should or should not participate in the dialogue has been mentioned today. Should the Social and Economic Committee and the Committee of the Regions also have their place in the macroeconomic dialogue? They could undoubtedly make an interesting contribution despite the different nature of the participation of the businessmen and workers in, for example, the Economic and Social Committee.
Nevertheless, the essential point which has been put forward - and I understand this perfectly - is the possibility of the European Parliament itself participating in the macroeconomic dialogue. Both the President-in-Office of the Council and Commissioner Diamantopoulou have referred to this issue. You already know the situation, thanks to the decisions of the European Council. Having said that, what can we do and what are we doing? Of course, we can be here today, we can inform you of the work we have done up till now, and make ourselves available to you to carry on debating with Parliament the issues which are of interest with regard to the macroeconomic dialogue. The fact that you are not physically at the dialogue table does not mean that it is out of the question that Parliament may maintain a presence, with the opportunity to communicate its ideas. I believe that today, certain issues of interest have been highlighted. Is it necessary to pursue a policy of greater demand in the present context? Is it reasonable to continue to plan certain elements of the structural policies as has been decided? Is it useful to envisage, in the long term, the presence of Parliament in the macroeconomic dialogue, given that it is very likely that, in the future, the conditions of that dialogue will turn out to be different from the present ones?
These are questions which we have taken note of, which we will study very carefully, and obviously we will remain committed to keeping Parliament informed and even holding a debate with Parliament on those points which are of special interest to it.
Seafarers'  hours of work - Organisation of working time
The next item is the joint debate on the following reports:
the recommendation for second reading (A5-0042/1999), on behalf of the Committee on Employment and Social Affairs, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive concerning the enforcement of seafarers' hours of work on board ships using Community ports (8639/2/1999 - C5-0035/1999 - 1998/0321(COD)) (rapporteur: Mr S. Hughes);
the recommendation for second reading (A5-0041/1999), on behalf of the Committee on Employment and Social Affairs, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending Council Directive 93/104/EC concerning certain aspects of the organisation of working time to cover sectors and activities excluded from that directive (8642/1/1999 - C5-0036/1999 - 1998/0318(COD)) (rapporteur: Mrs M. Smet).
As you said, the proposal for which I am responsible is that relating to the enforcement of seafarers' hours of work on board ships using Community ports.
This is just one element of an overall package of proposals that were brought forward by the Commission last November to try to plug the loopholes of the sectors that were excluded from the original working-time directive back in 1993. I hope we are nearing the final chapters in this long saga and that soon we will have all sectors covered by arrangements on working time to protect worker health and safety.
Just as a quick reminder, the batch that was brought forward last year by the Commission included first of all an overall amendment of the 1993 directive, that is the subject of Mrs Smet' s report; a directive on road transport, sadly that one is totally blocked in the Transport Council at the moment I understand it; the third, a directive implementing the agreement between the social partners on seafarers, was adopted in the form of a directive in June this year so that element is taken care of, and then finally the proposal that I am speaking on today, a directive on the enforcement of working hours on board ships using Community ports. The three proposals effectively need to be seen together in relation to the one proposal I am speaking on.
There is the agreement reached between the two sides of industry in the maritime sector, there is the specific proposal relating to seafarers having recourse to Community ports, but also there is ILO Convention 180 and in fact the agreement between the two sides of industry in the maritime sector was very closely based on ILO Convention 180. These three proposals: the agreement, the directive on seafarers' hours and the ILO Convention are designed to come into effect together in mid-2002.
At the first reading on this particular proposal Parliament made no amendments but the rapporter, Hugh McMahon at that time, made the point that it was absolutely essential that these three instruments should come into effect at the same time to avoid any competitive disadvantage. I am therefore very pleased indeed that seems to have been agreed and we seem to be making progress in that direction. The fact that the ILO Convention now has a time limit set down effectively in the form of the other two directives means that we will, I am sure, have sufficient Member States with sufficiently large fleets ratifying the Convention to make sure that it too comes into effect in mid-2002. The only significant difference in the common position compared with the first reading position is that the implementation date has been put back by one year. That really is to allow Member States to overcome one or two technical difficulties they might have in ratifying ILO Convention 180 and thereby allowing the whole package to be brought into effect at the same time.
Perhaps I could also say that I have just met with the two sides of industry from the maritime sector and congratulated them heartily on the agreement they reached. It took five years of negotiation to reach the agreement in the maritime sector. These things do not happen easily, they do not happen overnight but they did work extremely hard and we are now seeing the fruits of the social dialogue in that particular sector. I think it is very sad indeed that we have not seen similar progress in the road sector.
The difficulties we are now facing in the Transport Council over the legislative proposal the Commission brought forward stem directly from the fact that there was a failure to make progress on a framework agreement on working time in the road sector. It reveals a real sharp contrast to the progress that was made in the maritime sector. That really poses a danger; it poses a danger to the revision to the general directive that Mrs Smet is also dealing with and the danger is this: the rail sector is included in the general directive. The two sides of industry there agreed to be included in the general directive so long as parallel progress was made in the road sector because they quite naturally fear a competitive disadvantage if they put in place wide-ranging arrangements to cover working time but the road sector does not. I hope the Transport Council will hear that message and that we will see some progress to make sure that road transport is covered, otherwise we see a real danger to the rail sector element of the revision to the general directive.
For now, however, I can thoroughly commend the common position in relation to the enforcement of seafarers' hours at work on board ships using Community ports. This will make sure that the workers on board vessels from third countries having recourse to our ports are covered by the same broad arrangements as the agreement between the two sides of industry. It is a perfectly sensible and good proposal and I commend it to the House.
Mr President, the PPE Group agrees with the rapporteur' s recommendation on the second reading and would like to thank the rapporteur for a sound and comprehensive report. I think it is very important that if an ILO treaty is concluded which does not provide binding and enforceable legislation - this also includes inspections, sanctions and remedial measures - so we fail to succeed in this, then we have not done our work properly. We would therefore back the rapporteur' s draft directive concerning seafarers on board ships calling at Community ports.
The other report concerns the organisation of working hours. If you, Mr President, were to have a heart attack any time now, which of course I do not wish upon you, then I hope you will be treated and cared for by a junior doctor who has benefited from sound training and a good night' s sleep, because in a number of EU Member States this is by no means certain. It could well be that this doctor has been on duty for 70 hours over the past five days or has carried out medical and even surgical operations for the past 14 hours without a break. It could also be that this doctor does not have enough experience in order to carry out this type of work but will do so anyway out of necessity without the supervision of a competent senior.
Mr President, when you - in good health, I hope - make your way home by car immediately after this session, then you will still not be safe. You will be sharing the roads with other vehicles and especially transport operators, including truck drivers. They should only drive for 10 hours a day but they also carry out other duties apart from driving, such as cleaning or maintenance. These working hours are not regulated in a number of EU Member States. So on the way home, you may well have to face a transport operator who has only been driving for 10 hours that day but has spent 5 hours loading and unloading on top of this.
Consequently, it is important in terms of both public health and road safety that junior doctors and truck drivers respectively are given reasonable breaks and working hours. Moreover, working hours form part of health and safety at work and of competition rules, both of which fall within the scope of the European Union.
Despite this, the entire transport sector, activities at sea and junior doctors are excluded from the scope of the working time directive of 1993. In order to nullify this inadequate exemption rule, the Commission drafted a White Paper in 1997 and made an announcement in 1998 which included a draft directive reviewing the working time directive. The European Parliament pronounced its opinion as early as the first reading and the Council has since established a common position. Meanwhile, the institutional context has changed and we are now involved in a co-decision procedure with the European Council.
In the capacity of rapporteur, I have sought a balance, not only between the Commission' s draft directive, the first reading of the European Parliament and the Council' s common position, but especially between the safety and health of both workers and the other parties involved.
So the issue is restricting working hours to benefit the safety and health of employees at work, especially in the various transport sectors, for activities at sea and in the case of junior doctors. The Council is right in distinguishing between mobile and non-mobile workers. The Social Affairs Committee has adopted this distinction but not the definition issued by the Council. According to the Council, mobile workers also include own-account transport operators and transport operators who work outside the transport sector, such as those involved in the transportation of concrete in the timber and construction sectors, for example. The Committee on Employment and Social Affairs of our Parliament has rejected this definition, partly because these workers would then be partially excluded from the scope of the existing working time directive. They presently come under its scope and no problems have materialised so far. I therefore wonder why the Council is so keen to introduce a change, hence an amendment.
Not included in the description of mobile workers are rail transport workers. There has been a European collective agreement in place since 1998 which advocates the wholesale inclusion of rail transport in the existing working time directive, barring a few exemptions. This has been the case but this collective agreement also states that a solution needs to be found, not only for rail but also for road transport and other methods of transport for which there is, as yet, no solution. I would remind the Commission that it has also promised to issue separate proposals for the air-transport sector and internal shipping. Nothing has been tabled so far. As far as road transport is concerned, as already stated by Mr Hughes, no agreement appears to have been reached within the Council, which I regret.
At any rate, all mobile workers in the transport sectors are guided by four basic principles which are embodied in the common position on the draft directive and which, in fact, also apply to seafarers and junior doctors; namely four weeks' annual paid leave, restricted annual working hours, appropriate breaks and medical examination in the case of night work. This applies without any restrictions to all workers in the transport sector. In addition, provisions need to be drafted for each sector with regard to daily breaks, weekly breaks, other breaks and night shifts. This has been regulated in the railway sector and this is being regulated here for seafarers and junior doctors.
Amendment No 3 concerns exemption in the case of work activities where the employees live at considerable distances from their workplace or there is a significant distance between the employee' s various workplaces. Needless to say, this deviation applies also, but not exclusively, to the off-shore sector. Hence the need for a legal technical amendment. Similarly, Amendment No 4 is a legal technical amendment on urban transport. Amendment No 5 regulates the weekly working hours of junior doctors. The Council and the Committee on Employment and Social Affairs are aiming for 48 hours over a four-month reference period. This is the goal we would like to achieve. The Council, however, has accepted a transitional period of 13 years, I repeat 13 years!
According to the European Parliament, this is far too long and it proposes a four-year transitional period. This is more than adequate. A transitional period of 13 years cannot be justified from the point of view of health and safety. There have been enough accidents in hospitals involving junior doctors to render the Council' s proposal unjustified. So we are in favour of a limited transitional period.
Amendment No 6 relates to the reference period for calculating weekly working hours in the off-shore sector. The Council authorises the Member States to extend the reference period of four months to twelve months. The Committee on Employment and Social Affairs is in agreement, provided that the two sides of industry involved enter into consultation and negotiation with each other, although this consultation does not have to lead to any agreement.
Amendment No 7 provides for seafarers on board sea-fishing vessels to work an average of 48 hours per week over a 12-month reference period. This is comparable to that provided by a collective agreement for seafarers. The time which the Council gives the Member States and hence itself to transpose the directive amending the existing working time directive is, according to the common Council position, four years. This is a huge exaggeration, Commissioner. It is even the case that only three years were allowed for the transposition of the original directive, which was a great deal more detailed in those days. A transitional period of four years is suggested here. We would like to restrict this to two years.
Mr President, ladies and gentlemen, working hours are often a matter of give and take, with some flexibility around the edges. But sometimes it is also a matter of life and death. To conclude, for the millions of transport operators, seafarers, junior doctors, for the patients, the passengers and other road users, it is absolutely essential that a sound agreement is reached swiftly.
Ladies and gentlemen, I now have a heartfelt request for you. We are very badly behind with the schedule for this meeting. So my request is that you should really stick to your speaking time, and above all that you should actually conclude when the President wields his gavel, and not get carried away in the heat of the moment!
Mr President, I will indeed try to do this, although the issue in hand would probably merit 30 minutes. Luckily, there is a stream of people from our group who will illustrate this issue. I am also very pleased that so many people from my group have expressed an interest in this social issue. I think that, in practice, this often means more to people than long debates on macroeconomic dialogues, etc.
I would like to start by thanking both rapporteurs, Stephen Hughes and Miet Smet, but I would also say a big thankyou to Raf Chanterie, who got the ball rolling in the previous Parliament, for his contribution. As far as I can see, although there are few amendments to the documents from Stephen Hughes, this Parliament has invested a great deal of time and effort in the relevant sectors. The sectors, however, are very complex indeed and especially with regard to road transport, it is extremely regrettable that no agreement has been reached. It is now really up to the Council to reach some sort of resolution, because the minute strikes break out, the whole of Europe will go mad. We now have time to solve this matter and this is the time to do it. The Council is putting itself in a very vulnerable position if yet again something were to happen in the field of road transport. This, of course, applies even more so to the Commission because it has failed to submit any proposals with regard to the other sectors.
I think that, in general, we have reached acceptable compromises. The off-shore sector has proved to be a highly complex area but we eventually reached a sound compromise that is better than the one the Council proposed but not as far-reaching as some attempted to make it. Also, I think we have found an extremely good compromise where junior doctors are concerned. Here again, I would say that I hope the Council adopts this.
Actually, I have a proposal. Let those individuals in the countries which do not wish to see this issue resolved over a twelve-year period seek treatment by doctors who have worked in excess of 48 hours. If they need to perform brain surgery or something similar, let' s volunteer one of the Members of the Council. Maybe this would help them realise that it is rather dangerous to have junior doctors work such long hours once the first Council Member has passed away following an operation that went wrong. My concern is that this is not happening at the moment but that poorer people are being exposed to this experiment and I do not think that this is the intention.
All in all, I firmly believe that sound proposals are being tabled and that further negotiations with the Council are certainly called for.
I would like to talk just briefly about some of the amendments tabled in the report by Mrs Smet.
First of all Amendment No 5 relating to the working time of junior doctors in training. I agree absolutely with the amendment that has been tabled here reinstating the first reading position. I know certain Member States feel that a far longer transition period will be necessary. It might well be that the maintenance of this amendment will take us into conciliation. That will give us an opportunity to look at the circumstances facing certain Member States but for now I think it is absolutely right that we stick to this amendment. Mr Pronk is absolutely right. We should ask ourselves would we want to be receiving an injection from a doctor at the end of an 18-hour working day, which is not unusual.
In the offshore sector, Amendment No 6 - we have looked long and hard to try to come up with a formulation that will make sure that we get a collective agreement leading to the maximum flexibility available under the directive, that is annualisation of working time. The formulation of the common position would have simply allowed the employers to walk away from attempts to reach negotiation on annualisation of working time and Member States could then have allowed annualisation. We have built in an addition here that will ask for a review after five years involving the two sides of industry at European level to see how the regime is functioning in this sector with particular reference to the health and safety of the workers involved.
Amendment No 7 relates to sea fishing. The effect of this amendment will be to try to limit to one year the reference period available for the annualisation of the calculation of working time, in other words making sure that annualisation of working time is possible but no more. If we go to two, three or more years as the reference period for the calculation of working time it becomes absolutely meaningless and we feel that the maximum flexibility of one year annualisation should be sufficient.
In Amendment No 8 we look at the issue of the transposition period to be allowed to the Member States. The common position proposes four years which I think is without precedent in the social area. We have looked in this amendment to return to the first reading position of two years. Perhaps again this is something that will be subject to conciliation but we will have to see if and when that is triggered following our vote tomorrow.
My final point relates to urban transport, Amendment No 9. We have also built in here a review in order to try to remove an anomaly. The way things stand we would have a different regime applying to a person driving a tram to a person driving an urban bus. That needs to be reviewed. We think a five-year time period should be sufficient.
Mr President, we generally welcome these reports and their recommendations. I particularly want to speak about doctors in training. As others have said, it has been a concern in a number of Member States for many years and of particular concern for EU residents who travel, let alone those who reside in places like the United Kingdom or Ireland.
Some Member States have clearly not acted quickly enough on this. Looking at some of the rates of pay for overtime one might understand their lack of incentive. However, we believe that now is the time to up the pace for change.
The working time for more than one quarter of a million doctors in training in the European Union is an issue of health and safety for the doctors themselves, who should have the same rights to safeguard their health and personal lives as those they treat. It is a similar issue for those who need treatment. We want to be sure that those treating us are able to act effectively and efficiently, which we cannot be when we have research showing that 24 hours of sustained wakefulness reduces performance to levels associated with excessive alcohol intake without - I would argue - some of the pleasures.
Training doctors is a lengthy and expensive business, we are told. It is a reason for giving a lengthy implementation time, some governments argue. However, there is reason to believe that the harsh working hours contribute to a significant drop-out rate, with a particular impact on women junior doctors. We therefore urge colleagues to support the four years proposed in this report because we believe we need to accelerate change through negotiation.
Mr President, ensuring the same working hours for seafarers on board Community vessels as for seafarers on board vessels flying the flag of third countries using Community ports is undoubtedly a positive measure. Of course, I do not agree with the date of implementation of that measure being postponed until the end of 2002. It should have taken immediate effect.
May I take the opportunity, however, to denounce the unacceptable situation on ships at present. My country is a country with an advanced merchant navy and so we know what we are talking about. We have increased workloads and exploitation of seafarers by ship owners, and, at the same time, the situation with regard to health and safety of life at sea is worsening. We have many fatal naval accidents making ship owners wealthier and seafarers fewer.
Of course, those responsible for this situation are the politicians who allow unrestrained action to ship owners who, in many ways, are forcing their crews to work very hard in exceptionally dangerous conditions, very often pushing them to the limits of human endurance. Those same politicians are making reductions in the number of workers per ship. Therefore, if the real cause of the problems facing seafarers is not identified or recognised, then it would be pointless to introduce measures and create control mechanisms, such as the one concerning the rest period for seafarers which will not only be ineffective but will also be hypocritical as it will only increase workloads and lead to even greater exploitation. It is essential that demands for a five-day, 35-hour, working week with no more that 7 - 8 hours work per day, are met, and with pay rises. We must also put an end to regulations obliging seafarers to work a 12-hour day as standard. It is imperative that the operational crew members on board ships be increased.
In any case, Mr President, we support the just demands of the seafarers and we shall stand by them. And regardless of how positive those directives may be or whatever improvements may come of it, we cannot vote for them since they will eventually perpetuate the current unacceptable state of affairs.
Mr President, I, like my colleagues, would like to congratulate both our rapporteurs on the presentation of their work. Also, as this is the first opportunity I have had, I should like to welcome the Commissioner to the House for this debate.
The whole area of working time and the directive have created a lot of difficulties for individual Members and also in Member States. I feel that whilst each of us in this House would welcome the opportunity to ensure a safer working environment, not only for employees, but also for consumers and other users of transport and so on, we have to ensure that we do not over-regulate in any individual area. Therefore, my group will be seeking separate votes on certain paragraphs, in particular within the Smet report.
When framing legislation we have an obligation to ensure that legislation is effective, that it can be easily enforced and that it does not impose an onerous burden on employees or enterprises. I feel there are some areas within the present proposals which will create difficulties.
Firstly, with regard to mobile workers, the exclusion of own-account operators from the definition will subject this group to the full rigours of the original working time directive. This will mean, for instance, that in the road transport area there will be three categories of operators: own-account, third party hauliers and self-employed.
Secondly, the deletion of mobile workers from Article 17 dilutes the opportunity for mobile workers to extend the reference period from 4 to 12 months.
Thirdly, the proposed sector-specific directive for working time in road transport, when finalised, will supersede this common position and will provide a more detailed regulatory framework for this area.
In the light of these issues we should be cognisant of the difficulties which will be created. Therefore I am recommending a negative vote in relation to these areas.
There is one further point to bear in mind. The intention of the introduction of this legislation, as I said earlier, was protection of health and safety. However, I have in my possession a study carried out by University College, Dublin, which highlights the negative impact of this proposed extension of the directive, not only on the grounds of safety and competitiveness, but also on the grounds of damage to the environment. The Commission already has a copy of this study. I would welcome a response from it with regard to the points highlighted in it.
I should like to refer very briefly to some of the points highlighted. Firstly, the overall cost of the directive would be far greater than that proposed under the impact assessment. Secondly, the average cost increase for firms in this study would be in excess by about a hundred times that of the study carried out by the EC which stated that it would be 0.2%.
The impact of this directive will not be uniform across all sectors of the economy and therefore it will negatively impact on certain sectors, in particular those areas that are more heavily dependent on transport.
Thirdly, it is likely that rather than aligning competition, the application of a single standard across all road transport and other transport areas in some Member States will actually distort competition.
The proposals will also lead to a conflict with other goals with regard to the regulation of traffic to reduce congestion and other impacts.
Finally, we already have in place in the transport sector tachograph requirements which are rigorously enforced in all Member States and which may be one way of dealing with some of the concerns about the health and safety aspect. We should look at modifying and solidifying those tachograph requirements. In Ireland we have a road safety plan which has been in operation since 1998. This is a five-year plan which aims to reduce road deaths, the amount of traffic on the roads and to ensure that the quality of vehicles on the road meet the highest possible standards to protect the environment.
The next point I want to cover is with regard to junior doctors and training. This is an area that has been fraught with danger for the Member States. I believe everybody in this House would welcome the opportunity to give a very positive and assertive vote in favour of the proposals put forward by Mrs Smith in her report with regard to reducing the transitional period to four years. There is no reason why we need a 13-year introduction. Even the common position proposal of 7 years is too long.
Each of us is fully aware that junior doctors in training carry out tasks which are virtually the same as those carried out by their so-called "masters" , the consultants. Indeed, in 1994 the report commissioned by the European Commission which looked at this whole area of junior doctors in training highlighted seven points which need immediate action: the excessive hours of work in some countries; the question of on-call duties; unrealistic rostering periods; protracted periods of continuous duty; the distribution of duties between junior doctors and senior doctors; informal pressures on doctors in training; the vulnerability of breaks and time off in the face of the pressure of service needed.
I have had several meetings with junior doctors in Ireland over the last number of months with regard to this issue. One of the areas that is of highest concern to them is that because of the existence in Ireland - and in Britain as well, for example - of the archaic feudal-type system whereby junior doctors in training are apprenticed - I use that word broadly - to senior consultants, they are afraid to raise too many issues of concern, because it might affect their future careers. What we have to guarantee is that the proper level of health care and health protection can be given to patients in the health service and also, that junior doctors are given the highest possible level of training with proper standards for their working conditions and working time - this will mean a reduction in the amount of hours that are worked - and also, the other so-called duties which they are obliged to carry out merely to deliver the service. We have a model in Australia and New Zealand which could usefully be copied in the European Union Member States.
Finally, with regard to the concerns of fishermen, special consideration has to be given to this special sector. There is no other sector to which it can be compared. The proposals put forward are unrealistic and impractical. We must ensure that fishermen' s rights to earn their living are not hindered by ridiculous regulation.
Mr President, I will restrict myself to saying how extremely bewildered I am, not so much by the rapporteur' s work, but by what is happening in the maritime world. This is an extremely important sector. I come from a country, Italy, where this sector has always been of considerable importance because of the employment it has created, and it is a sector which no longer manages to give workers what it used to. Workers in this sector have experienced a veritable regression; they have gone back in time. Today, they earn less and work more, victims of a liberal capitalism which makes them real victims in this sector. Even moving the implementation of the agreements to 2002 has baffled us. We believe that Parliament must do more, do it soon and do it well in order to rectify the situation.
Mr President, I congratulate Mrs Smet on her report. I should like to concentrate on two specific categories: junior doctors and fishermen.
Concerning junior doctors, I was delighted that the European Parliament, in committee, has agreed on Amendment No 5 with regard to a transitional period of four years instead of the Council position of nine years, which I believe is too long. Doctors have our lives in their hands. It is important that they are included in the working time directive. I was worried about the weekly working hours and how they should not exceed the 54 hours over a four-month reference period. That is why I would like you, for the same reasons, to support Amendment No 10 tabled in my name.
I should like to mention here that on the order paper it looks as if I had taken out some of the recital 11. In fact my amendment is purely and simply an addition, an add-on to recital 11. I am not taking out anything in that. I ask for your support.
It is important also with derogations on minimum daily rest periods that we still have adequate rest for doctors. I know doctors in the UK who work 56-hour shifts consecutively; 9 am on Saturday to 5 p.m. on Monday is not uncommon. We are not asking for an 11-hour rest period. We are asking for, say, six hours within a 24-hour period. That is not asking too much. If doctors do not get that their judgment will suffer. We do not allow people to drink and drive because their coordination is gone. I do not believe we should allow junior doctors to be able to practice medicine. I urge you to support Amendment No 10.
Mr President, I want to raise one matter relating to the enforcement of seafarer' s hours, of their working time onboard ships using Community ports.
I do not really see how this measure can be monitored satisfactorily because the Community ports and the countries within the European Community have no real jurisdiction over those ships that are flagged or owned in overseas countries. If we take it forward: Say, for instance, they had agreed that some monitoring was possible - surely they would not have certain working hours outside European Community waters and ports and then change once they were inside our geographical area.
I have been talking about this with American lawyers over recent weeks - personal friends, I have no interest to declare here. They just feel that it is wrong that ports should dictate to owners of ships. We want the maximum trade here in the European Union. We want to make sure that cruise ships come here, spend money here and give employment to our various countries. I do not see how it is possible to monitor a practice that would seem to be more a matter of international law. Ship owners and the nations that have these ships flagged in those countries should be monitored elsewhere rather than by European countries.
Mr President, I want to address primarily the trainee doctors issue. But I want to make a few points before I deal with that.
First of all, the original directive excluded six million workers from its remit. It seems to me that was excessive and unfair. I cannot see how you can make a distinction between trainee doctors who are fatigued, truck drivers who are fatigued or fishermen who are fatigued. They all are a risk either to themselves, to those who work with them, their patients or other road users. I do not see how Mr Crowley can make the distinction he has made. I hope he is not reflecting the Irish Government' s position in relation to these proposals. It is scandalous and unacceptable that trainee doctors in Irish hospitals are expected to work sometimes in excess of 80 hours a week. It is scandalous and disgraceful that we have truck drivers who are falling asleep at the wheel, putting the lives of those who are working with them and other road users at risk. We know that there is a fairly high rate of road accidents as a result of truck drivers who are driving hours too long.
For Mr Crowley to claim that the tachograph legislation is rigorously applied in Ireland or anywhere else is simply not true. I do not know why that is the case. I do not know why it is not rigorously applied but it is not. We need to take steps to protect the public at large and patients. It is not good enough for any Member State in the Council to say that it would be costly to implement these proposals. Of course it will be costly but what price do you put on the life of a child who may be knocked down on the road, or a patient in hospital who may receive wrong treatment as a result of the fatigue of a doctor? It is just not acceptable. It is necessary that tomorrow we adopt the position as proposed by the rapporteurs and as proposed by the ESOC Committee and put it to the Council that it must finally come to grips with this issue and ensure that nobody has to work the inhuman hours that we are expecting our trainee doctors to work.
In relation to truck drivers, it seems to me that the only way to regulate this is to put it into law. Own-account truck drivers will work all the hours that they get because they are not sure when they will get another job. So it is necessary to apply the law so that they will be forced to take rest and forced not to be on the road when they are simply too tired to drive.
Mr President, I think the report in question is a quite good one, above all because Parliament' s first positions, especially in Amendment No 5, are being maintained.
For certain professional groups, establishing working hours is not only a question of doing the obvious and protecting the individuals concerned but also, and to a large degree, a question of our own general safety. The roads are not going to become safer and better if those who drive heavy goods vehicles are not alert and wide awake but tired and irritated. This is a matter which concerns all of us.
Young junior doctors' working hours must also be reviewed directly from a public health point of view. Firstly, to demand from these young junior doctors an average of up to 60 hours' work per week during a four-month period is ruthless exploitation of young people, because they have to do these shifts in order to pass their exams. Secondly, it is the rest of us who are going to meet these young junior doctors out in health centres and casualty departments. In those circumstances, one can only hope that they are fully rested and wide awake and can at any rate judge whether a particular case is one they can deal with themselves or one for which they need recourse to a colleague on duty. Once again, I want, as a minimum, to support Parliament' s first position.
Mr President, the original directive dating back to 1993 on the organisation of working hours was necessary for the health and safety of people at work. Also, the present additional directive tabled by Mrs Smet, which includes additional sectors and activities, is of great importance and we give it our full backing. In addition to a few previous minor remarks made by my group, I would like to make a few observations.
In some EU countries, including the Netherlands, Belgium and Finland, employers in road transport have, within the framework of a strategy of contracting-out and more flexibility, rendered their wheels i.e. trucks and transport operators independent as it were. They hire these zelfstandigen zonder personeel (staffless own-account workers), as they are referred to in the Netherlands, to carry out the same activities. These own-account transport operators are no longer in someone' s employment but their role is virtually the same and the risks are to be borne by them. Both trade unions and employers' organisations would like to see arrangements made for them. So they fall outside the scope of this new directive. Their health and safety is not protected because they are self-employed. They hardly seem to be involved in the consultation between the European social partners in this respect.
In fact, this phenomenon can also be identified in other sectors, such as the building sector and a few others besides. The social issues which we are facing here seem to reflect to a certain degree some of the guidelines from the employment policy. We should think very carefully about what this means. As far as I know, a number of guidelines are being drafted behind the scenes but there are also barriers to these activities and their implementation.
I would urge the Commission to raise this issue as soon as possible and make the necessary additional proposals.
Mr President, the working hours in question are those for quite special but, nonetheless, very important areas. Now that we have common legislation on working hours within the EU, it is in fact incomprehensible and unacceptable that key groups such as young doctors, train drivers and air crew, seafarers and other such groups should be exempt. On the contrary, it might be thought that these particular groups might have a special need for legislation of this kind. I believe that this situation is due to a number of factors, and partly to particularly bad traditions. In the case of the mobile professions, for example, there are poor conditions for safety work of a practical and technical nature. At the same time, employers have had a great need for continuity of service or production, and this has become the decisive factor.
It should also be remembered that, as we have mentioned here, there are also traditions of this kind where young doctors are concerned. One example - which a number of people here have mentioned - is that of young doctors' dependence upon senior physicians and professors. Someone talked of feudal traditions, in which case what is meant is old traditions which force young doctors to work in a way and to a degree that is harmful. Their professional future depends upon their doing this.
Traditions such as these must be broken. Most people seem to be in agreement with this. Where agreement breaks down is in the wish to postpone the necessary changes, perhaps for financial or practical reasons. This is something which this Parliament must oppose. We must attach much more importance to the protection of workers than is implied by this type of short-term, expedient reasoning. I think we should also remember the need to emphasise that unusual, different and, in various ways, mobile labour markets should also be brought under the umbrella of this directive. In fact, we are getting more and more professional groups who are working under mobile conditions, together with more and more individuals in the labour market who have mobile working conditions. If we have a situation in which in which it is possible to have exemptions from the labour market directive, then we are going to have more and more groups who will be able to maintain that specifically their own workforce should be exempt.
I therefore think that it is a very good thing that we have obtained these two reports. I want to give them my wholehearted support, but I want at the same time to draw attention to a third factor. We have to think not only about showing consideration for employees and employers. There are also third parties involved. A high proportion of the groups of employees concerned provide services to consumers or operate utilities on their behalf. We are concerned here, for example, with passengers at risk of travelling in aircraft flown by tired-out pilots and of patients at risk of being treated by exhausted doctors. This is naturally unacceptable. We must therefore set limits upon what the general public can be expected to accept in this regard.
We cannot, of course, accept transition periods of seven or thirteen years. My Group and I should like to have seen us go much further in certain respects, but we are nonetheless satisfied with the developments which have taken place and think that the two reports are excellent.
When the 1993 directive on working time was drawn up certain sectors were excluded from its remit and the reason is very clear. It is that the very specific characteristics of some of the sectors concerned required legislation that took these particular characteristics and needs into consideration.
I want to focus my remarks this evening on the fishing industry, and of course one of the sectors excluded is sea fishing. I share the Council' s view that flexibility in this sector is absolutely essential. Indeed I will go further and call for the exclusion of those workers who are involved in the processing of fresh fish - and I emphasise fresh fish - because there is no continuity of supply when we are dealing with fish. I believe the health and safety of workers must not be compromised. I am not suggesting that, but I believe that protection can best be accorded by an agreement between the two sides of the fishing and fresh fish processing industry. I cannot therefore accept Mr Hughes' amendment which would place too many constraints on the fishing industry.
Fishermen must have sufficient holiday time and a maximum limit to working time but I am seriously concerned about the damage to the industry that could result from an inflexible attitude. I would like to stress that neither the fishing industry associations nor indeed any individual fishermen have approached me seeking to be included in the directive. This is an industry which I like to believe that I have a particular affinity to, and appreciation of, coming from a maritime constituency in the north-west of Ireland where fishing is a crucial part of the local economy. My concern is with the families of those trying to make a living. I would call on Mr Hughes and those who feel they want to vote for his amendment to take common sense into consideration.
In conclusion, I want to take the opportunity to refer to the other group - the junior doctors. The hours that this dedicated group of individuals currently has to work in Ireland are unacceptably long. They need to be brought under the correct protection of the directive and I fully support Amendment No 5 calling for a maximum transition period of five years.
There have been some easy and pious words spread around tonight on working time. As everyone knows, it is effectively about health and safety. Yet it is fraught with problems. Nonetheless it should apply to all workers as an absolute principle, whoever they are. It is easy to see how some people pick on some groups but will not highlight the need for it to be applied to others.
Of course, Mrs Smet, who has brought forward this report, having picked it up from the last Parliament, has to accept that as a former Council member she had to accept the common position of the Council which she now rejects. Missing in all this debate quite clearly are the necessary staged processes by Member States. It is after all an inelastic supply in certain circumstances, just as it is with doctors in training. Missing also are the efforts already made in certain Member States. In the UK, for example, proposals are in advance of this directive and have been welcomed by Andrew Hobart, chairman of the junior doctors' committee who says he is delighted that an understanding has been reached on a new contract for junior doctors which will guarantee safe working hours in advance in the United Kingdom. Deep sea fishing -here is an area unique in its case which proves the rule that this working time directive is fraught with practical problems.
But, after all, perhaps I can afford a smile. I agree with the principles of this report. I disagree with the estimated effects of all these amendments, but I think that is consistent with my position at all times. It will be interesting to see how some who feel free to pick and choose who should have effective limits on working time and who should not can explain that to the workers affected. Also, what about the emergency workers - paramedics and others. Do not they deserve to be a special case too? So before we get smug in our concern for just certain groups, what about sparing a thought for those others who carry out emergency health care at all times and are also derogated from certain aspects of the working time directive.
Less smugness please, more practical application.
In general terms I find Mrs Smet' s report and most of the committee' s amendments wholly acceptable and worthy of support. Others have referred to particular activities and sectors which are proposed to be covered for the first time by working time regulations. For example, my group colleague, Mrs Lambert, referred to doctors in training and I associate myself totally with her remarks and support the proposals relating to that sector. I do have a concern though that sea-fishermen, especially share fishermen, who are wholly self-employed, will be adversely affected by some aspects of these proposals and I seek some clarification of this.
Share fishermen jointly own their vessels and are paid solely by share of their catches. Their work patterns are dictated by factors outwith any control, such as weather conditions and fish movements, and therefore it is difficult to imagine how restrictions on working time could possibly be practical in this sector.
Of course, health and safety issues are a major reason for limiting working time but fisheries is already subject to codes of practice and to regulations which are monitored by competent authorities.
Share fishermen up to now have been assured that their unique circumstances would be catered for through exemption. I believe that share fishermen must continue to be regarded as a special case and not subjected to impractical regulations. I will be taking full account of the potential impact on fishermen of the various proposals and amendments before casting my vote tomorrow. I will be listening very carefully to the summing up of this debate for indications that the needs of share fishermen particularly can be accommodated satisfactorily.
Mr President, within a free market with unrestricted competition, the business that produces the cheapest product has the best chance of survival, even if the product can only be cheap on account of bad working conditions, poor wages, environmental pollution or cruelty to animals. We can see this on a large scale in the fight for new agreements in the World Trade Organisation and on a small scale in the fight over working hours within the EU Member States.
Employers would like to think that workers are always available, even after more than 8 consecutive hours or in the evenings, at nights, Saturdays and Sundays. Paid work is still seen as a commodity. Safety and conditions at work, despite improved legislation, still leave a great deal to be desired. In fact, the efforts required are invariably more demanding than before. Working has increasingly become a type of top-class sport. Only few will sustain it in the long term. Many burn out long before their pensionable age due to overworking.
This is why we desperately need to protect all workers against wear-and-tear, accidents, overworking and lack of consecutive time off which can be spent as one chooses. This should be a right for everybody, without exceptions.
Employers, however, keep pressing for exemptions: exemptions for weak industries which have grown big on the back of production costs kept too low and their nineteenth-century industrial relations. As long as we tolerate this, there will be groups of workers who are discriminated against. In the case of industries which rely on this, there is something wrong. This applies especially to road transport which is far too cheap and passes an increasing amount of business risks onto the transport operators by forcing them to join the ranks of the vulnerable self-employed.
It is not a coincidence that the exceptions largely relate to mobile workers and people who earn their living at sea in either the fishing or oil industry. After all, it is more difficult for them than their colleagues in other industries to stand up against discrimination, especially as they are not constantly together with their colleagues at a fixed place of work which is easily accessible for the trade-union representatives.
Only in the case of people with special responsibilities and high rewards commensurate with these could it be justified to require, if necessary, working hours that deviate from the norm. If, on the other hand, workers in the weakest positions have to work longer hours, then there is something amiss. This then only happens for the benefit of the competitive battle between companies that work at prices which are too low or that are aiming for profits which are too high.
I therefore urge that we do not refer the solutions to this problem back to the consultation between the trade union and employers' organisations since it is precisely the position of parts of these groups of workers that is still too weak. Negotiations do not solve their problems fast enough. This is why exceptions must be deleted, transitional periods must be short and the traditional rights to Sunday rest actively protected and maintained.
The first thing that I would like to say is that the 1993 directive on working conditions is quite inadequate and leaves room for all sorts of excesses. Nevertheless, the legal grounds speak of the need to harmonise social conditions with progress. I deduce from this then that the overall aim is to bring working conditions into line with those of the more advanced countries of the European Union. Now, forty-eight working hours per week, just one day of rest per week and an eleven hour break between two working days are proposals which already fall short of the gains made in some Member States.
This directive leaves room for all kinds of exemptions, which make the situation even worse and as a result, it is not acceptable. If it is extended to railway and airline employees, it would even constitute a step backwards, as the legislation in some Member States is more advanced. It is absolutely essential that measures which are favourable to workers and which are in force in certain European countries are not abandoned under any pretext and that includes on the grounds of competition in particular. In France, for example, where women' s night work is very strictly regulated, no European directive should have jeopardised this right which, on the contrary, should have been extended to all European working women.
Mr President, I want to talk about Amendment No 5 which deals with trainee doctors. The improvements which are being proposed are absolutely essential.
First of all, we are talking about the safety of patients, that is to say of ourselves, and of a situation in which doctors are alert and manage to fulfil their vital tasks. Secondly, we are talking about public health. Who among us, or who anywhere, would thrive on having the long working weeks, sometimes of over 100 hours in certain Member States, which some young doctors have? Thirdly, we are talking about doctors as models for others and their life-styles. Fourthly, what we have here is a central labour-market issue about the length of the working week.
It is only right that the European Parliament should be urging governments to act more quickly. Thirteen years is an indefensibly long changeover period. Four years is a more reasonable period. I also see the European Parliament as having an important role in forming opinion and instigating change.
In a previous intervention, Mr Skinner took offence at the fact that a certain group, in this case young doctors, had had its case selected for discussion here in the European Parliament and that the debate should be focused upon this group in particular. Remember, this should be seen as just one example among many of one group of employees' conditions being improved in such a way that other groups too will benefit. Enough envy predominates in plenty of other contexts. Let us see this as an improvement for one group from which other groups will also derive benefit.
In relation to the working time directive on road transport operators, I have concerns about the exclusion of own-account operators from the definition of mobile workers. For road transport we will now have three categories of operators, own-account, third party hauliers and self-employed with three different working time regimes under Directive 93/104. I suggest that will be inoperable and unenforceable. If tachograph legislation could be rigorously applied would we need the amendment before us, would we need to double the lorries and trucks on the road with the consequent environmental impact? The jury is out.
In relation to Amendment No 5 I fully support it. Indeed, in Ireland, we can hang our heads in shame. We have 3,000 non-consultant hospital doctors, or junior doctors. The voluntary maximum working hours negotiated by the Irish medical organisation and our department of health is 35 hours per week averaged over their rota period of 46 hours and not more than 72 hours work continuously. Never mind an injection from a doctor on duty for 16 or 18 hours as another speaker mentioned. Who would like to have their baby delivered by a doctor, a junior obstetrician after being on duty for 70 hours? Working continuously for 70 hours is permitted. It is appalling at the moment.
The Commission' s study at the time of the original working time directive stated that in Ireland non-consultant hospital doctors worked well in excess of the 65 hours permitted per week and they undertake tasks indistinguishable from that of their senior colleagues. This study listed issues needing urgent resolution and I will list these briefly - excessive hours worked in several EU countries, on-call duties, - we by the way have problems in Ireland about the definition of on-call. In Ireland, on-call equals on-duty, we need to be very careful of that. The co-shape study also lists unrealistic rostering, protracted periods of continuous duty, the distribution of duties between junior and senior doctors, informal pressure on doctors in training, the vulnerability of breaks and time off and the pace of pressures and service needs.
In conclusion, thank you. All I would like to say is in protecting our doctors, we are protecting their patients. This is a health and safety issue of both doctors and their patients. We must stop the exploitation of doctors in training for their sake and that of their patients.
Let me make an altogether separate point of order. My colleague, Mrs Scallon is not here because we understood President Nicole Fontaine to say at the end of the beef debate that the Smet and Hughes reports would be taken tomorrow. There probably is a problem in interpretation here. I understood that, and Mrs Scallon and other colleagues who are not here have been confused by this.
Clearly there is some misunderstanding. I take note.
Mrs Doyle has listed many of the technical points I wished to make about the conditions of junior working doctors.
It is ironic on the eve of the millennium that we are discussing the working conditions of doctors who are working in what could only be described as Dickensian situations. They have long working hours in difficult circumstances with little or no recognition in terms of government policy to the serious difficulties they are encountering. I hope very much that Parliament will clearly indicate their support for the re-introduction of the original time of four years for the inclusion of junior doctors in this directive.
It is amazing that in this day and age people with such huge responsibilities are working under such difficult circumstances. Mr President, would you get into a plane flown by a pilot who was exhausted and had worked more than 70 hours in a week? I would not, and I am sure no other colleague would either. I was a nurse, I dread to tell you how many years ago, but in those days the technical demands on both doctors and nurses were considerably less than they are now. Now doctors - and, of course, nurses as well, I must make a point for them too - are expected to be highly technologically proficient. We all know how dicey it becomes when we are exhausted doing something as simple as working on our computers. So how much more so dealing with technical issues. These young doctors, these junior doctors, are dealing with serious emergencies in a condition of extreme exhaustion. I hope very much, Mr President, and clearly from the debate so far, our colleagues also share this concern, that they will support all the amendments and I thank Mrs Smet very much for the amount of serious consideration she has given to this particular issue.
Mr President, I would like to congratulate the rapporteur, Mr Hughes, on the report on the organisation of seafarer' s working time and for his proposal to Parliament to approve, without amendments, the Council' s common position on the enforcement of seafarers' hours of work on board ships using Community ports. The approval of the proposal without amendments will allow the procedure to be closed once and for all and therefore complete our work in the field of working hours in this maritime sector.
I would like to remind Parliament that last June the Council adopted Directive 99/63, which incorporates into Community law the agreement on the organisation of seafarers' working time, signed by the social partners in the maritime transport sector. And I believe that one of the great successes of this measure is the fact that we are following up an agreement between the social partners themselves, which guarantees - I believe - the effectiveness of this agreement.
Therefore, Mr President, both the directive on the agreement and the current draft directive will enter into force on 30 June 2002. This time period is considered necessary so that the Member States may ratify the relevant agreements of the ILO on the hours of work in maritime transport. The ratification of the instruments of the ILO is in fact a necessary condition so that foreign ships which call at EU ports may be boarded for inspection, which will allow us, amongst other things, to prevent unfair competition within our own ports.
Mr President, lastly, I would to expressly thank the European Parliament once again, and especially Mr Hughes, for the work carried out and for your support for the proposal.
Mr President, Members of Parliament, I would like to congratulate and thank Mrs Smet. I must stress from the outset that today we are discussing the amendment to the directive concerning the branches of workers not included in the directive on the organisation of working time, which has been under discussion for 6 years. It is a very important issue and it has been a political challenge for us to finally come up with a realistic and pursuable proposal. This is what we need.
Because of the discussions which have taken place following the action by Parliament and the Council of Ministers, I feel that we are now close to that goal. The Commission may accept most of Mrs Smet' s proposals, either fully or in principle. I would like to point out that Amendment Nos 2, 3, 4 and 8 will probably be accepted fully. Furthermore, the Commission will probably agree in principle on Amendment Nos 6, 7, and 9, which may need further clarification in their wording, although we totally agree with their content. Furthermore, it must be made absolutely clear that the Commission upholds the right of initiative as regards the proposals arising from the revisions.
There are therefore two amendments which are particularly problematic; those concerning practising doctors and those concerning Sunday as a rest day. Most of the speakers referred specifically to junior trainee doctors and to their working conditions. I must stress that there is a great discrepancy between the Council' s proposal and that of the European Parliament, and the Commission has a half-way house proposal to limit the working week to 48 hours within a 7 year transition period. We believe that this proposal can help resolve and ultimately push forward this directive. Of course, this is not totally satisfactory for working doctors, but for this particularly complex problem we must take into consideration the policies of Member States on local national health systems and the different practices as regards the training period for doctors and the required transition period in each country. Then we must endeavour in realistic terms, to find a half-way house solution which will finally allow us to make headway.
The second issue concerns Sunday rest. If the Commission decides to revise the entire directive on the organisation of working hours and, from the outset, to put forward the issues of Sunday rest, which is now a major topic of discussion and one which the European Court of Justice has already delivered judgments on, then there is the danger that this issue may never actually be resolved and that we will again reach a deadlock in our search for the perfect solution.
I would like to express my gratitude to Parliament for supporting the efforts of the Commission on the issue of the directive, but it is clear that we need a conciliation procedure for those important outstanding issues. These issues include transitional provisions for practising doctors, the date for implementation of the whole directive and working hours for the crew of boats working at sea. For two of these issues, sea-fishing and the date of implementation, the Commission supports Parliament' s position. As a result of the issue raised today under Amendment No 10 which is something which has only just come to our attention, I would say that from the initial recommendation of my colleagues, apparently this already exists and is covered in article 17 paragraph 2. However, to be more certain and because this is only our first assessment, I feel that we will be able to provide a concrete answer on this amendment by tomorrow.
Members of Parliament, I believe that the most important issue and also the most difficult one for this conciliation committee and for finding a favourable solution is the issue of the directive on doctors which I spoke about before. It is my firm belief that, and I am appealing to you all, we must adopt a realistic approach on all sides so that we can all have an effective directive which will act as an initial safeguard for trainee doctors. If, by adopting maximalist approaches and trying to achieve the impossible, we do not in fact reach the required compromise, then I fear that this directive will, for many years, remain on the table without us even making any progress on it. I believe that through this whole conciliation procedure we will be able to make swift headway towards a directive which will, in due course, be voted for by the Council.
With your permission, in the debate I made specific reference to share fishermen and sought specific assurances about the position of share fishermen. I detected no reference whatsoever to share fishermen and their position in the answers. I wonder if you would permit a specific answer to be given.
In a previous debate on the subject when I made similar comments, the then Commissioner made it very clear in the summing up that share fishermen were not included in the proposals. Can the Commissioner confirm whether that is or is not still the case?
Mr President, I did not entirely understand the question. Could the speaker please repeat it?
With your permission again, share fishermen, as I attempted to explain clearly, are self-employed due to the nature of their ownership and operation of their vessels. Previously, share fishermen were specifically exempt from working time regulations in the same way that other self-employed people are or had been. I just asked for clarification of whether the particular position of share fishermen has changed since the previous debate?
The article of the previous directive still applies here, according to which self-employed share fishermen are subject to national legislation as regards their licences and choice of working conditions. The directive concerns only fishermen in an employer-employee relationship.
I was just saying that the issue is whether fishermen of that kind are regarded as employed or not. This is critical to us and the Commission has still omitted to answer the question.
I shall repeat, although I feel I was quite clear: the working practices of self-employed share fishermen are defined by national legislation. We are talking here of a specific employer-employee relationship. I do not believe I can provide further clarification.
I would just like clarification as to when the Commissioner believes the conciliation process on the junior doctors will commence. Obviously, this is of great concern. I accept her point that there will probably have to be compromise on all sides but I would be interested to know when she anticipates conciliation starting.
The conciliation process will begin over the next four months. It will certainly depend on the Council and on the developments following on from the discussion in Council.
Mrs Lynne, please tell me on which Rule you are basing your request for the floor for a procedural motion.
With respect, we are still not very clear whether the Commission intends share fishermen to be included in this article or not. We need clarification in some of the parties.
I am not prepared to break our rules. This is a very elegant attempt to reopen the debate and I am not going to tolerate it.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
EC-China scientific and technological cooperation agreement
The next item is the debate on the report (A5-0049/1999) by Mr Gahrton, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concluding the Agreement on scientific and technological cooperation between the European Community and the People' s Republic of China [COM(1999)0287 - C5-0038/1999 - 1999/0123(CNS)]
Mr President, it is of course an incredibly important event when the EU is to enter into an agreement on scientific and technological cooperation with the People' s Republic of China, because we all know that China is the big country which will decide a large part of our common future.
My own basic attitude to the agreement, as rapporteur, and also that of the Committee, is that this is a good Agreement. It is important and positive that we should go through this process in order to reach an agreement.
The Chinese Authorities have recently introduced a number of reforms in line with the broad principles agreed at the 1992 United Nations World Conference on Environment and Development in Rio. The European Union is prepared to offer further support to the Chinese Government towards achieving its objectives. That is part of the agreement. This should especially improve environmental protection and limit the negative impact of industrial growth and urbanisation on the well-being of the Chinese population. It is important that this should be stated clearly in the texts of the agreement and that we understand that our type of industrialisation has many positive sides, but also a number of negative sides.
For the EU' s part, we are funding joint research projects, especially in biotechnology applied to agriculture, medicine, health care and natural resources. In this regard, concerns have been raised, and with some justice, about the lack of ethical constraints in China, especially in human genetic research. It is very important indeed that we should be well aware of this when we enter into the agreements concerned. Various organisations have also pointed out that there are risks of proliferation of bio-weapons technology.
The EU will supply technical assistance to develop energy resources and promote energy efficiency, energy conservation and clean or renewable energy supply, as well as promoting the use of environmentally friendly technology. We are now becoming involved with China in aspects of this cooperative work. This is important, not least when it is borne in mind that China produces 15 million tons of sulphur dioxide, causing acid rain, and over 13 million tons of particulate pollutants. These are some of the signs that suggest that our partnership with China is extremely important and could also lead to a better environment for ourselves and the whole world.
The Committee has made up its mind that this is, on balance, a sound agreement. We have accepted it, and I completely support our having done so. I just have a few remarks along the way. They are not binding upon Parliament, as the decision process is, but I hope that the results of certain aspects of scientific cooperation are applied with caution and that, in view of the lack of ethical constraints in China, we avoid cooperation in the field of biotechnology. I think it is very important indeed that we should be sure to check up on what would happen in China following this type of cooperation before we enter into any concrete agreements.
There is also a quite different aspect of the agreement which has a considerable air of secrecy about it. I am assuming that when section 5 of the annex relating to intellectual property rights is applied, it will be ensured that it is not applied word for word but in a way that accords more with the general rules of openness which now happily apply more and more within our European Union.
To summarise, I recommend that we accept this agreement with China which is important for ourselves, for China and for our common future.
Mr President, ladies and gentlemen, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy supports the report of the committee responsible and the rapporteur' s presentation. We hope that intensive scientific and technical cooperation will also enhance the overall dialogue between scientists and thus lead to greater freedom of expression, and that this will accordingly be a helpful step towards liberalisation in China. We do not know of any cases where a scientist has been persecuted or arrested because of his scientific work, but I do know that in recent years any number of scientists have been persecuted or arrested because of their political beliefs, and we consider that this opportunity should be taken to make it clear that such people should be released.
Mr President, allow me to make one more brief comment, as this will shorten this evening' s proceedings: my committee also believes that the report on the scientific and technical agreement with Argentina should also be viewed in a positive light. We have also reached a similar opinion regarding Russia. If the rapporteur, should she touch on this subject, were to propose that this agreement should be abandoned, then the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would totally support this request, as this would be a sensible step given the war in Chechnya, as a means of pointing the way to the future regarding this issue. In any case, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would support such an initiative if the committee responsible could see its way to come to such a decision.
Mr President, my group fundamentally welcomes the Agreement for scientific and technological cooperation between the European Community and the People' s Republic of China. The agreement forms part of the Commission' s policy, as described in various Commission communications in recent years. China also needs to be included in the international research and development framework, and political and economic links need to be developed.
The EU and China need to conclude a separate scientific and technological agreement in order to improve and extend cooperation in fields such as energy, the environment, life sciences, abiotic sciences, transport, telematics, information technology and communications. This will serve to strengthen the presence of European economic actors in China. All the Commission representatives who know me will be aware that it is unusual for me to quote their documents at such length!
Not only will the presence of European economic actors in China be strengthened in this way, but also the presence of Chinese research institutions in the EU. I accordingly believe that this cooperation will be of great benefit to both sides, and that the democratic process can in this way also be promoted through greater cooperation and an enhanced dialogue.
We are working on the assumption that the agreement could contribute to greater freedom of thought. It is certainly unheard of for scientists to be persecuted for talking about science. However, we do know that in many cases freedom of expression cannot always be taken for granted and I now appeal to China to move towards greater democracy and openness in this area.
However, on behalf of my group I would like to emphasise that we are not in agreement with the rapporteur' s conclusions, as described in his explanatory statement. However, it is not customary for Parliament to vote on explanatory statements. So we will vote for the report, which consists of one sentence. But please do not assume, Mr Gahrton, that your statement reflects the views of this House. At best it represents the views of a small part of it.
Mr President, the Group of the Party of European Socialists will also be voting for this report. We believe that international cooperation is bound to benefit from research, without denying that there are also certain risks. However, in the case of China, I would also like to point out that cooperation with this country in not a one-way process with Europeans bearing their fine gifts on a golden platter - we can also learn from the Chinese.
As we are going to discuss Argentina later on, I would like to remind you of something. The compass came to us from China via the Arabs, and if we had not been given the compass, we would probably not have discovered America either. We could then forget about the report on Argentina! So European culture has learnt something from China, and I hope that will continue to apply in future. Our problem with China - which has already quite rightly been pointed out and which is not limited to this one country - is human rights. With China there is also the issue of Tibet, their threatening behaviour towards Taiwan, and so on.
Nevertheless, I would like to warn again using research as a political weapon, as a means of putting pressure on a country over such issues. I do not believe that works. In any case, we end up punishing the wrong people since, in general, scientists are our allies, at least in spirit. The subjects listed here are quite reasonable - health, the environment, food and so forth. Let me remind you that we are not talking about nuclear cooperation. Nor are we planning joint development of arms, no, we are considering reasonable issues of benefit to people there and also, indirectly, to us in Europe.
To conclude, perhaps I could mention an idea of my own. I can well imagine that in view of China' s great importance it would make sense to have an EU-China research institute or a facility where Chinese and Europeans could work on one or more long-term projects. So Chinese and Europeans would work together on a single site, be it in China or in Europe. An experience of this kind, learning each other' s language and understanding each other' s culture, could be extraordinarily attractive and stimulating for both sides. There is no mention of this in the project, but I simply wanted to propose it here. Perhaps we could consider this when we sign our next agreement with China.
Mr President, ladies and gentlemen, Commissioner, the liberal group is delighted that scientific and technological cooperation between the European Union and China is being stepped up. Collaboration between scientists promotes mutual understanding of each other' s cultures. This could serve as a catalyst to intensify the dialogue with China and, in time, to improve democracy and the human rights situation.
Since the People' s Republic of China accounts for a quarter of the global population and has great economic potential, its involvement in European research and technological projects is of huge importance. I agree with Rolf Linkohr, both sides can benefit. But a lot can be gained in the field of environment and energy too. Technical support for the promotion of energy efficiency, saving energy and clean and renewable energy sources will enable China to reduce the production of CO2. If there is transfer of expertise then the European Union may be able to achieve part of its own CO2 objectives over there.
My second point concerns cooperation in the field of information and communication technology. The problem in this context is access to the Internet. The Internet is the first medium which enables worldwide, interactive communication. But the Chinese government wants to monitor the free flow of information and the freedom of speech via the Internet. This will not benefit the development of information and communication technology. In order to continue to grant the Chinese access to the worldwide web, it is essential to cooperate with China in this field. An honest dialogue will keep the door open for new developments, such as e-commerce, where China also forms a large potential market.
Mr President, I would like to ask all those here to think about the process of democratisation in China. I think that everything that we have seen over the last few months shows that the opposite is taking place: the huge increase in the arrest of dissidents, the persecution of the so-called sect, the Falun Gong, etc. Obviously it is possible to maintain a strategic relationship with an undemocratic country, with a dictatorship. The communist regime has many faithful friends here, starting with Mr Gahrton, who is endlessly asking us to resume and strengthen our links with the People' s Republic of China.
There is another country, Mrs Plooij-van Gorsel, with a billion inhabitants, and which is the largest democracy on earth, India; and we always forget about that country and develop no strategy towards it. Even though it is a democracy, we prefer to talk to dictators. I deplore this, and all the more so because this report, and particularly the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is being particularly hypocritical. We state clearly in the text of the report that at least four people are being held in prison for scientific reasons, contrary to what we have been told by Mr Brok, Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. These four people are quoted in this opinion and yet we are not even demanding their release. I think that this shows unbelievable hypocrisy. Let us carry on then; let us close our eyes to India. Let us carry on with China. You will see that the process of democratisation in China leads nowhere. Strength is the only language that communists understand, and in this case, we have no strength.
Mr President, ladies and gentlemen, I would first like to say a few words about the three agreements that we will be debating this evening.
Firstly, these agreements have been speedily adopted, and I would like to thank all the rapporteurs, as well as the members of the Committee on Industry, External Trade, Research and Energy, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Budgets, for having studied the proposals in a very short time. They are representative of a new generation of agreements for scientific cooperation with third countries. The countries concerned of course are different. Now we are talking about China and we will be talking about Russia and Argentina next. I would nevertheless like to say that these offer real added value to the current situation; they will clarify aims to be pursued, strengthen and extend collaboration, and will provide a solid formal basis.
Next, I would also like to say, as Mr Linkohr emphasised, that there is a need for reciprocity which will be in our mutual interest. The European team' s reciprocal access to, in this case, Chinese programmes and activities, is the very spirit of the fifth framework programme.
Finishing with the general aspects, I would also like to say that I know how much Parliament would like to be kept informed about the implementation of this programme and that the Commission will ensure that it supplies Parliament with regular detailed information on this matter.
As far as China more particularly is concerned, whilst thanking Mr Gahrton for his report, I would like to say that we know how crucial the human rights problem is and that it is a particularly complex issue. I, as many speakers have said, consider it important to establish cooperation on a scientific level which encourages contact between our researchers and Chinese researchers. In this context, I can only agree with the conclusions of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, because this will permit greater freedom of expression for those working in the scientific and technical fields in China as well as in general.
As far as the contribution that the Internet may make, we think that through this kind of contact, and also as you said, Mrs Plooij-van Gorsel, regarding the problem of e-commerce, a certain kind of dialogue will be possible in the future, as a result of this type of scientific agreement.
As far as the issues of biotechnology are concerned, I must answer Mr Gahrton by saying that all research proposals in the area of biotechnology must completely satisfy the ethical conditions that apply to any framework programme project. This compliance is an essential requirement if the project is to be accepted, which I think gives all the guarantees we would want in order to prevent, as you pointed out, abuses that we would not want to see. Moreover, the framework programme covers only civilian research and the possible areas of cooperation do not lend themselves to its use for military ends.
Finally, I would like to point out that as far as the problem of the annex relating to issues of intellectual property is concerned, the same thing applies to the three draft agreements. It is generally the same for all these types of agreements. This text has been drawn up following in-depth discussions with all parties concerned and bears in mind the need to guarantee the best possible protection for the European participants.
, rapporteur. (SV) Mr President, ladies and gentlemen, I just want to say very briefly that I do, of course, fully share Mr Dupuis' basic attitude. We are dealing with a country which does not fulfil the demands for democracy and human rights which we have within the EU. That is quite clear. Do you not believe that we are continually talking with our Chinese friends about this? That is precisely what we are doing. We are, in fact, in constant communication with them about this issue. Whether or not this has any influence upon them is a moot point but, on absolutely each and every occasion that we meet our Chinese counterparts, we tell them that we ourselves have a different view to them about what they are doing where human rights are concerned. We say it openly and to their faces and we say it repeatedly and shall go on saying it. We refer constantly to the resolutions which are adopted by the European Parliament. We tell them that this is not some kind of campaign against China. We tell them that we adopt resolutions against just about every country in the world, including our own countries, when human rights are not respected. We do all this when we meet our Chinese counterparts.
I think that what we say possibly has very little influence indeed, but it can have influence. We shall not, from our position here in the European Parliament, change China fundamentally - that is something we must realise - but we shall be able to ensure that when in fact China, of its own volition, becomes a more democratic country, we shall have supported the change by maintaining good relations with the country. That is my aim as head of the delegation for cooperation with China. It was also my aim when I wrote this report that we should engage in what would be positive cooperation with China but should definitely not in any way be less critical than the non-governmental organisations which work with China.
Thank you very much, Mr Gahrton.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
EC-Russia scientific and technological cooperation agreement
The next item is the debate on the report (A5-0048/1999) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concluding the Agreement on scientific and technological cooperation between the European Community and Russia [COM(1999)0324 - C5-0083/1999 - 1999/0133(CNS)]
Mr President, ladies and gentlemen, it is actually very simple to write a report like this, because it consists of precisely one sentence: it recommends that Parliament should vote for the report. It also recommends that this decision should be forwarded to the Council and Commission. So I could just sit back and stop talking now, after just 20 seconds. On the other hand, it is certainly worth asking why we need this agreement right now. We all know from experience that cooperation with Russia, with Russian researchers, has constantly improved and increased in recent years, both in terms of the number of researchers and as regards budget lines. However, cooperation has been spread over a number of different programmes, including, and this is just one example, the INTAS programme - the International Association for the Promotion of Cooperation with Scientists from the new Independent States of the former Soviet Union.
A few years ago I was rapporteur for the INTAS programme, and I must say that for me it was an excellent example of how it was possible to build up a cooperation network despite adverse technical conditions and despite poor infrastructure. Besides that, it was also a very good example - I am mentioning this to you, Commissioner, in case you were not yet involved in those days - of how researchers can take research policy into their own hands, which did not always best please the Commission officials at the time!
Nevertheless, I believe that the experiment as it was carried out at that time was worthwhile. We now have the EUREKA and COST programmes and the ISTC in Moscow, for example, and we need to provide a more formal framework for all this cooperation; that is also the point of this agreement. We will also make sure that the agreement is actually implemented in accordance with the principles set out in Article 3. It must be of mutual benefit. This is not about development policy, it is about cooperation in the field of research. There must be a timely exchange of information, of all information which may affect cooperative activities. There must be a balanced realisation of economic and social benefits by the Community and the Russian Federation.
Although we now have this improved structural framework, we still need to emphasise several points. For one thing, in my conclusions, I have accepted the proposal from the Committee on Women's Rights and Equal Opportunities. We have assumed that the need to increase the involvement of women in the projects financed will actually be taken into account, although it has to be said that Russia is not exactly at the bottom of the class in this area.
Secondly, we recognise the need to increase private sector involvement in the drawing up and implementation of programmes, and also the need to aim for closer cooperation between the relevant parliamentary committees of the parties to the agreement. There is sometimes a lack of concrete political dialogue. We could also perhaps use modern means of communication somewhat more, so as to reduce travel costs and allow rapid ad hoc contacts.
As a Parliament we would like to stress that we expect the Commission to provide us with an overview of all cooperation activities between the European Union and Russia in the field of research and technological development. We have already asked many specific questions, and we are now awaiting detailed answers. Cooperation on nuclear matters is excluded from this agreement, and I consider that to be quite right and proper. We would, however, like to mention here that these matters have been the subject of separate EURATOM negotiations, and that we are also expecting clear and unambiguous information from the Commission about these, as was indeed promised to us.
I do not think this is the right place to use rejection of a research agreement as a means of signalling to Russia that we expect concrete and rapid efforts to achieve a peaceful solution in Chechnya. There are other political means of achieving that. Nevertheless, I have to agree with Mr Brok: it can never feel so painful as it does now to vote for an agreement, even if rationally we fully support the objectives behind it! So I really am in two minds, and I would just like to cautiously mention that.
Mr Speaker, ladies and gentlemen thank you for the report. My group supports the line that has been chosen. Technical cooperation is important, of course. Russia has considerable scientific resources, especially in the field of basic research, and a large proportion of it remains untapped and unutilised in an international context. The unstable situation in the country has not interrupted research work, although it too is experiencing difficulties. There is a shortage of available funds, salaries are delayed, and it is difficult to produce scientific publications; the shelves of the shops are filled with cheap literature: thrillers, sex and so on.
In the 1993 - 1998 period, the European Union financed cooperation in the area of techno-scientific research to the tune of approximately EUR 140 million. 35,000 scientists from Russia have been involved in these projects. Quite a number of government officials seem to be travelling into Russia, too. I would be obliged if the Commission could inform us as to what the proportion of officials is to scientists. Currently, EUR 90,000 is spent each year on meetings and travel.
Agriculture is one area of research cooperation. I would also like it to cover organic production, for example. In Russia, small farmers have actually been compelled to switch to organic production because they cannot afford chemical fertilisers. They are therefore surprisingly close to the organic ideal that we aspire to here. Cooperation would also be important where industrial methods and organisation are concerned. We could make significant progress in that area. There is also talk about "the technology of the information society" being part of the cooperation referred to in the agreement. But why is the content sector of the information society not included? In many ways, Russia is a very content-rich country. Where content is concerned, we are lagging behind our main competitor, the United States, and the Russians really do have very different angles, which ought to be exploited.
Finally, I would like to refer to the war in Chechnya, where the relentless fighting continues - or bombing, to be exact. The number of refugees is on the increase, and conditions have become horrific. The Russian leadership refuses to react to any of this. The real victims are now civilians, not the terrorists, as they call the Chechen rebels. It seems more and more likely that this is all part of the Russian election campaign. Those responsible for the explosions in Moscow have not been found, or have at least not been charged. This amounts to pulverisation of a nation, and I believe we should become more seriously involved, in order to make Moscow listen and take heed. This is something that cannot be tolerated.
Mr Speaker, our group supports this report. Cooperation between the EU and Russia should be continued and developed. The agreement now under discussion will provide a better framework than ever for this. The cooperation process has been slowed down by the fact that it has become fragmented and is being administered by many different authorities, especially on the Russian side. The agreement now under consideration will bring the widespread cooperation activities within the sphere of a more effective coordination.
I would like to emphasise the importance of cooperation, particularly in the field of environmental and climatic research, and within the framework of information technology and telecommunications. The cooperation that takes place in these areas also reflects positively on Russia' s neighbours. Through techno-scientific cooperation we can also promote the exploitation of natural resources of North-Western Russia, which are of great importance for the future development of the economies of both Russia and the EU. At the same time, I would hope that developing techno-scientific cooperation will direct practical cooperative projects to the right places and improve, inter alia, the implementation and success of the research framework programme and projects funded through the TACIS and the Interreg programmes.
Practical projects must be coordinated more efficiently; they must be increasingly target-oriented and their timetabling and scheduling improved. We must also see to it that projects that have been started are brought to a conclusion within their allocated time span. We must also insist that the Russian side adhere to their part of the project. In recent years, many projects have been implemented ineffectively, they have dragged on for an unreasonable long period, and some of them have even been abandoned. To a certain extent, this has detracted from the interest in practical cooperation with Russia. The results of research work must increasingly be utilised for improving the environmental conditions and economy of Russia. I believe that the cooperation agreement will further the implementation of these objectives.
Mr President, contact between scientists is important for the development of our civilisation. I therefore fully agree with Mrs Quisthoudt-Rowohl and with the subsequent speakers in essence. But I would nevertheless like to express two very specific reservations that I have.
We know that the nuclear aspect is excluded from this agreement. Negotiations on this are taking place within the framework of Euratom. A great deal of uncertainty remains in this respect, despite agreements between the Commission and Parliament - the KEDO agreement which is due for renewal. Pursuant to this KEDO agreement, Parliament should be kept abreast of the state of affairs within the Euratom negotiations. This was not the case. The Chairman, Mr Westendorp, has therefore written to Mr Lamy whose reply was received today. In his reply, he wrote that negotiations started in 1994 regarding the nuclear segment and nuclear fusion were completed but not signed. We can only guess why. There are formal objections, according to some. But we do not really know what is behind all this. Official confirmation from the Russians is pending. Furthermore, and this is something new, investigative talks on cooperation are said to be taking place regarding the trade in nuclear material. You will understand that we are very concerned about this in our group and that this is raising further questions.
The ambiguities in the field of the nuclear segment and our concern with regard to this would, in fact, be sufficient to formulate a reservation and to say, for example: we want both finalised simultaneously. But these days, there is an even larger problem looming. It has also been touched upon by previous speakers.
Incidents are taking place in Chechnya which are forcing us to rethink. In view of the fact that Russia continues to terrorise Chechen citizens with bomb attacks and traps people, men, women and children like rats, we cannot sit by and watch or look the other way and preach business as usual. The European Parliament needs to give a clear signal in the short term. Pressure on Russia must be stepped up so that it respects the human rights in Chechnya. We demand this as emphatically as we did for Kosovo. We condemn the Russian military intervention and the humanitarian crisis it caused. The fact that the civilian population cannot even take refuge flies in the face of all international rules.
Mr President, Commissioner, ladies and gentlemen, I would like to consider and ask you to consider with me whether we should formally postpone this vote tomorrow to allow us to present our opinions tomorrow.
Mr President, in principle, we welcome the conclusion of a cooperation agreement in the scientific and technological fields between the European Union and the Russian Federation. Particularly against the background of anti-western feelings being deliberately fanned amongst the Russian population, this specific agreement gives out a clear, positive signal to the citizens of Russia. The EU hopes to serve their welfare and life interests just as well. This is clearly evidenced in the list featuring areas of cooperation.
Within this framework of thought, there is space for joint regional and local research projects, as well as non-governmental ones. However, quite the opposite can be observed on the Russian side. The grip of the central government is becoming tighter in true Russian style. This then begs the question as to whether in the event that this agreement is implemented effectively, European interests will be satisfactorily aligned with those of Moscow. For example, in all honesty, does the Russian government attach the same importance to ecological disasters as we do? Past experience does precious little to put our minds at rest on this crucial point - after all, the health of people inside and outside our own borders is at stake.
In short, European persistence in elementary, humanitarian research fields is needed very urgently indeed within the framework of this agreement. For the first time, relatively minor research programmes come into their own for this exercise, whereby we remind our Russian partners consistently of the mutual obligations entered into. After all, if we are to avoid further western disenchantment in the East then we must take our own precautionary measures. I thank you and the rapporteur, in particular.
Mr President, I believe that cooperation between Russian and the European Union is one of the most important conditions for creating peace in the twenty-first century. This involves working towards cooperation from which both sides can benefit. Russia will always be one of Europe' s main providers of raw materials. That is why this is important for us, as we can only maintain our own prosperity by seeking such cooperation. And of course we also have to consider, no matter how masochistic this might perhaps sound, that in the long run we will also have to offer fair prices for raw materials.
We cannot, of course, ignore Chechnya. It represents a vital issue and an enormous challenge. We should remember that it was precisely these Caucasian territories round the Caspian Sea that were the cause of conflicts a hundred years ago, because they were geographically strategic, just as they are today. After all, these events shaped the twentieth century as we know it. I believe that this area, research, provides a way of defusing one of the main causes of such conflicts - the battle for raw materials. So the research aspect here is also very important as regards renewable energy sources.
My next point is that the non-nuclear component of these research projects must be given clear priority. We have seen what is happening on the nuclear side. We need to be aware whenever we are considering Russia that it represents one of the most important challenges for the next century in terms of strategic geography.
Mr President, I would first like to thank Mrs Quisthoudt-Rowohl for her fine report. I think that you covered all the essential points. I would just like to confirm that a very important aspect of this agreement is that of mutual interest, unlike in other agreements, such as TACIS, which are unilateral assistance projects
As far as women are concerned, we agree entirely with the Commission' s report of February 1999 on Women and Science, and we will ensure that we encourage the presence of women in the fifth framework programme.
Finally, you rightly spoke of the issue of private companies, and we also feel, as you do, that the presence of companies in the project for collaboration is a central element for the whole framework-programme and which is particularly important in this kind of agreement. Of course there is also the question of the summary document on the different points that have already been made in terms of information. I believe that you have already received a series of particular items of information, but I shall shortly be sending you a summary document, which will give an overview.
As for the more specific question on nuclear power and Mr Lamy, you know, as Mrs Maes alluded to it, that Mr Lamy has today sent a letter to the Chairman of the Committee on Industry, External Trade, Research and Energy, Mr Westendorp, in which he sums up the situation and in which he says quite clearly, and I am answering Mrs Maes at the same time, that we do not yet have the official confirmation from Russia which we need in order to proceed to the signing of the decision of 12 December 1994. Thus, as far as the answer that Mr Lamy has just given you is concerned, it is the Russians who are holding up this agreement.
I would also like to tell other speakers that electronic resources, both for information and for communication, are heavily used by researchers, and that they already use them as much as they can. This use must obviously be developed even further. This will moreover contribute to a greater exchange of information and of developments in common.
More fundamentally, as far as the political issue that has been raised over Chechnya is concerned, I obviously share your questions and your distress, but the question is this: until now, the European Union has neither suspended nor curtailed its diplomatic relations with Russia, because we feel that we must always maintain channels for dialogue with Russia in order to get our messages across, including those which express our concern about what is happening in Chechnya. I would, moreover, like to remind you that the Union, through the Finnish Presidency, informed the Russian Government and its Prime Minister, Mr Putin, of its deep concern, at the European Union-Russia summit of 22 October 1999.
This is why, in this matter, whilst sharing Parliament' s concerns about the gravity of the situation in Chechnya, neither do I think, and I fully understand your position on this matter, that this agreement is the best way to show our concerns and our questions about what is happening.
Like all of you, I have been affected by the events that have taken place. I think that this agreement is of great importance for dialogue and for the promotion of cooperation in the area of technological research and development. This agreement is therefore a positive thing. It has been questioned, but we think that it will be a positive step in our relations with Russian researchers, and from there, towards the construction of the best possible area of freedom and trade.
Thank you, Commissioner Busquin.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
EC-Argentina scientific and technological cooperation agreement
The next item is the report (A5-0047/1999) by Mr Linkohr, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technological cooperation between the European Community and the Argentine Republic [COM(99) 0292 - C5-0040/99 - 99/0125(CNS)].
Mr President, fortunately we do not have the same problem with Argentina that we have with Russia or China. I am happy to say that Argentina has put its military past behind it. It is now a democracy - to be taken with a pinch of salt, perhaps, but a democracy. That is why as rapporteur I would also like to recommend that we include the democratic aspect in this scientific and technological cooperation, by which I mean that Members of Parliament from Argentina and also from the European Union should discuss research and science topics and perhaps point the way to the future.
In recent years, Argentina has made efforts to increase public expenditure on research and technology, but it remains at a relatively low level. 0.5% of GDP is spent on research. That is far too little, even if, within Latin America, it is still one of the top-spending countries. But that is no way to approach the twenty-first century. Cooperation between Argentina and the European Union is therefore also a way of encouraging Argentina and other Latin American countries to increase the amount they spend on investing in future.
It is no secret that Latin America' s share of world trade - and thus Argentina' s share - has fallen significantly over the last 20 years. This is associated with a lack of investment in the future. We are witnessing a flight, not only of capital, but also of people educated either in these countries or in Europe or in the USA, who have left their country and sought work elsewhere. In this respect - let me repeat this - cooperation with Europe is a form of encouragement to take the same approach as we do, that is to invest in the future.
Nevertheless, the funds involved are meagre. In my report you will see a summary, provided by the Commission, which indicates that Argentina received EUR 18 million under the fourth framework programme of research. This consisted of nothing but small, yet very interesting programmes. EUR 18 million is not a lot!
If you have that sort of money available, then you have to try to use it to attract larger sums. I would like to encourage the Commission to consider using these modest sums to encourage private companies to invest more in research in Argentina, and, once again, in other Latin American countries also.
I have a figure in front of me which I find encouraging - and it ought to be extrapolated to the whole European Union: Germany' s chemical industry spends DM 12.3 billion a year on research and development, added to which there is DM 5 billion for research abroad, generally in the USA in practice, but also in countries in Latin America and elsewhere, and you will see that there are more and more investors in the research sector. If you extrapolate that, European industry as a whole may be investing DM 20 billion or EUR 10 billion in research activities outside the European Union, and if the funds the European Union is making available here could be used to attract private research funding also, that would be a benefit, and would mean that countries like Argentina would not be just tantamount to extensions of Europe' s workshops, but could also participate in research and development themselves.
I would like to encourage the Commission to adopt that approach. The committee for which I am rapporteur will approve that. In addition, just as with China, I would like to remind you that research with these countries - with Argentina and other countries - is a two-way street. We benefit from it too. Given that this year is the two-hundredth anniversary of Alexander von Humboldt' s journey to Venezuela, I would like to recall that Alexander von Humboldt did not just take something out there - his curiosity - but he also brought something back, namely knowledge about tropical plants and about the geography of this interesting continent. On that note, I also hope that research cooperation with Argentina and other countries will benefit the people of Europe, the European Union.
Mr President, the report by Mr Linkohr is really good and I am therefore very happy to congratulate him. The European Community and the Republic of Argentina have a great interest in cooperating in terms of mutual assistance because, despite the fact that Argentina is a young country, I believe that it is very important that this Latin American area should be fully associated with the fifth framework programme for technological research and development.
I agree with the rapporteur that this form of cooperation must be promoted in the Latin American region as a whole and that we should provide impetus for the negotiation of the agreement with Mercosur, an agreement which - I think we have to accept - I believe has come to a bit of a halt or, to put it another way, has not proceeded at the speed which we expected in 1995 when we approved it and when the Agreement on Interregional Cooperation was signed between the European Union and Mercosur in Madrid.
With regard to other possible forms of cooperation, we must follow a logical order of priorities, starting, as proposed, with member countries of the said area, that is to say, Paraguay, Uruguay, Brazil and Argentina, and then moving on to their associated countries - Chile, Bolivia, etc - with which, as we all know, the European Union is discussing an interregional association.
I would also like to highlight the fact that we are looking at a good example of how a country which has still not achieved its maximum level of development will commit itself to a sustained form of growth which respects the environment through the use of renewable energy, by means of this agreement on scientific and technological cooperation.
Finally, I believe that it is very important to establish these regular contacts between the European Parliament and Argentina, not only in this area, but also in the economic, social and cultural fields, since it is an obligation of the European Union to consolidate our presence in that country with which we Europeans have so much in common.
I would like to thank Mr Linkohr for his significant report on this cooperation agreement with Argentina. In fact this is the first agreement concluded with a Latin-American country and it fits perfectly within the guidelines for cooperation by the Union with countries with emerging economies, as laid down in the Commission' s communication in 1996 on this matter, and put into practise in the fifth framework programme.
Until now, as you pointed out, Argentinian researchers have only benefited from cooperation projects established in areas such as nutrition, health or the environment. This agreement will enable both parties to exploit all the potential for advanced research skills in countries in terms of sustainable development, as has been pointed out, but also, as you can imagine, in the area of the specific Energy-environment programme, in the area of renewable energies, bearing in mind the commitments made in Kyoto. We will also ensure that this constitutes a starting point for negotiations with other countries in Latin America. I am able to inform you that preparatory work on the agreement with Brazil has already reached an advanced stage. But as you pointed out, perhaps we should extend the issue to the whole of the Mercosur zone.
Next, as I indicated in my general presentation, it goes without saying that Parliament will be kept fully informed of developments arising from this agreement.
One final remark by way of a conclusion. An important aspect of the Union' s cooperation with the countries of this region is, as you have pointed out, the interregional dimension. In the projects undertaken until now, the emphasis was on the development of projects in collaboration with other Mercosur countries, an association in which Argentina plays an important role and is thus a sort of bridgehead for us to reach other countries in Latin America. This aspect will thus continue to be the object of particular attention in terms of the Union' s relationship with the countries in this region. The Commission, as well as Parliament, will be particularly attentive to it.
Thank you, Commissioner Busquin.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Information on fuel economy in new cars
The next item is the recommendation for second reading (A5-0040/1999), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive on the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars [C5-0037/1999 - 98/0272(COD)] (rapporteur: Mr Sterckx).
Mr President, ladies and gentlemen, at the UN Climate Convention in Kyoto, the European Union accepted a target to reduce CO2 emissions by 8% by the year 2012, relative to emission levels in 1990. If we now know that cars are accountable for 12% of these CO2 emissions, if we know that people who buy cars are completely unaware of the fact that the car is a polluting tool and to what extent it does pollute, although, for example, they do know what the maximum permitted level of alcohol in the blood is or I know that if I buy a car which uses three litres per 100 km then this is quite an economical car, then it is a matter of urgency to make the consumer aware of car pollution. Only then can we ensure that the European Union will yield results when reducing CO2 emissions. We have to impress on people that, at the moment, we emit an average of 186 grammes of CO2 per kilometre by car and this must be cut down to 120 grammes per kilometre. So one way or another, we have to drum these grammes per kilometre into people.
How will we do this? The directive proposes we provide information in four different ways. Firstly, it is suggested to introduce labels for new cars which specify information such as fuel consumption and CO2 emissions. Secondly, we can compile a guide containing this information on all new models, which also includes a top ten of the most economical and environmentally-friendly cars. A third suggestion is to display posters in showrooms with a list of data for all models on display and lastly, the fuel consumption and CO2 emission data should be included in advertisements for new cars.
At the Commission' s proposal, the European Parliament submitted a number of amendments during the first reading. We have noted that the Council has incorporated a large number of these in its common position. Parliament had requested not to mention fuel costs. The Council went along with this. Parliament had also requested to make a fuel consumption guide available on the Internet and at European level. Again, the Council agreed. Mentioning CO2 emissions explicitly, as was suggested by Parliament, has also been complied with.
There are two other points which the Council seems to have accepted to some extent, and one is that there should also be a "top ten" per category of cars. Although the Commission has stated that this is a complex issue, the Council still requests that the Committee concerned with the revision of this directive should look into this and get on with this categorisation exercise.
A second point relating to the revision is that Parliament had requested that the directive should also apply to second-hand cars, managers' cars and cars registered for the day. Upon revision, it is possible to include second-hand cars, according to the Council. Again, Parliament' s request has been met to some extent.
Since the Council' s stance is so close to that of Parliament, I would recommend swift action, not tabling any amendments and approving the common position now so that, by the end of next year, the directive can enter into effect. I think this is rather more important than trying to achieve perfection in every last detail which would not make any significant difference. The Committee on the Environment has supported this proposal unanimously. This does not mean that we think this regulation is now perfect.
A number of observations made by Parliament are important, however. From the very outset, it was clear, for example, that complete harmonisation was impossible. As such, the Member States can elaborate on the provisions set out here. We would ask the Committee to ensure that the internal market is not disrupted. That on the basis of best practices in one or more of the Member States, the provisions in this directive are applied in a manner which is as uniform as possible and that red-tape is avoided for manufacturers or sales outlets.
I would like to put forward another three points. Parliament had also requested if it could be borne in mind that air-conditioning or other additional equipment can increase pollution levels, that the legal responsibility of manufacturers and dealers should be delineated more accurately and that, as such, managers' cars and cars registered for the day should be included.
The directive is a mere starting point. We now have to gather experience. We need to find out whether the environment is really an argument for the consumer when they are buying a car, i.e. whether they decide in favour of an environmentally-friendly rather than a less environmentally-friendly car. When the directive is evaluated, we will need to decide whether adjustments need to be made. The intention should at any rate be to reduce CO2 emissions as efficiently as possible and to act swiftly. This is why I would like to ask Parliament to adopt this directive.
Mr President, there are many factors which purchasers may wish to take into account when choosing a model of car. When I bought my first car my primary consideration was to be noticed in it by the opposite sex. Now other considerations such as safety and economy are more pertinent.
We welcome this legislation because it is important that the information outlined is made available to those purchasers for whom environmental and economy considerations are paramount.
People in the United Kingdom are particularly interested in fuel economy because of the punitive fuel tax levels set by our Labour Government, which particularly pose problems for people living in rural areas like my own where public transport is often non-existent.
My first reaction when I saw this directive was surprise. Not only have we had such a scheme of publicising fuel economy data for some time in Britain, but most people assume that the existing scheme is the result of a European directive already. In fact only Sweden and the United Kingdom have such a scheme. It is good to see Europe following Britain' s lead. The key to the success of the United Kingdom' s scheme is simplicity. I hope that the directive, as outlined in the common position, does not confuse consumers by going further than our scheme.
My first concern is that there is flexibility for Member States to extend the information available. Whilst I realise that there are subsidiarity implications for this flexibility it is also true that by having different information and different formats in different Member States this could distort the single market and confuse consumers who wish to buy in different states.
Secondly, the directive proposes to compile a top ten list of vehicles according to class. How does one define these classes? If it is based on the footprint of the car then we could see small saloons, four-wheel drive vehicles and two-seater sports cars listed together, clearly a nonsense. It is also possible that a manufacturer could move a model up to a class containing larger vehicles simply by adding 15 cm of plastic to the front. Top ten rankings may also differ in neighbouring countries.
In welcoming this scheme, I hope that when it is reviewed in 2003, if any of the problems I have mentioned have arisen, these can be addressed.
Finally, I congratulate Mr Sterckx on the way he presented this to the committee and for his cooperation.
Mr President, Commissioner, ladies and gentlemen, this directive forms part of the EU' s overall strategy for reducing CO2 emissions from transport, which is based on four pillars: consumer information, covered by this directive, tax incentives at Member State level, monitoring CO2 emissions from cars and the agreement between the Commission and the car industry.
The directive does not entirely match Parliament' s expectations in all areas. Nevertheless, I can go along with the rapporteur, and would like to thank him for his work. We want to see this directive implemented as soon as possible. That is why we do not want a narrow-minded debate here today. For example, we could talk about whether we need realistic values, as everyone knows that air-conditioning or independent vehicle heating has a huge impact on a car' s CO2 emissions.
Another obvious question is why, when someone from Denmark buys a car in Germany, or someone from France buys one in Italy, they do not get the same information about its design. But we can put that to one side for now. We want to have the directive as soon as possible.
I would, however, like to say something about the centrepiece of the strategy - the voluntary agreements between the Commission and the car industry. If we really end up with 140 g in 2008 as intended, that would be excellent. However, and Parliament has already expressed its opinion on this at various critical junctures, there are certain risks. Parliament, and in particular of course the Committee on the Environment, Public Health and Consumer Protection, which was responsible for this, was not exactly pleased that it was not involved in the work on the negotiations and the agreement between the European Union and Japanese and Korean manufacturers.I think, Commissioner, that once again you clearly need to find a modus vivendi to make sure that the legislature - Parliament - is in future properly involved in the voluntary commitments.
The directive before us allows consumers to buy a car not only according to its horsepower, but also its CO2 emissions, by referring to a "top ten" list.
While in Bonn people are trying to shirk their responsibility and avoid reducing CO2 emissions, we here are doing things properly, establishing law and giving consumers the option of cutting CO2 emissions themselves!
Mr President, firstly, I would like to express my great satisfaction with this initiative, which is clearly an important step in the direction of transparency of information with regard to the environmental characteristics of cars and, in this respect, it will aid consumer choice.
Nevertheless, I would like briefly to refer to the factor which gives rise to this directive: the energy efficiency of cars. This doubled, effectively, between 1973 and 1986. Consumption decreased, during this period, from 17.8 to 8.7 litres per 100 kilometres. During this same period, the stricter provision of equipment contributed to a 4% saving and the use of a lighter chassis led to the remaining 96%. Nevertheless, since 1986, fuel efficiency has increased by a mere 10%.
In our opinion, this is due to the fact that technological development systems used in the car industry impede global improvements in the product as a result of the high level of specialisation of companies' R and D laboratories. These laboratories - which are often physically a long way from each other and lack a coordination and communication strategy between them - invest a lot in improving very specific features of cars, and very little in improving the car as a system for moving from one place to another.
To this end - and since directives such as the one which we are discussing today have been very well received - I believe that the European Parliament must promote and support initiatives which are aimed at an integrated product policy in which the R and D in design, in this case of cars, receives all the attention it deserves. I believe that unless we deal with production in an integrated way, that is, from the moment that the car' s raw materials are selected, through its manufacture, the production process, the use and finally the recycling and final disposal of the car when the buyer is no longer using it, we will never really manage to introduce measures which are genuinely significant in the field of reducing green-house gases.
I think that only in this way will we ensure that the car stops squandering between 80 and 85% - just imagine! - of the energy before it even takes to the road. Therefore, I believe that this list we are talking about of the ten most efficient cars could also be, if we carry on like this, the list of the least inefficient, and in no sense will it be the list of the best.
Mr President, Commissioner, ladies and gentlemen, for about two years now, ever since the Kyoto conference, we have been discussing how our commitments to cut CO2 emissions can be transposedinto European law. Consumer information and awareness-raising are the third pillar of our strategy, alongside the environmentalagreement with car manufacturers and tax measures. I believe that the common position submitted to us by the Council fully addresses this third requirement. It is well balanced and takes account of the main requests made by the European Parliament at first reading - let me say that again, the main points. Because we should be really grateful to the Council, and I am not just saying this to get a laugh, that so many of Parliament' s requests from first reading have been weeded out, given that they were adopted in a fit of over-zealousness and did not have my approval. Mr Lange, I hope you will not take offence if I say that this request regarding petrol and fuel consumption in independent vehicle heaters and air-conditioning units is one of these. If we start trying to limit that certain level of luxury, that element of quality that people have become accustomed to, we will just irritate consumers. We should not be deterred by this. That is why I am happy that this directive is now somewhat clearer and that requests like this have been taken out.
I think that we should limit our legislative texts to essential and comprehensible points, and that also applies to this directive. This is all the more relevant given that in future we will increasingly have to deal with complex and technical subjects. In Strasbourg we have plans for a similar directive on just such technical processes.
The directive we are discussing is certainly an important part of our strategy for combating CO2 emissions. However, I think that a certain scepticism about its effectiveness is not out of place. I have my doubts about whether publishing consumption and exhaust gas figures will really influence consumers in their purchasing decisions. Consumption figures are important anyway at a time of rising petrol prices. In order words, customers will inform themselves out of pure self-interest.
I also believe that mentioning CO2 emissions has more to do with awareness-raising. For me, that is also one of the key points of this directive: raising consumers' awareness of the problem, so that they worry a little more about reducing CO2 emissions when it comes to their favourite toy, their car, and so that this becomes part of their way of thinking. Because if we are really to achieve Kyoto' s ambitious targets, then we all need to get involved, not just governments!
So what am I driving at here? As the legislature of the European Union, we will in future continue to have no option but to set clear limit values and time limits for achieving significant reductions in emissions. Some Member States have limited ambitions in this respect. I believe, Commissioner, that we still have some persuading to do together.
Finally, I would like to thank the rapporteur for taking on this report. I am very grateful to him for that and he has our support. I do not think there are any more problems!
Mr President, Commissioner, ladies and gentlemen, the objective of the common position before us is to provide potential purchasers of new cars with information. They need to know what the fuel consumption and CO2 emissions are. Great! Tables, advertising brochures, guidelines, tips, that is all marvellous and Parliament adopted 29 amendments, of which 14 have been included in the common position. I would like to take the liberty of praising the Austrian Presidency a little, because I think they were the ones who made this happen. I also totally agree with the rapporteur when he says we should not waffle on! We should accept the wonderful job done by the Council and make sure that it comes into force as quickly as possible.
As someone has already said, there are few of us left, it is late, and we are tired, but perhaps we should nevertheless look at the facts of the case, which are that CO2 emissions from private cars are constantly rising, and will continue to do so. So we should not act as if we have saved the planet here today! We certainly have not. We missed the boat long ago - or rather we missed a lot of cars. We will not save the world with this directive. It is necessary, it is important, and I am delighted that we have it, and perhaps we will all have a bit less of a guilty conscience the next time we get into our cars, but we should not imagine that we can really save the world with such minimal measures, even if there are a great many of them. We need action of a quite different kind for that. I wonder if we will ever adopt a directive along those lines!
Mr President, I want first to address the Committee on the Environment, Public Health and Consumer Protection and, of course, Mr Sterckx, and to praise the latter for his work on this recommendation for second reading and, above all, for the fact that it has been shown in this way that work can be done quickly and efficiently.
Mr Goodwill has gone out now. Otherwise, I should have wanted to say that the goal must be for environmentally friendly cars also to be able to impress the opposite sex. We hope that, one day, this will be the case and that there will be good grounds for maintaining that the car concerned is environmentally friendly.
We support the rapporteur' s recommendation to accept the present common position without further changes. It can also be seen from the recommendation for second reading and from Mr Sterckx' s intervention that the common position takes account of many of the European Parliament' s points of view.
We consider that consumers should be informed systematically and without unnecessary delays about the fuel consumption and carbon dioxide emissions of new private cars. In this way, consumers can be helped to make the right decisions. True, this is not going to change the world but it can be a small move in a larger strategy. Just as Mrs Flemming said, there is certainly a need for further measures in the future.
We followed the discussions in committee very carefully. Even though there were some proposals as to how one might be able to improve the common position, rapid implementation was considered to be the most important thing. We are well aware of the fact that, in its current version, the directive is only the first step on the way towards a situation in which the consumer is better informed. Here are two examples by way of illustration. Firstly, we intend as soon as possible to develop the directive further by applying Article No 9 in connection with the inspection process and Article No 10 in connection with establishing the relevant committee. The Commission' s officials are at present working on the implementation of these articles. In the course of the work, we shall in, all probability, be returning to some of the Committee' s remarks.
Secondly, the Commission also has plans to create an Internet page with information about the fuel consumption and carbon dioxide emissions of private cars for sale within the European Union. This demonstrates that we want the consumer to have this information as soon as possible.
I want to say to Mr Lange - and this is in fact not the first time we have discussed this - that I take this question extremely seriously. We must look again at the issue of how the European Parliament is to be involved and also kept informed about the work on voluntary agreements. I also want to remind you that the European Parliament, the Council and the Association of European Car Manufacturers all maintained that it was a matter of urgency to reach agreements with car manufacturers which are not members of European associations. But, as I say, I take the European Parliament' s points of view seriously. I also want to say that I have no plans to introduce proposals for further environmental agreements as long as the issue of the European Parliament' s involvement has not been solved.
Finally, I just want to say that the Commission is pleased that the common position received such a warm welcome from the rapporteur and the Committee on the Environment, Public Health and Consumer Protection. We hope that, at the plenary part-session, the rapporteur' s recommendations will be complied with.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
European internal market
The next item is the oral question (B5-0032/1999), on behalf of the Committee on Legal Affairs and the Internal Market, to the Commission, on the Commission Communication to the European Parliament and the Council on the Strategy for the European Single Market.
Mr President, Commissioner, this is not the first time that I have taken the floor in this House to speak in my capacity as a citizen and would like to say that, for me, the most important thing is to speak as a citizen on behalf of the citizens. And normally I have spoken on reports which affected the citizen' s main concerns: the issues of the third pillar, that is, justice and internal affairs.
But today, reminding you of something I said here during the last part-session - after Tampere the European citizens have received the message that Europe is no longer just a market - I would like to say loud and clear that, with this strategic document on the internal market which has been presented to this Parliament and which I am speaking about today, the citizen is going to have a clear idea of the coherence of that market and the fact that the ultimate and main protagonist of that market is the citizen. The ultimate and main protagonist of the internal market is the citizen and the small and medium enterprise.
Why is there any confusion? It is clear: the internal market is a wonderful achievement, a success story, without any doubt, but it is not perceived as such by the citizens nor small and medium-sized enterprises. Today the impression is still that the internal market is the concern of the multinationals, the major companies, the bureaucrats, Brussels, the technocrats who are far from the concerns of the ordinary people, where many initiatives pile up on top of one another without order or harmony, with no guiding ideas, which, in many cases, are perceived as one more nightmare in the onerous task of living in a developed Community or having a small or medium-sized business.
I believe, Mr President, that it is not only a matter of refuting the idea that everything bad in the Member States comes from Brussels and everything good comes from the governments. It is not only that. It is something that goes much further. Until now, there has been a lot of very good legislation with very clear consequences, but it has been done without a strategy. Now the strategy is here and the importance of this strategy is fundamental if we want the citizen to see that the internal market is not just a matter of legislative acts which relate to the four freedoms, but that it affects them fundamentally.
Therefore, congratulations to the Commission and, naturally, we offer our unconditional support to this idea which seems to us, in Parliament, to be very interesting and deserves to be developed. Now for our wishes. Firstly, this Parliament wishes to be closely involved with each and every step in the process which is planned for the internal market, with the selection of strategies, the selection of second level objectives and the selection of specific objectives.
We also wish to be closely associated with the balance given to legislative and non-legislative actions. We are in favour of non-legislative actions, since often legislation is not necessary given that sometimes "soft law" is enough, but these initiatives should not cause us to lose sight of the fact that we must avoid the false idea of harmonisation and we have to avoid legal insecurity, as well as false expectations about the internal market. The same thing happens with the choice between harmonisation and mutual recognition. We also believe in the need to establish a fair balance and Parliament hopes that its points of view will be fully taken into account.
And with regard to the citizens' more specific ideas, we are very much in agreement with this general strategic objective, but we want the citizens to understand their rights better and above all to be able to exercise them in a clear and concrete way. We want more efficient and clearer systems for the settlement of disputes which would be better if they were extrajudicial as well as judicial, and all the better if self-regulation policies are created to discipline those markets.
And, of course, we want the four freedoms to be fulfilled. We want the fourth freedom - the free movement of persons, which stands between the internal market and the policies of justice and internal affairs - to be a reality.
We want, above all, Commissioner, to insist on legal security and, to that end, we are calling upon you to develop an initiative - which is lacking in your strategy - for the creation of a genuine administrative procedural law for all types of infringement procedures, for all the procedures which involve the citizens.
To sum up, we want Europe to speak with a single voice with regard to the internal market and to act as a model - why not? - in international relations. And to this end we need a clear legal framework, a legal framework for the internal market, with principles, which radiates into other policies and by means of which the citizens may have a clear idea of what has been done over the last 50 years and which now, through these initiatives, we believe will have an absolutely guaranteed future role.
Mr President, I would like to start by thanking Mrs Palacio very much for giving me the opportunity of enlarging upon the strategic plan for the internal market and also for the preliminary remarks she has made. I would also like to thank her for the congratulations she has extended to the Committee and, indirectly, the services which fall under my remit.
The action programme is now behind us. What we need next is a strategy. The Commission' s announcement combines a strategic vision for the long term and priorities for action in the short term. The strategy should provide a coherent framework for policy development. The aim is to enhance the internal market' s efficiency, benefiting both citizens and businesses. We need to make all interested parties, citizens, consumers, small and large businesses realise that the internal market is a good thing for them, that because of it, the conditions can be created for a thriving business world and a competitive position which focuses more on the challenges of globalisation.
Also, and this might be an even bigger challenge, we need to convince the consumer that the internal market opens up a wider range of goods and services at lower prices without putting safety and quality at risk.
The integration of fifteen national markets required a new legal framework, a framework which is supported by nearly 1,500 directives at present. This work is on-going. There will always be new decisions. A number of important measures are currently being discussed by this Parliament, for example regarding e-commerce. Your question, Mrs Palacio, highlights, however, quite rightly so far as I am concerned, the increasing significance of measures and initiatives of a non-legislative nature which need to ensure that the agreed rules function well in practice.
The specific actions are not static or long-term. They will be reviewed annually and replaced as soon as they reach completion. It is essential that Parliament is involved in this revision in the capacity of co-legislator. Actions will be adapted and adjusted largely on the basis of the scoreboard of the internal market which is compiled twice-yearly by the Commission and also on the basis of the Cardiff report on the operation of product and capital markets.
Also, the Council' s conclusions concerning the Cardiff report, with regard to which agreement will be reached during the Internal Market Council of February or March, will make a huge contribution. Input from Parliament running alongside this would be ideal. Admittedly, the deadlines are short.
The Cardiff report will be published in mid-January. The Commission will need to table its proposals for new specific actions by April. But I am convinced that your institutionalists are up to the task.
Measures of a non-legislative nature encompass a wide range of activities. There will be areas where the Community, invariably the Commission, will be in the forward line and three elements, by way of example, will prove to be useful in this.
Firstly, the dialogue with Europe' s citizens and industry which provides information on the precise way in which rights can be exercised. Secondly, simplification. Initiatives, such as SLIM and the business test panel are intended to lighten the administrative load for industry. Thirdly, promoting a common European administrative culture with high levels of services for the European citizen. We need to encourage national officials to exchange good practices and solve problems swiftly and informally, thus obviating the need for legal remedies.
The position of Parliament which is, of course, aware of the needs among citizens and within industry, is essential. I would like to emphasise this point. I promise that I will inform Parliament, maybe through its committees, of the development of this type of initiatives right from the start.
Another form of non-legislative measures which can underpin and reinforce the operation of the legal framework is self-regulation or, better still, an approach in which regulation and self-regulation are integrated whereby many aspects are laid down in the legislation and alongside this, many groups of interested parties offer solutions upon joint consultation.
It is only starting to dawn on us what scope this approach gives us in the fast-moving area of e-commerce, for example, with regard to on-line complaints procedures. It cannot be left to the legislator, the Union or the individual Member State to deal with these issues. We have to join forces with those who have most involvement: consumers and industry.
Parliament is ideally positioned to initiate the discussion on initiatives of this kind, probably mainly to highlight the concern of the ordinary citizen whose voice is not always heard in Brussels.
Finally, the new institutional equilibrium established by the Treaty of Amsterdam, requires that Parliament, the Council and the Commission cooperate in the field of legislation. I hope that the strategy for the internal market will allow us the opportunity to extend this cooperation to the preliminary stage when the priorities for action will be established and to the implementing stage when it is to be ensured that rules function fully.
I herewith conclude my response to the question raised by Mrs Palacio. Mr President, perhaps you will allow me to say a few words more at the end of the interventions to complete my contribution to this debate. Thank you for your time.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank the Commission for bringing this paper to Parliament so speedily and for informing us about its strategic intentions in such detail.
Although it is a very general paper, it is still important. The internal market itself is a wonderful thing, and has enabled us to make a lot of progress in Europe but, as Mrs Palacio Vallelersundi said earlier, it has not been such a success with consumers and the public as it should have been. That is why there really is scope for improvement in our internal market policy.
In particular, I consider it to be very important - and this is also made clear in a motion for a resolution which we have submitted today - that in future, internal market legislation should be more coherent than it has been in the past. In my experience over the last five years in this House, the approach adopted has, unfortunately, always been a rather piecemeal one, failing to recognise links with other legislative issues. In my experience this has also applied, particularly so in fact, to consumer protection legislation, where there have very often indeed been discrepancies between various directives, between various pieces of legislation at European level. For instance, this applies to specific cancellation deadlines and periods of protection for consumers: these have frequently been different. In some cases there are deadlines or periods of seven working days, and in others just seven days. In the end nobody knows where they stand any more. This is just one example of a lack of consistency where more needs to be done.
In any case, I believe that it was a mistake that at the beginning of the last parliamentary term the old Commission did not continue with the work on a European Contract Law - which Mr Lando and his commission had begun - despite the fact that Parliament had made funds available for this.
We very often have a problem with internal market legislation these days in that there is no framework, no common structure for legislation. I think that a process of rational, scientific advance preparation would have helped to ensure far more coherent internal market legislation today. I therefore very much welcome the fact that the Commission has addressed the issue of coherence in its paper. Commissioner Bolkestein drew attention to the need for this at the joint meeting of the Committee on Legal Affairs and the Internal Market and the Committee on Economic and Monetary Affairs in Strasbourg.
I also feel that the special attention being paid to improvements in judicial cooperation is extremely important. Without better judicial cooperation, and if consumers are unable to have their rights guaranteed within the internal market, the internal market loses half its potential value.
I am not enthusiastic about everything in this paper and in the motion for a resolution before us today. For example, let us take the case of the requirement in the paper that a package leaflet should in future be used to remind consumers of their rights. I think that is rubbish, to put it mildly! There is a big difference between going into a chemist' s and buying a medicine there, with a full explanation of any risks, and simply buying a normal product on the market. I do not think it makes sense to explain every consumer' s rights in a package leaflet.
I would also like to make a few comments about the amendments tabled on this motion for a resolution. The Socialist amendments are largely unacceptable to the PPE Group, in some cases purely and simply because they are very Socialist! Amendment Nos 7 and 8 are just two examples of this. I think that not even Gerhard Schröder or Tony Blair would be very enthusiastic about these amendments. Neither are we!
In addition, there are also any number of amendments that look reasonable at first sight, but which we actually consider to be out of place in this paper on internal market strategy, as they relate to social issues and should be dealt with elsewhere. For that reason, we will not be voting for those amendments either.
Finally, let me say something about that old chestnut "Do we want more harmonisation or do we want mutual recognition?" You really have to answer that question on a case-by-case basis. The principle of mutual recognition often has advantages. But in cases where it is no longer practical because the systems are just too different, the only way forward is then harmonisation. So it is not possible to settle this issue as a matter of general principle - a decision really has to be made in each individual case depending on what is at stake.
Mr President, Commissioner, ladies and gentlemen, we all know that in the world of politics - I am sorry to say this - politicians always find it more attractive to come up with new ideas and at least launch their initial implementation than to complete and improve on existing, tried and tested concepts that do not attract so much media attention! I believe, therefore, that we should be all the more grateful to the Commission for not treating the internal market like an old hat that just has to have a few dents knocked out now and again, but rather as a project that constantly requires new political initiatives.
With this in mind, I welcome the Commission communication on the European internal market which we have before us. I also consider that the four strategic objectives have been very well chosen and the right method has been adopted for evaluating and monitoring them.
Nevertheless, I think that I can allow myself a few constructive criticisms. One of these relates to the structure of this communication. I must confess, even though I am by no means a totally inexperienced Member now, that the complexity of this communication, with its strategic objectives, operational objectives, target projects, legislative and non-legislative measures, makes it really hard to follow and to grasp what the Commission is trying to convey to us. I hope that the European citizens whom the whole thing is ultimately intended to help can make more sense of it.
I also think that the Commission is in places too polite when it comes to identifying obstacles standing in the way of the internal market today. It seems to me that the Member States' responsibility should be spelt out more clearly.
The communication also fails to address the system under which the European Parliament is tied in with the procedures and the tight time framework of the so-called annual cycle, to ensure that Parliament' s rights are fully respected. In this case it seems that the schedule is dictated more by the Council' s timetable. I also hope that the procedure under which we have had to consider this particular communication here in Parliament is not to be a model for future procedure. I say that, Mr Lehne, because it is precisely on account of this procedure that we have not had an opportunity to discuss amendments in committee, and that we have had to follow a procedure not at all typical of this House.
I believe that we should pay more attention to the fact that the internal market and other EU policies have, to some extent, led to developments which the public regard as absurd or off-putting. Some product components are nowadays transported thousands of kilometres across Europe, only for some of them then to be returned to their country of origin. Not only are significant transport costs incurred, but there is something wrong about this whole system, for example with the export refund system or the marking of regional origin system.
If, in this day and age, the very same pesticide attracts 20% value added tax in one Member State and just 3% in another, whilst fully complying with the sixth directive on value added tax, something is obviously wrong! We should not wait for the great day of fiscal harmonisation to dawn, we should do something about this with all haste. I am presenting this as evidence that we urgently need a new strategy for the internal market.
Mr President, I am very pleased to be able to respond to this strategic document on behalf of my group. Broadly speaking, we can welcome it as evidenced by the fact that we have not tabled any amendments. We seem to be moving on with the internal market, hopefully to a position where we will get an internal market that functions properly and fairly for all our citizens and businesses.
I would like to highlight two challenges to the perfection of the internal market. The first is striking a proper balance between a quest for harmonisation and respect for the subsidiarity principle. I wish to draw attention to this in relation to the ultra-peripheral regions of the Union whose status has now been specifically recognised by Article 299 of the Treaty. Our group will seek to support an inclusion of an amendment to the motion endorsing this.
The second and perhaps bigger challenge is that of the new technologies, the advent of e-commerce. We have the biggest opportunity ever to make the single market a reality to many sole traders and SMEs in our Member States who may not previously have thought of selling outside their own immediate locality. However, this commercial revolution in the way we do business will also require a revolution in our legal thinking. As a lawyer I know that my profession is not particularly known for being revolutionary. The systems of commercial and civil law that exist across our Member States were largely constructed in the eighteenth and nineteenth centuries, a response to industrial and commercial changes in those centuries. We need our own new responses for the 21st century.
I have raised, as have other colleagues, our fears about the combined contents of the Framework E-Commerce Directive and the revision to the Brussels and Lugano Conventions. There are fears that e-commerce may be strangled at birth by regulations which potentially expose traders to 15 different European legal jurisdictions whilst at the same time the very same regulations could fail to really give our citizens easy or affordable access to justice. The old conventions and legal approaches need to be subject to some new and imaginative thinking if we are really to unleash the potential of e-commerce. Some have suggested a new lex mercatoria. Maybe it should be e-lex.
It is equally true, given the question tabled by Mrs Palacio Vallelersundi, that Parliament needs to be fully involved in this process. With new legislative proposals, we should not be pushed to provide opinions and reports at breakneck speed which allow us little time for thought and consultation with interest groups and citizens. Whether it be regulation by that way or by means of so-called new soft-law methods, again Parliament needs to be fully and properly engaged in the process.
There is no room for fudge or lack of clarity. The new commerce will need a framework that provides certainty both for consumer and trader alike. We have challenging times ahead. Give this House the time and mechanisms which will allow us to respond in a way that meets not only the expectations of Europe' s citizens but also of those in the global marketplace who are waiting for us to take a lead.
Mr President, I thank the Commissioner for his good lead to us in bringing forward this clear, rational strategy document that helps us to see how the Commission means to bring forward the internal market strategy. Thanks also to my colleague Mrs Palacio Vallelersundi for having made such an excellent job of putting together thoughts in a motion for a resolution on this strategy. We are very happy with that but we will suggest one amendment: to clarify the position of artists in the Community, in particular in the areas of freedom of movement, establishment and taxation.
In the main paper we are particularly attracted - as are others - by the emphasis on the need for a coherent approach to Internet regulation and e-commerce; also, intellectual property, distance selling and data protection - taking them all together in order to protect consumer rights and ensure adequate rules of viability. Naturally, in our group, we want to see that the achievement of the internal market involves a balance - as you said yourself, Commissioner - between market freedom and the need to protect the environment, consumer health and consumer confidence.
I should also like to mention our sense - like yours - that the ordinary citizens need to see an increase in the speed and efficiency of infringement proceedings against defaulting Member States where the rights of European Union citizens exercised within the internal market are impinged upon or denied.
I am very upset, as a member of the academic profession, to see yet again the issue of foreign language lecturers in Italian universities coming forward without yet a resolution after eleven years, after three judgments in favour of the rights of these ordinary citizens seeking to exercise freedom of movement, seeking to take advantage of that fundamental principle of the Union and the internal market of no discrimination on nationality grounds. It really is disgraceful that this issue still remains open. I hope that the Internal Market Commissioner and his colleagues will make it their urgent business to bring this to an end. The Commissioner has shown himself wise and far-sighted in his strategy document. I trust and am sure he will show himself no less resolute in pressing home cases which have to be brought to a conclusion speedily.
Mr President, the internal market idea is based on doing business in a competitive environment without confines where the same rules apply for everyone: a level playing field. But I increasingly notice that the interpretation and enforcement of legislation in the internal market differs quite dramatically from country to country. One country enforces nothing at all, whilst in another country enforcement weighs very heavily on industry. Even the understanding of the outcome which needs to be achieved by means of a certain law can be totally different from country to country.
I can list many examples: the fresh meat directive, the liberalisation of telecom, environmental directives or the directive concerning slaughterhouses. Customs offices too interpret EU decisions completely differently. What can be done in one country is completely inconceivable in another. A source of discrepancies are the minimum and maximum harmonisations. On account of the uniform outcome, I would prefer maximum harmonisations in future, such as in the case of the directive on distance selling or even mutual recognition. Any other approach will ultimately lead to a situation which covers so many variations that it will appear as if there has never been an internal market.
The postal services directive will prove my point. In the Netherlands, we naively believe that the directive is one on liberalisation. This is completely refuted by the French Secretary of State. The aim of the directive is to protect public property. This will lead to a situation where the Dutch postal services will be extremely vulnerable to take-overs but the money involved will be earned in a monopoly. Indeed, Commissioner Monti stated that it has never been verified whether the ban on cross-subsidy is observed when making purchases. There can be very harsh penalties indeed for Member States and companies if European legislation is observed. Fair competition is difficult, especially if one time-sharing company observes the legislation but another one does not, for example, and nothing is done about it.
Since this would obviously create an excessive amount of work for the Court of Justice, the Commission is planning to grant national judges power to rule on exemptions within the framework of article 85, para. 3. I can assure you, Commissioner, that judges in Naples and Frankfurt will interpret the article very differently indeed.
I believe in the internal market, but I am very concerned because I am convinced that the market is threatened in its very core by a lack of uniform enforcement. There are too many different transpositions of directives, and as you also point out in your strategy, too many cases of non-transposition and non-enforcement.
You mentioned the SLIM programme, but Commissioner, the SLIM programme is completely ineffectual. Simplified old legislation has a discouraging effect on companies which already comply with old legislation. And what you do is to reward companies which never comply with legislation. I do not think that we could subscribe to this. Besides, SLIM does not even work in itself. Enforcement is the priority.
Mr President, with this document, the Commission has tried to show courtesy towards us. In a short space of time, the Commission and Commissioner Bolkestein have presented us with this communication on a strategy for the European internal market.
Now, as Mrs Wallis has highlighted, the problem is that we are acting at breakneck speed, perhaps because we have little time and we have to move quickly. Clearly, the Commission has had little time to draw up this document, and we have had even less time. Tomorrow we are going to vote on a motion for a resolution. I believe that the Socialist Group will vote in favour of it, but it has introduced a series of amendments which, as you might expect, reflect socialist thinking.
And here I would like to point out to Mr Lehne that, without doubt, he has not read the Commission' s strategy if he thinks that social considerations were left out of it, because the strategic objective number 1 which the Commission has set is to improve the quality of life of our citizens. And within this strategic objective, we should achieve, amongst the operational objectives, the promotion of employment and ensure the coordination of social protection and the broad protection of our citizens' rights. Therefore, the socialist amendments aim to fill this particular gap.
And among the socialist amendments, there is one, which Mrs Wallis highlighted, which points out the special position of the outermost regions, which are totally separated from Community territory, a long way from it and which therefore, in the application of Community law, in accordance with the new article 299.2 of the Treaty, cannot be subject to the same regulations which are in force in the internal market in continental Europe.
I totally agree with Mr MacCormick' s observations on the situation of artists, which would have to extend to the whole field of intellectual creation, which suffers from a deficit within the European Community, especially in the field of external competition, and I also agree with his observation concerning the need to guarantee the free movement and free practice of the intellectual profession within the European Community.
And I would also like to point out that Mrs Peijs is very right to say that one of the difficulties which we have today in the Community field is that Community law is interpreted and applied in a different way in each of the fifteen Member States. The problem is that the Community has to legislate because, if it does not legislate, the States will legislate for it. At the moment, we have a broad set of Community regulations, fifteen sets of national regulations and in many cases, for example in the federal, or almost federal, States, many more. If the Community does not regulate, if the Community does not provide a legal framework, this will continue along the worst lines possible.
I hope, therefore, that after this first Commission communication, the Commission will present Parliament with a strategic programme, with the necessary legislative package, with more time for the Commission and more time for Parliament, but I also hope that, during this legislature, the internal market will become a reality and that, in becoming a reality, it will do so to the benefit of the citizens and the workers and that it will allow for the continued consolidation of this European social model, which I would say at the moment is the envy of those countries which do not belong to the European Union.
Mr President, I too would like to thank the Commission. The strategic document which has been submitted to us certainly represents an important change in the single market and extends and consolidates the idea of a single market which is one of the main cornerstones of the construction of Europe. Among other things, it gives us a glimpse of a series of scenarios where the single market is certainly also the bearer of new freedoms and opportunities for the citizens.
I do not want to dwell on some legal subjects which have already been dealt with sufficiently by Mr Lehne and Mrs Palacio. I would instead like to talk about some political matters which have not yet been fully addressed by the document but which, I am sure, will be the subject of a debate in Parliament, because it is through these matters that the idea of Europe is developing. Firstly, there is the question of how we are going to create a real single market where the States are currently tending to implement protectionist measures - we have seen some cases, even recently and how the Commission intends to make the best use of the infringement procedure, speeding it up and encouraging the citizens and their associations to report the breaches of Community law which occur daily in the various Member States.
A second area is the use of new technologies. The European Union must provide a direct legal framework to allow the free movement and free provision of services and avoid conflicts and obstacles to free movement caused by too great a divergence in the legislation of the various countries of the Community. The directive on electronic signatures will definitely be followed by directives on e-commerce and copyright in the information society and on consumer protection in distance selling of financial products and other kinds of products. All the European institutions will have to be vigilant so that consistency of the common legal institutions is guaranteed. In these areas, a fair balance between public regulation and self-regulation of those concerned will allow the market to function without infringing citizens' or consumers' rights. Besides, these new technologies require consumers' trust in order to be fully used. Giving your credit card details must not and cannot involve a risk.
Now we come to a third subject: how the Commission intends to act in the progressive extension of the single market to the applicant states. This must happen without calling into question the acquis communautaire and guaranteeing the albeit delicate balance currently in place. Applicant states' national markets must become integrated into the Community market smoothly, and it will therefore be necessary to provide for any transitional measures which may be necessary where these countries are not yet ready. Our goal, though, must be to help them be prepared right from the first day of accession.
One final subject: what does this document mean for international economic relations, which will soon have a crucial time in the Millennium Round. We are living through a historic time which has no precedent and which calls for a far-reaching ability to adapt to changes, in order to prevent the European model leaving the international arena with its tail between its legs. Ours is the time of interdependence. Different aspects of economic and social life at a global level are entwined together and with their respective interests. Interdependence requires that diversities are taken into account, where possible, in the transition from plurality to unity, and it must be regulated by maintaining a balance in the relationship between the identities, diversities and co-existence of the models. The inevitable confrontation with diversity requires the ability to adapt one' s own identity as far as is necessary in order to be able to compete on an equal footing with others.
So, in the sectors concerned with international trade, we are assessing how the mutual influence of systems on a global level is increasing with every passing day. We know that the European model has already been taken as the basis of the transatlantic dialogue. We must not allow our efforts to let us be conditioned by other models that are not our own.
Mr President, Commissioner, any consideration of this communication by the Commission which we are discussing today should take into account the fact that it is a document which is being presented at the same time that the new Commission is starting its work. This consideration obliges us to highlight its positive aspects and, to a certain extent, avoid any negative comment. It would be unjust, therefore, to describe the document as unambitious, but it would nevertheless have been justifiable to level this criticism at the document if it had been carried out by a Commission which had been in action for longer.
This situation cannot hide the fact however that this is really simply a document of intentions, which we take note of. Meanwhile, we will wait to see whether these intentions become concrete measures, commitments which involve a time scale for their implementation. Then, and only then will we be able to make a more accurate judgement of the Commission' s intentions.
Amongst the aspects which warrant our special approval, is that of protecting consumer interests. If anybody should benefit from the construction of the internal market, it is the consumer, that is, all of the citizens. And in this respect, Commissioner, there is a phrase in the communication which worries us. It says literally that "a more intense trade in goods and services between the Member States could lead to additional risks to the consumer" . This phrase raises the question of the view of consumer protection as an inevitable requirement to impede the free movement of goods, within the meaning of the judgement on Dassonville, Cassis de Dijon etc. In other words it leads us to the principle of mutual recognition, which seems to be very dear to Mr Bolkestein.
I would like my position to be very clear. Mutual recognition is a principle which was important in preventing barriers to the free movement of goods, but it is only partially valid for the construction of the internal market in the absence of harmonised legislation. In order to move forward with the internal market, it will be necessary to insist on the principle of harmonisation. Once legislation in the field of consumer protection is harmonised, I would not be in a position to make such a statement.
This is a very important document and indeed I am sorry that there are not more Members here to discuss it. The most welcome thing about it is a recognition by the Commission that we are moving now into an entirely new and different phase of the development of the single market from any that we have seen before. The first point that I want to make echoes what a number of colleagues have said, namely that this strategy has to be responsive and flexible.
The corporate by-word now is about reinventing corporations, reinventing what we do. And of course the sort of new technologies available to businesses and consumers that many of us have referred to tonight are going to be the engine for making the single market develop even more quickly. Really the question I pose to the Commission tonight is whether this strategy is not in fact not ambitious enough. I really echo what my Socialist colleague said a bit earlier because we have to consider the newly emerging electronic technologies as being the engine of creating the single market. One of the things this strategy has to do is to really encourage businesses and consumers to move and adopt the new electronic commercial technologies as soon as possible because of themselves they will be what creates this single market in the future.
I remind you, ladies and gentlemen, in reflecting on that, that as empowered consumers start to adopt this technology, that many of the barriers that are put in their way at the moment, the legislation for example on commercial communications, on the way that goods can be presented to customers, are going to become redundant. The messages that come directly to people into their homes are not going to be subject to the extraordinary array of diverse and intrusive in many cases regulations affecting commercial communications in the European Union at the moment. In future we must trust consumers, we must give them information, we must empower to use the information at their disposal and they will be the people that will bring about this single market.
There will be new generations of new small businesses coming into existence to exploit and develop that technology that will be there to service these consumers. The second point that we must consider is encouraging the development of these new businesses, to encourage new entrepreneurs, to make sure that the traditional ideas of the European social model that Mr Medina referred to earlier do not in fact inhibit the development of making Europe the place that is going to have the sort of energy and excitement that we see currently in the United States in adopting these new technologies. So, in welcoming this, I ask the Commission to think about the next step forward, to encourage new technologies and encourage consumers and businesses to use them.
Mr President, many thanks for allowing me to speak for the second time this evening. I would especially like to thank the Members of this Parliament who have postulated their ideas this evening, as well as their criticisms regarding the document which is tabled for discussion this evening.
I will try to respond to a few points in more detail. I will probably not be able to deal with all the points in detail, but I would like to stress, for the benefit of the Members of this Parliament, that both my colleagues and I have carefully taken note of all the points brought forward and I would like to underline that we will make every effort to incorporate the ideas and thoughts prevailing in Parliament into the document at issue this evening.
I would also like to thank the MEPs who have expressed words of appreciation for the Commission and who have welcomed this new strategy for the internal market. The Commission is very grateful. The Commission is new in this legislature. We have tried our best to work as fast as possible to submit this document to Parliament, thus enabling Parliament to give its opinion at the earliest opportunity.
Needless to say, criticism can be levelled at many points and this is what some representatives did. But I do not agree, on the other hand, with Mr Medina Ortega, who remarked that the internal market should become a reality to benefit all European citizens. The internal market is a reality. The internal market exists and all European citizens benefit greatly from this in the form of low inflation, low pricing and the large choice of goods and services which they want to buy. In other words, I would like to say to Mr Medina Ortega: the internal market is a reality which benefits everyone, especially the consumer, albeit that they may not be sufficiently aware of this. As far as this is concerned, it is up to both the Commission and the MEPs to make this even clearer to these consumers.
A number of representatives, not least Mrs Palacio, have mentioned what is termed these days as "soft law" . In other words, these are not legislative instruments but instruments which relate to the use of the mutual acceptance of standards with regard to issues such as "peer group pressure" and to the adoption of the best working methods from other Member States. This is a key element of this communication. We are indeed making efforts to this effect and, as such, we are drawing on the original methods used to complete the internal market, namely the 1992 project by Lord Cockfield. There are indeed many advantages to the mutual recognition of standards and we would like to continue in the same vein.
It is definitely the case that there is a difference between harmonisation and this mutual recognition of standards. As far as this is concerned, I share Mr Lehne' s view of assessing on a case-by-case basis whether harmonisation or mutual recognition of standards should be applied. Although it is something that has to be assessed case by case, I would like to stress - the proposed resolution, in fact, deals with this in one of the sections - the great importance of the mutual recognition of standards because they work faster, are more flexible in this fast-changing world and because they make sure they meet the requirement of subsidiarity. This is something Mrs Wallis remarked on. I could not agree more. The right balance needs to be struck, of course, between harmonisation on the one hand and the principle of subsidiarity on the other. I think that the mutual recognition of standards meets this requirement.
According to Mrs Berger, the structure of the document was somewhat chaotic. I am pleased that Mr MacCormick claimed the opposite. After all, he spoke in English about a "clear and rational document" . These are, of course, two conflicting opinions. My own opinion is that the document is well-organised. There are four strategic objectives, each of which is split up into three, four, five or six operational objectives. And then, of course, there are still those objectives which require a practical plan of implementation. So with the best will in the world, I cannot see why Mrs Berger claims that the structure of the document is chaotic.
She does seem to cut ice when she advocates involvement of the European Parliament in the annual cycle set out in the document. This to my mind is a very important point. I would also like to stress that, every year at the appropriate time for this, the Commission will gladly listen to the remarks and ideas put forward by the European Parliament when, in the course of its annual cycle, it can once again examine the actual target actions close-up and substantiate them further.
We find the involvement of the European Parliament a matter of the greatest importance. This is not only because in the European constitution, Council, European Parliament and the Commission form the three corners of the triangle which is to decide on all of this in a balanced way, but also because the representative body of the people that is gathered here is clearly best suited to interpret the opinions of Europe' s citizens, which is what it is all about, thus enabling the Commission to draw the right conclusions. I would, therefore, like to impress on Mrs Berger and other Members of this representative body that we will listen very carefully to the opinions expressed by Parliament when, in the future, they are put forward once or maybe twice a year or through contact on a smaller scale with the Commission.
I would, furthermore, like to respond to the remarks made by Mr MacCormick on artists. I recognise that Mr MacCormick has a valid point when he highlights the situation of travelling artists within a European context - i.e. those working in different countries such as, for example a concert pianist or a dance group - when he highlights the predicament of those who create and propagate the arts. I myself would like to make an effort to raise the issue of the freedom of movement within the European Union but also to provide an improved basis for taxation. But, as I am sure Mr MacCormick will agree, this is not easy. There is no European income tax at the moment and it is not likely that there will be any in the foreseeable future. This might be a good thing but, in any event, I share Mr MacCormick' s opinion that the tax situations of artists working in the different Member States require attention and I am quite prepared to look into any objective suggestions made.
As for lecturers at Italian universities of non-Italian nationality, I can inform Mr MacCormick that it so happens that I signed a letter on this matter today, addressed to an MEP who had lodged the same complaint. As far as this issue is concerned, we are aware and it is in hand.
Mrs Peijs distinguished between minimum and maximum harmonisation. She stated that she much prefers maximum harmonisation. I agree, in principle, with Mrs Peijs. Ideally, we should agree on a maximum level of harmonisation throughout the Union and each country should observe this. There is, of course, room for defensible exceptions to the general principle. Think, for example, of the social standards which are higher in some countries than in others. If we consider that some standards to safeguard, defend and protect the environment are higher and more stringent in some countries than in others, then surely we will not prevent these countries from exceeding the generally accepted standard. Indeed, my starting point coincides with that of Mrs Peijs. I too favour maximum standards, but we cannot prevent countries from going beyond the generally accepted standard in some areas. As far as this is concerned, I think we need to try to strike the right balance between the internal market on the one hand and requirements with regard to the environment or social standards which exceed the general norm on the other.
She also spoke about the postal services directive, which is a very important point. My department and, indeed, I myself, are examining how we can move this issue along. It may be premature to give details at this stage but I do agree with Mrs Peijs when she says that it is by no means an ideal situation that companies are bought by certain postal services which have a monopoly position, in other words that some companies are bought by those bringing about a monopoly-like situation. We do not welcome monopolies being used to purchase companies which are in the same line of business but which are independent. Because then this is a clear indication that the liberalisation of postal services has not gone far enough, or at least that this liberalisation is not applied correctly by some postal companies. We have to be very mindful of this because once again, we cannot accept this and this is also one of the reasons that I hope, in the not too distant future, to propose further ideas on how the postal directive can be further detailed.
I will skip over Mrs Peijs' observations on the decentralisation of decisions in terms of competition, but not because I do not want to discuss them. In the dim and distant past, I myself have been involved in policies on competition in the capacity of minister in the Dutch government. Not wishing, however, to encroach too much on the remit of my colleague, Mr Monti, I will not go into this issue any further.
She closed her intervention with the words "enforcement is the priority" . I agree with Mrs Peijs on that score. To draft a policy is one thing, to enforce it is quite another. This is, of course, also one of the key points of this document of the new strategy, namely that we acknowledge that legislation has been laid down in broad terms but that it is now a matter of implementation, enforcement and monitoring this implementation, so as to enable the Commission to lend its support to the correct implementation of provisions of the internal market by means of infringement procedures.
My penultimate remark concerns an observation made by Mr Berenguer Fuster, where he states that consumer protection should not jeopardise the internal market. The document that we submitted and that is being discussed this evening, attempts in fact, in the first strategic objective, to create a balance between the internal market on the one hand and the protection of consumer and environment interests on the other. We have made this attempt and hope that we have succeeded to some extent in creating this balance and hence in preventing the protection of consumer interests from jeopardising the internal market. Because the internal market, of course, is also there for the manufacturer and industry although it mainly serves the consumer. In other words, if consumer protection were to be detrimental to the internal market, we would shoot ourselves in the foot and this is not what we want. And I believe that is not what the Members of this Parliament want either.
To finish off, Mr President, I really valued the observation made by Mr Harbour. I know that Mr Harbour applauds the document on strategy with regard to the internal market. I would also like to thank him for attending last Friday' s hearing. In fact, Mrs Palacio gave a very valuable general introduction to that end and I would like to thank her too. Mr Harbour stated that the internal market should mainly be responsive and flexible, in other words should accommodate the requirements of the consumers and of the citizens of the country in question and should also be flexible. I could not agree more. We live in a world which changes at high-speed. The new electronic gadgets used in business are well-known, are gaining in popularity and create their own problems. The Commission should react to this. Will you allow me to impress on Mr Harbour and, in fact, all Members of this Parliament that it is the ambition of this Commission to be responsive and flexible, so that we can indeed, bearing in mind consumer interests, meet the needs at the time as flexibly as possible.
Mr President, I hope I have not spoken for too long. I thank you for your patience and that of the Members. I would also like to thank them for their attention. It would be a pleasure, should opportunity allow, to have a further exchange of ideas with this Parliament on this important topic.
Thank you, Commissioner.
The debate is closed.
I have received a motion for a resolution, tabled in accordance with Rule 40(5) of the Rules of Procedure.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 10.05 p.m.)